
  Singapore 1963 (rev. 2016)
  
  

  

  


PART I. PRELIMINARY



1. Citation


This Constitution may be cited as the Constitution of the Republic of Singapore.



2. Interpretation







1.
In this Constitution, unless it is otherwise provided or the context otherwise requires—









•
"Cabinet" means the Cabinet constituted under this Constitution;






•
"Civil List" means the provision made under Article 22J for the maintenance of the President;






•
"citizen of Singapore" means any person who, under the provisions of this Constitution, has the status of a citizen of Singapore;






•
"commencement", used with reference to this Constitution, means 9th August 1965;






•
"Consolidated Fund" means the Consolidated Fund established by this Constitution;






•
"Council of Presidential Advisers" means the Council of Presidential Advisers constituted under Part VA;






•
"existing law" means any law having effect as part of the law of Singapore immediately before the commencement of this Constitution;






•
"Government" means the Government of Singapore;






•
"Judge of the Supreme Court" means the Chief Justice, a Judge of Appeal or a Judge of the High Court;






•
"law" includes written law and any legislation of the United Kingdom or other enactment or instrument whatsoever which is in operation in Singapore and the common law in so far as it is in operation in Singapore and any custom or usage having the force of law in Singapore;






•
"Legal Service Commission" means the Legal Service Commission constituted under this Constitution;






•
"Legislature" means the Legislature of Singapore;






•
"Minister" means a Minister appointed under this Constitution;






•
"office of profit" means, subject to clause (5), any whole time office in the public service;






•
"Parliament" means the Parliament of Singapore;






•
"President" means the President of Singapore elected under this Constitution and includes any person for the time being exercising the functions of the office of President;






•
"Presidential Elections Committee" means the Presidential Elections Committee constituted under Article 18;






•
"Prime Minister" means the Prime Minister of Singapore appointed under this Constitution;






•
"public office" means, subject to clause (5), an office of emolument in the public service;






•
"public officer" means the holder of any public office;






•
"public seal" means the public seal of Singapore;






•
"public service" means service under the Government;






•
"Public Service Commission" means the Public Service Commission constituted under this Constitution;






•
"register of electors" means any register of electors prepared under the provisions of any written law for the time being in force relating to Parliamentary elections;






•
"remuneration", in respect of any public officer, means only the emoluments of that officer, the whole or any part of which count for pension or gratuity in accordance with the provisions of any law relating to the grant of pensions or gratuities in respect of the public service;






•
"reserves", in relation to the Government, a statutory board or Government company, means the excess of assets over liabilities of the Government, statutory board or Government company, as the case may be;






•
"session" means the sittings of Parliament commencing when it first meets after being constituted, or after its prorogation or dissolution at any time, and terminating when Parliament is prorogued or is dissolved without having been prorogued;






•
"Singapore" means the Republic of Singapore;






•
"sitting" means a period during which Parliament is sitting continuously without adjournment, including any period during which Parliament is in committee;






•
"Speaker" and "Deputy Speaker" mean, respectively, the Speaker and a Deputy Speaker of Parliament;






•
"term of office", in relation to the Government, means the period—









a.
commencing on the date the Prime Minister and Ministers first take and subscribe the Oath of Allegiance in accordance with Article 27 after a general election; and






b.
ending after the next general election on the date immediately before the Prime Minister and Ministers first take and subscribe the Oath of Allegiance in accordance with Article 27;






•
"terms of service", in respect of any officer, includes the remuneration to which that officer is entitled by virtue of his office, and any pension, gratuity or other like allowance payable to or in respect of that officer;






•
"written law" means this Constitution and all Acts and Ordinances and subsidiary legislation for the time being in force in Singapore.






2.
Except where this Constitution otherwise provides or where the context otherwise requires—









a.
the person or authority having power to make substantive appointments to any public office may appoint a person to perform the functions of that office during any period when it is vacant or when the holder thereof is unable (whether by reason of absence or infirmity of body or mind or any other cause) to perform those functions;






b.
every appointment to perform the functions of an office made under paragraph (a) shall be made in the same manner as and subject to the same conditions as apply to a substantive appointment to that office;






c.
any reference in this Constitution to the holder of any office by the term designating his office shall be construed as including a reference to any person for the time being lawfully performing the functions of that office; and






d.
any reference in this Constitution to an appointment to any office shall be construed as including a reference to an appointment to perform the functions of that office.






3.
Where in this Constitution power is conferred on any person or authority to appoint a person to perform the functions of any office if the holder thereof is unable himself to perform its functions, any such appointment shall not be called in question on the ground that the holder of that office was not unable to perform those functions.






4.
For the purposes of this Constitution, the resignation of a member of any body or the holder of any office constituted by this Constitution that is required to be addressed to any person shall be deemed to have effect from the time that it is received by that person:







Provided that, in the case of a resignation that is required to be addressed to the Speaker, the resignation shall, if the office of Speaker is vacant or the Speaker is absent from Singapore, be deemed to have effect from the time that it is received by a Deputy Speaker on behalf of the Speaker.






5.
For the purposes of this Constitution, a person shall not be considered as holding a public office or an office of profit by reason of the fact that he is in receipt of any remuneration or allowances (including a pension or other like allowance) in respect of his tenure of the office of President, Prime Minister, Chief Justice, Speaker, Deputy Speaker, Minister, Parliamentary Secretary, Political Secretary, Member of Parliament, Ambassador, High Commissioner or such other office as the President may, from time to time, by order, prescribe*.







*Offices of Consul-General and Consul have been prescribed by the President — See G.N. No. S 212/72






6.





a. Without prejudice to clause (2) when the holder of any public office is on leave of absence pending relinquishment of that office, the person or authority having power to make appointments to that office may appoint another person thereto.










b. Where 2 or more persons are holding the same office by reason of an appointment made pursuant to paragraph (a), the person last appointed shall, in respect of any function conferred on the holder of that office, be deemed to be the sole holder of that office.




7.
Where a person is required by this Constitution to take an oath, he shall be permitted, if he so desires, to comply with that requirement by making an affirmation.






8.
References in this Constitution to any period shall, so far as the context admits, be construed as including references to a period beginning before the commencement of this Constitution.






9.
Subject to this Article, the Interpretation Act (Cap. 1) shall apply for the purpose of interpreting this Constitution and otherwise in relation thereto as it applies for the purpose of interpreting and otherwise in relation to any written law within the meaning of that Act.






10.
Unless the context otherwise requires, any reference in this Constitution to a specified Part, Article or Schedule is a reference to that Part or Article of, or that Schedule to, this Constitution; any reference to a specified chapter, clause, section or paragraph is a reference to that chapter of the Part, that clause of the Article, that section of the Schedule, or that paragraph of the clause or section, in which the reference occurs; and any reference to a group of Articles, sections or divisions of Articles or sections shall be construed as including both the first and the last member of the group referred to.





PART II. THE REPUBLIC AND THE CONSTITUTION



3. Republic of Singapore


Singapore shall be a sovereign republic to be known as the Republic of Singapore.



4. Supremacy of Constitution


This Constitution is the supreme law of the Republic of Singapore and any law enacted by the Legislature after the commencement of this Constitution which is inconsistent with this Constitution shall, to the extent of the inconsistency, be void.



5. Amendment of Constitution







1.
Subject to this Article and Article 8, the provisions of this Constitution may be amended by a law enacted by the Legislature.






2.
A Bill seeking to amend any provision in this Constitution shall not be passed by Parliament unless it has been supported on Second and Third Readings by the votes of not less than two-thirds of the total number of Members of Parliament (excluding nominated Members).






2A.
Deleted by Act 28 of 2016 wef 01/04/2017.






3.
In this Article, "amendment" includes addition and repeal.






5A. Repealed by Act 28 of 2016 wef 01/04/2017.



PART III. PROTECTION OF THE SOVEREIGNTY OF THE REPUBLIC OF SINGAPORE



6. No surrender of sovereignty or relinquishment of control over the Police Force or the Armed Forces except by referendum







1.
There shall be—









a.
no surrender or transfer, either wholly or in part, of the sovereignty of the Republic of Singapore as an independent nation, whether by way of merger or incorporation with any other sovereign state or with any Federation, Confederation, country or territory or in any other manner whatsoever; and






b.
no relinquishment of control over the Singapore Police Force or the Singapore Armed Forces,







unless such surrender, transfer or relinquishment has been supported, at a national referendum, by not less than two-thirds of the total number of votes cast by the electors registered under the Parliamentary Elections Act (Cap. 218).






2.
For the purposes of this Article—









•
"Singapore Armed Forces" means the Singapore Armed Forces raised and maintained under the Singapore Armed Forces Act (Cap. 295), and includes any civil defence force formed under the Civil Defence Act (Cap. 42) and such other force as the President may, by notification in the Gazette, declare to be an armed force for the purposes of this Article;






•
"Singapore Police Force" means the Singapore Police Force and the Special Constabulary established under the Police Force Act (Cap. 235) and any Auxiliary Police Force created in accordance with Part IX of that Act, and includes the Vigilante Corps established under the Vigilante Corps Act (Cap. 343) and such other force as the President may, by notification in the Gazette, declare to be a police force for the purposes of this Article.





7. Participation in co-operative international schemes which are beneficial to Singapore


Without in any way derogating from the force and effect of Article 6, nothing in that Article shall be construed as precluding Singapore or any association, body or organisation therein from—







a.
participating or co-operating in, or contributing towards, any scheme, venture, project, enterprise or undertaking of whatsoever nature, in conjunction or in concert with any other sovereign state or with any Federation, Confederation, country or countries or any association, body or organisation therein, where such scheme, venture, project, enterprise or undertaking confers, has the effect of conferring or is intended to confer, on Singapore or any association, body or organisation therein, any economic, financial, industrial, social, cultural, educational or other benefit of any kind or is, or appears to be, advantageous in any way to Singapore or any association, body or organisation therein; or






b.
entering into any treaty, agreement, contract, pact or other arrangement with any other sovereign state or with any Federation, Confederation, country or countries or any association, body or organisation therein, where such treaty, agreement, contract, pact or arrangement provides for mutual or collective security or any other object or purpose whatsoever which is, or appears to be, beneficial or advantageous to Singapore in any way.





8. No amendment to this Part except by referendum







1.
A Bill for making an amendment to this Part shall not be passed by Parliament unless it has been supported, at a national referendum, by not less than two-thirds of the total number of votes cast by the electors registered under the Parliamentary Elections Act (Cap. 218).






2.
In this Article, "amendment" includes addition and repeal.





PART IV. FUNDAMENTAL LIBERTIES



9. Liberty of the person







1.
No person shall be deprived of his life or personal liberty save in accordance with law.






2.
Where a complaint is made to the High Court or any Judge thereof that a person is being unlawfully detained, the Court shall inquire into the complaint and, unless satisfied that the detention is lawful, shall order him to be produced before the Court and release him.






3.
Where a person is arrested, he shall be informed as soon as may be of the grounds of his arrest and shall be allowed to consult and be defended by a legal practitioner of his choice.






4.
Where a person is arrested and not released, he shall, without unreasonable delay, and in any case within 48 hours (excluding the time of any necessary journey), be produced before a Magistrate, in person or by way of video-conferencing link (or other similar technology) in accordance with law, and shall not be further detained in custody without the Magistrate's authority.






5.
Clauses (3) and (4) shall not apply to an enemy alien or to any person arrested for contempt of Parliament pursuant to a warrant issued under the hand of the Speaker.






6.
Nothing in this Article shall invalidate any law—









a.
in force before the commencement of this Constitution which authorises the arrest and detention of any person in the interests of public safety, peace and good order; or






b.
relating to the misuse of drugs or intoxicating substances which authorises the arrest and detention of any person for the purpose of treatment and rehabilitation,







by reason of such law being inconsistent with clauses (3) and (4), and, in particular, nothing in this Article shall affect the validity or operation of any such law before 10th March 1978.





10. Slavery and forced labour prohibited







1.
No person shall be held in slavery.






2.
All forms of forced labour are prohibited, but Parliament may by law provide for compulsory service for national purposes.






3.
Work incidental to the serving of a sentence of imprisonment imposed by a court of law shall not be taken to be forced labour within the meaning of this Article.





11. Protection against retrospective criminal laws and repeated trials







1.
No person shall be punished for an act or omission which was not punishable by law when it was done or made, and no person shall suffer greater punishment for an offence than was prescribed by law at the time it was committed.






2.
A person who has been convicted or acquitted of an offence shall not be tried again for the same offence except where the conviction or acquittal has been quashed and a retrial ordered by a court superior to that by which he was convicted or acquitted.





12. Equal protection







1.
All persons are equal before the law and entitled to the equal protection of the law.






2.
Except as expressly authorised by this Constitution, there shall be no discrimination against citizens of Singapore on the ground only of religion, race, descent or place of birth in any law or in the appointment to any office or employment under a public authority or in the administration of any law relating to the acquisition, holding or disposition of property or the establishing or carrying on of any trade, business, profession, vocation or employment.






3.
This Article does not invalidate or prohibit—









a.
any provision regulating personal law; or






b.
any provision or practice restricting office or employment connected with the affairs of any religion, or of an institution managed by a group professing any religion, to persons professing that religion.





13. Prohibition of banishment and freedom of movement







1.
No citizen of Singapore shall be banished or excluded from Singapore.






2.
Subject to any law relating to the security of Singapore or any part thereof, public order, public health or the punishment of offenders, every citizen of Singapore has the right to move freely throughout Singapore and to reside in any part thereof.





14. Freedom of speech, assembly and association







1.
Subject to clauses (2) and (3)—









a.
every citizen of Singapore has the right to freedom of speech and expression;






b.
all citizens of Singapore have the right to assemble peaceably and without arms; and






c.
all citizens of Singapore have the right to form associations.






2.
Parliament may by law impose—









a.
on the rights conferred by clause (1) (a), such restrictions as it considers necessary or expedient in the interest of the security of Singapore or any part thereof, friendly relations with other countries, public order or morality and restrictions designed to protect the privileges of Parliament or to provide against contempt of court, defamation or incitement to any offence;






b.
on the right conferred by clause (1) (b), such restrictions as it considers necessary or expedient in the interest of the security of Singapore or any part thereof or public order; and






c.
on the right conferred by clause (1) (c), such restrictions as it considers necessary or expedient in the interest of the security of Singapore or any part thereof, public order or morality.






3.
Restrictions on the right to form associations conferred by clause (1) (c) may also be imposed by any law relating to labour or education.





15. Freedom of religion







1.
Every person has the right to profess and practise his religion and to propagate it.






2.
No person shall be compelled to pay any tax the proceeds of which are specially allocated in whole or in part for the purposes of a religion other than his own.






3.
Every religious group has the right—









a.
to manage its own religious affairs;






b.
to establish and maintain institutions for religious or charitable purposes; and






c.
to acquire and own property and hold and administer it in accordance with law.






4.
This Article does not authorise any act contrary to any general law relating to public order, public health or morality.





16. Rights in respect of education







1.
Without prejudice to the generality of Article 12, there shall be no discrimination against any citizen of Singapore on the grounds only of religion, race, descent or place of birth—









a.
in the administration of any educational institution maintained by a public authority, and, in particular, the admission of pupils or students or the payment of fees; or






b.
in providing out of the funds of a public authority financial aid for the maintenance or education of pupils or students in any educational institution (whether or not maintained by a public authority and whether within or outside Singapore).






2.
Every religious group has the right to establish and maintain institutions for the education of children and provide therein instruction in its own religion, and there shall be no discrimination on the ground only of religion in any law relating to such institutions or in the administration of any such law.






3.
No person shall be required to receive instruction in or to take part in any ceremony or act of worship of a religion other than his own.






4.
For the purposes of clause (3), the religion of a person under the age of 18 years shall be decided by his parent or guardian.





PART V. THE GOVERNMENT



Chapter 1. The President



17. The President







1.
There shall be a President of Singapore who shall be the Head of State.






2.
In addition to being the Head of State, it is also the function of the President to safeguard the reserves of Singapore and the integrity of the Public Services of Singapore, and the President is to perform this function according to the provisions of this Constitution mentioned in clause (3).






3.
The provisions mentioned by clause (2) are the provisions in Articles 22, 22A, 22B, 22C, 22D, 22E, 37B, 37C and 154A and Part XI that authorise the President to act in his discretion.






4.
The President may exercise such other powers and perform such other functions as are conferred on the President by this Constitution and any other written law.





17A. Election of President







1.
The President is to be elected by the citizens of Singapore in accordance with any law made by the Legislature.






2.
Any poll for the election of President must be held as follows:









a.
in the case where the office of President becomes vacant prior to the expiration of the term of office of the incumbent and a writ for the election has not been issued before such vacation of office or, if so issued, has already been countermanded — within 6 months after the date the office of President becomes vacant; or






b.
in any other case — not more than 3 months before the date of expiration of the term of office of the incumbent.





18. Presidential Elections Committee







1.
The Presidential Elections Committee (called in this Article the Committee) is established and is to perform the functions relating to elections to the office of President conferred on it by this Constitution or any written law relating to such elections.






2.
The Committee consists of —









a.
the Chairman of the Public Service Commission, who is the Chairman of the Committee;






b.
the Chairman of the Accounting and Corporate Regulatory Authority established by the Accounting and Corporate Regulatory Authority Act (Cap. 2A);






c.
a member of the Presidential Council for Minority Rights, appointed by the Chairman of that Council;






d.
a member or former member of the Council of Presidential Advisers (but not the sitting Chairman of that Council or a former member who vacated his seat under Article 37F(2)(a) or (c)), appointed by the Chairman of that Council;






e.
a person who is qualified to be or has been a Judge of the Supreme Court, appointed by the Chief Justice; and






f.
a person, who in the opinion of the Prime Minister has expertise and experience acquired in the private sector that is relevant to the functions of the Committee, appointed by the Prime Minister.






3.
A person appointed as a member under clause (2)(c), (d), (e) or (f) holds office for a term of 6 years and may be re-appointed.






4.
The office of a member appointed under clause (2)(c), (d), (e) or (f) falls vacant —









a.
if the member dies;






b.
if the member resigns from office in writing addressed to the Chairman of the Committee;






c.
subject to clause (6), if the member’s appointment is revoked by the authority who appointed the member;






d.
for a member appointed under clause (2)(c), if the member ceases to be a member of the Presidential Council for Minority Rights; or






e.
for a member who is a member of the Council of Presidential Advisers appointed under clause (2)(d), if the member is subsequently appointed as the Chairman of the Council of Presidential Advisers or vacates his seat on that Council under Article 37F(2)(a) or (c).






5.
If the office of a member appointed under clause (2)(c), (d), (e) or (f) falls vacant, a new member must be appointed as soon as practicable in accordance with the provisions of this Article under which the vacating member was appointed.






6.
A member’s appointment cannot be revoked under clause (4)(c) from the time a writ is issued for an election to the office of President until the time a person is declared to be elected to the office of President.






7.
If any member of the Committee is absent from Singapore or for any other reason unable to discharge his functions, the following provisions apply:









a.
if the member is the Chairman of the Committee, the Chairman must appoint a Deputy Chairman of the Public Service Commission to act on the Chairman’s behalf;






b.
if the member is the Chairman of the Accounting and Corporate Regulatory Authority, the member must appoint another member of that Authority to act on the member’s behalf;






c.
if the member is appointed under clause (2)(c), (d), (e) or (f), another person must be appointed, in accordance with the provisions of this Article under which the member was appointed, to act on the member’s behalf.






8.
A decision of the Committee must be made by a majority of its members present and voting and, if on any question before the Committee its members are equally divided, the Chairman of the Committee has a casting vote in addition to his original vote.






9.
The Committee may act despite any vacancy in its membership.






10.
Subject to this Constitution, the Committee may regulate its procedure and fix the quorum for its meetings.






11.
Parliament may by law provide for the remuneration of members of the Committee and the remuneration so provided is charged on the Consolidated Fund.






12.
A decision of the Committee as to whether a candidate for election to the office of President has fulfilled the requirements of Article 19(2)(e) or (g) is final and is not subject to appeal or review in any court.





19. Qualifications and disabilities of President







1.
No person shall be elected as President unless he is qualified for election in accordance with the provisions of this Constitution.






2.
A person shall be qualified to be elected as President if he—









a.
is a citizen of Singapore;






b.
is not less than 45 years of age;






c.
possesses the qualifications specified in Article 44 (2) (c) and (d);






d.
is not subject to any of the disqualifications specified in Article 45;






e.
satisfies the Presidential Elections Committee that he is a person of integrity, good character and reputation;






f.
is not a member of any political party on the date of his nomination for election; and






g.
satisfies the Presidential Elections Committee that —









i.
he has, at the date of the writ of election, met either the public sector service requirement in clause (3) or the private sector service requirement in clause (4); and






ii.
the period of service counted for the purposes of clause (3)(a), (b) or (c)(i) or (4)(a)(i) or (b)(i) or each of the 2 periods of service counted for the purposes of clause (3)(d) or (4)(c), as the case may be, falls partly or wholly within the 20 years immediately before the date of the writ of election.






3.
The public sector service requirement is that the person has —









a.
held office for a period of 3 or more years as Minister, Chief Justice, Speaker, Attorney-General, Chairman of the Public Service Commission, Auditor-General, Accountant-General or Permanent Secretary;






b.
served for a period of 3 or more years as the chief executive of an entity specified in the Fifth Schedule;






c.
satisfied the following criteria:









i.
the person has served for a period of 3 or more years in an office in the public sector;






ii.
the Presidential Elections Committee is satisfied, having regard to the nature of the office and the person’s performance in the office, that the person has experience and ability that is comparable to the experience and ability of a person who satisfies paragraph (a) or (b); and






iii.
the Presidential Elections Committee is satisfied, having regard to any other factors it sees fit to consider, that the person has the experience and ability to effectively carry out the functions and duties of the office of President; or






d.
held office or served, as the case may be, for a first period of one or more years in an office mentioned in paragraph (a), (b) or (c) and a second period of one or more years in an office mentioned in paragraph (a), (b) or (c), and the 2 periods add up to 3 or more years.






4.
The private sector service requirement is that the person has —









a.
served as the chief executive of a company and —









i.
the person’s most recent period of service as chief executive (ignoring any period of service shorter than a year) is 3 or more years in length;






ii.
the company, on average, has at least the minimum amount in shareholders’ equity for the person’s most recent 3-year period of service as chief executive;






iii.
the company, on average, makes profit after tax for the entire time (continuous or otherwise) that the person served as the chief executive of the company; and






iv.
if the person has ceased to be the chief executive of the company before the date of the writ of election, the company has not been subject to any insolvency event from the last day of his service as chief executive of the company until —









A.
the date falling 3 years after that day; or






B.
the date of the writ of election,







whichever is earlier, as assessed solely on the basis of events occurring on or before the date of the writ of election;






b.
satisfied the following criteria:









i.
the person has served for a period of 3 or more years in an office in a private sector organisation;






ii.
the Presidential Elections Committee is satisfied, having regard to the nature of the office, the size and complexity of the private sector organisation and the person’s performance in the office, that the person has experience and ability that is comparable to the experience and ability of a person who has served as the chief executive of a typical company with at least the minimum amount of shareholders’ equity and who satisfies paragraph (a) in relation to such service; and






iii.
the Presidential Elections Committee is satisfied, having regard to any other factors it sees fit to consider, that the person has the experience and ability to effectively carry out the functions and duties of the office of President; or






c.
subject to clause (5), served for a first period of one or more years in an office mentioned in paragraph (a) or (b) and a second period of one or more years in an office mentioned in paragraph (a) or (b), and the 2 periods add up to 3 or more years.






5.
If a person proposes to rely on clause (4)(a) for one or both periods of service under clause (4)(c), the following provisions apply:









a.
if the person proposes to rely on one period of service as the chief executive of a company —









i.
instead of clause (4)(a)(i), the period of service relied on must be the most recent period that the person served as the chief executive of the company (ignoring any period of service less than a year);






ii.
instead of clause (4)(a)(ii), the company must, on average, have at least the minimum amount in shareholders’ equity for that period of service; and






iii.
clause (4)(a)(iii) and (iv) applies without modification in relation to the company;






b.
if the person proposes to rely on one period of service as the chief executive of one company and one period of service as the chief executive of another company —









i.
instead of clause (4)(a)(i), the period of service relied on for each company must be the most recent period that the person served as the chief executive of that company (ignoring any period of service less than a year);






ii.
instead of clause (4)(a)(ii), each company must, on average, have at least the minimum amount in shareholders’ equity for the period of service relied on; and






iii.
clause (4)(a)(iii) and (iv) applies without modification in relation to each company;






c.
if the person proposes to rely on 2 periods of service as the chief executive of one company —









i.
instead of clause (4)(a)(i), the 2 periods of service must be the 2 most recent periods of service that the person served as the chief executive of the company (ignoring any period of service less than a year);






ii.
instead of clause (4)(a)(ii), the company must, on average, have at least the minimum amount in shareholders’ equity for each period of service; and






iii.
clause (4)(a)(iii) and (iv) applies without modification in relation to the company.






6.
The Legislature may, by law —









a.
specify how the Presidential Elections Committee is to calculate and determine shareholders’ equity for the purposes of clauses (4)(a)(ii) and (b)(ii) and (5)(a)(ii), (b)(ii) and (c)(ii);






b.
specify how the Presidential Elections Committee is to calculate and determine profit after tax for the purposes of clause (4)(a)(iii); and






c.
prescribe what constitutes an insolvency event for the purposes of clause (4)(a)(iv).






7.
The minimum amount mentioned in clauses (4)(a)(ii) and (b)(ii) and (5)(a)(ii), (b)(ii) and (c)(ii) is $500 million and this amount can be increased if —









a.
a committee consisting of all the members of the Presidential Elections Committee presents to Parliament a recommendation that the amount be increased; and






b.
Parliament, by resolution, decides to increase the amount by the extent recommended by the committee or by any lesser extent.






8.
A resolution under clause (7)(b) cannot be passed —









a.
when the office of President is vacant; or






b.
during the 6 months before the date on which the term of office of an incumbent President expires.






9.
The committee mentioned in clause (7)(a) —









a.
may regulate its own procedure and make rules for that purpose;






b.
may from time to time, and must at least once every 12 years (starting from the date of commencement of section 7(b) of the Constitution of the Republic of Singapore (Amendment) Act 2016), review the minimum amount of shareholders’ equity required under clauses (4)(a)(ii) and (b)(ii) and (5)(a)(ii), (b)(ii) and (c)(ii); and






c.
must present a report of its conclusions to Parliament (even if it does not recommend an increase).






10.
In clauses (3), (4) and (5), unless the context otherwise requires —









•
“chief executive”, in relation to an entity or organisation, means the most senior executive (however named) in that entity or organisation, who is principally responsible for the management and conduct of the entity’s or organisation’s business and operations;






•
“company” means a company limited by shares and incorporated or registered in Singapore under the general law relating to companies;






•
“period” means continuous period.





19A. Disabilities of President







1.
The President must —









a.
not hold any other office created or recognised by this Constitution;






b.
not actively engage in any commercial enterprise;






c.
not be a member of any political party; and






d.
if he is a Member of Parliament, vacate his seat in Parliament.






2.
Nothing in clause (1) is to be construed as requiring any person exercising the functions of the office of President under Article 22N or 22O to —









a.
if he is a member of any political party, resign as a member of that party; or






b.
vacate his seat in Parliament or any other office created or recognised by this Constitution.





19B. Reserved election for community that has not held office of President for 5 or more consecutive terms







1.
An election for the office of President is reserved for a community if no person belonging to that community has held the office of President for any of the 5 most recent terms of office of the President.






2.
A person is qualified to be elected as President —









a.
in an election reserved for one community under clause (1), only if the person belongs to the community for which the election is reserved and satisfies the requirements in Article 19;






b.
in an election reserved for 2 communities under clause (1) —









i.
only if the person satisfies the requirements in Article 19 and belongs to the community from which a person has not held the office of President for the greater number of consecutive terms of office immediately before the election; or






ii.
if no person qualifies under sub‑paragraph (i), only if the person satisfies the requirements in Article 19 and belongs to the other community for which the election is reserved; and






c.
in an election reserved for all 3 communities under clause (1) —









i.
only if the person satisfies the requirements in Article 19 and belongs to the community from which a person has not held the office of President for the greatest number of consecutive terms of office immediately before the election;






ii.
if no person qualifies under sub‑paragraph (i), only if the person satisfies the requirements in Article 19 and belongs to the community from which a person has not held the office of President for the next greatest number of consecutive terms of office immediately before the election; or






iii.
if no person qualifies under sub‑paragraph (i) or (ii), only if the person satisfies the requirements in Article 19 and belongs to the remaining community.






3.
For the purposes of this Article, a person who exercises the functions of the President under Article 22N or 22O is not considered to have held the office of President.






4.
The Legislature may, by law —









a.
provide for the establishment of one or more committees to decide, for the purposes of this Article, whether a person belongs to the Chinese community, the Malay community or the Indian or other minority communities;






b.
prescribe the procedure by which a committee under paragraph (a) decides whether a person belongs to a community;






c.
provide for the dispensation of the requirement that a person must belong to a community in order to qualify to be elected as President if, in a reserved election, no person who qualifies to be elected as President under clause (2)(a), (b) or (c) (as the case may be) is nominated as a candidate for election as President; and






d.
make such provisions the Legislature considers necessary or expedient to give effect to this Article.






5.
No provision of any law made pursuant to this Article is invalid on the ground of inconsistency with Article 12 or is considered to be a differentiating measure under Article 78.






6.
In this Article —









•
“community” means —









a.
the Chinese community;






b.
the Malay community; or






c.
the Indian or other minority communities;






•
“person belonging to the Chinese community” means any person who considers himself to be a member of the Chinese community and who is generally accepted as a member of the Chinese community by that community;






•
“person belonging to the Malay community” means any person, whether of the Malay race or otherwise, who considers himself to be a member of the Malay community and who is generally accepted as a member of the Malay community by that community;






•
“person belonging to the Indian or other minority communities” means any person of Indian origin who considers himself to be a member of the Indian community and who is generally accepted as a member of the Indian community by that community, or any person who belongs to any minority community other than the Malay or Indian community;






•
“term of office” includes an uncompleted term of office.





20. Term of office







1.
The President shall hold office for a term of 6 years from the date on which he assumes office.






2.
The person elected to the office of President shall assume office on the day his predecessor ceases to hold office or, if the office is vacant, on the day following his election.






3.
Upon his assumption of office, the President shall take and subscribe in the presence of the Chief Justice or of another Judge of the Supreme Court the Oath of Office in the form set out in the First Schedule.





21. Discharge and performance of functions of President







1.
Except as provided by this Constitution, the President shall, in the exercise of his functions under this Constitution or any other written law, act in accordance with the advice of the Cabinet or of a Minister acting under the general authority of the Cabinet.






2.
The President may act in his discretion in the performance of the following functions (in addition to those in the performance of which he may act in his discretion under the other provisions of this Constitution):









a.
the appointment of the Prime Minister in accordance with Article 25;






b.
the withholding of consent to a request for a dissolution of Parliament.






3.
Deleted by Act 28 of 2016 wef 01/04/2017.






4.
Deleted by Act 28 of 2016 wef 01/04/2017.






5.
The Legislature may by law make provision to require the President to act after consultation with, or on the recommendation of, any person or body of persons other than the Cabinet in the exercise of his functions other than—









a.
functions exercisable in his discretion; and






b.
functions with respect to the exercise of which provision is made in any other provision of this Constitution.






21A. General time limit for President to exercise discretionary powers







1.
In any particular case where this Constitution authorises the President to act in his discretion in assenting to, concurring with, approving, disapproving or confirming any matter, the President must signify his decision within the specified period —









a.
after his assent, concurrence, approval or confirmation is sought; or






b.
after he is informed of a proposed transaction under Article 22B(6), 22D(5) or 148G(1),







as the case may be.






2.
Subject to any reduction or extension under clause (3), the specified period for the purposes of clause (1) is —









a.
30 days for the following matters:









i.
whether to concur with the introduction of a Bill to which Article 5A or 5B* applies;






ii.
whether to assent to a Supply Bill, Supplementary Supply Bill, Final Supply Bill or a Bill to which Article 5C* or 22H applies;






iii.
whether to concur under Article 22G with the making of an inquiry or the carrying out of an investigation by the Director of the Corrupt Practices Investigation Bureau;






iv.
whether to confirm under Article 22I a restraining order made under the Maintenance of Religious Harmony Act (Cap. 167A);






v.
whether to concur under Article 151(4) with the detention or further detention of a person; and






b.
6 weeks in all other cases.






3.
In any particular case, the specified period in clause (2) may —









a.
if the Prime Minister certifies to the President at the time the President’s decision is sought or at any time thereafter that the case is so urgent that it is not in the public interest to delay a decision, be reduced to the period certified by the Prime Minister (which must not end less than 15 days after the date of the certificate); or






b.
be extended according to any agreement between the President, acting in his discretion, and the Cabinet.






4.
For the purposes of Articles 5C(1)* and 22H(1), if a reference is made under Article 5C(2)* or 22H(2), respectively, the time from the making of the reference to the tribunal’s pronouncement of its opinion is not counted towards the specified period.






5.
If in any particular case the President fails to signify his decision within the specified period, the President is deemed to have, at the end of that period —









a.
subject to paragraph (c), given the assent, concurrence, approval or confirmation sought in that case;






b.
in a case under Article 22B(7), 22D(6) or 148G(2), declined to disapprove the proposed transaction that the President was informed of; or






c.
in a case under Article 22G, refused to concur with the making of an inquiry or the carrying out of an investigation by the Director of the Corrupt Practices Investigation Bureau,







as the case may be.






6.
This Article does not apply to the President’s discretion under this Constitution to withhold consent to a request for a dissolution of Parliament.







*Article 5A, 5B, and 5C are not in operation.





22. Appointment of public officers, etc







1.
Notwithstanding any other provision of this Constitution, the President, acting in his discretion, may refuse to make an appointment to any of the following offices or to revoke any such appointment if he does not concur with the advice or recommendation of the authority on whose advice or recommendation he is, by virtue of that other provision of this Constitution or any other written law, to act:









a.
the Chief Justice, Judges of the Supreme Court, and the Judicial Commissioners, Senior Judges and International Judges of the Supreme Court;






b.
the Attorney-General;






c.
the Chairman and members of the Presidential Council for Minority Rights;






d.
the chairman and members of the Presidential Council for Religious Harmony constituted under the Maintenance of Religious Harmony Act (Cap. 167A);






e.
the chairman and members of an advisory board constituted for the purposes of Article 151;






f.
the Chairman and members of the Public Service Commission, and the members of a personnel board established under Article 110D to exercise any power over Division I officers;






fa.
a member of the Legal Service Commission, other than an ex-officio member referred to in Article 111(2)(a), (b) or (c), and the members of a personnel board established under Article 111AA;






g.
the Chief Valuer;






h.
the Auditor-General;






i.
the Accountant-General;






j.
the Chief of Defence Force;






k.
the Chiefs of the Air Force, Army and Navy;






l.
a member (other than an ex-officio member) of the Armed Forces Council established under the Singapore Armed Forces Act (Cap. 295);






m.
the Commissioner of Police; and






n.
the Director of the Corrupt Practices Investigation Bureau.






2.
Deleted by Act 28 of 2016 wef 01/04/2017.






3.
Deleted by Act 28 of 2016 wef 01/04/2017.





22A. Appointment of members of statutory boards







1.
Notwithstanding any other provision of this Constitution—









a.
where the President is authorised by any written law to appoint the chairman, member or chief executive officer of any statutory board to which this Article applies, the President, acting in his discretion, may refuse to make any such appointment or to revoke such appointment if he does not concur with the advice or recommendation of the authority on whose advice or recommendation he is required to act; or






b.
in any other case, no appointment to the office of chairman, member or chief executive officer of any statutory board to which this Article applies and no revocation of such appointment shall be made by any appointing authority unless the President, acting in his discretion, concurs therewith.






1A.
Deleted by Act 28 of 2016 wef 01/04/2017.






1B.
Deleted by Act 28 of 2016 wef 01/04/2017.






2.










a.
The chairman or member of a statutory board to which this Article applies shall be appointed for a term not exceeding 3 years and shall be eligible for reappointment.






b.
Any appointment to the office of chairman, member or chief executive officer of a statutory board under clause (1) (b) or any revocation thereof shall be void if made without the concurrence of the President.






3.
This Article shall apply to the statutory boards specified in Part I of the Fifth Schedule.






4.
Subject to clause (5), the President acting in accordance with the advice of the Cabinet may, by order published in the Gazette, add any other statutory board to Part I of the Fifth Schedule; and no statutory board shall be removed from that Part by any such order.






5.
No statutory board shall by order under clause (4) be added to Part I of the Fifth Schedule if the total value of the reserves of the statutory board on the date of making of such order is less than $500 million.





22B. Budgets of statutory boards







1.
Every statutory board to which Article 22A applies shall—









a.
before the commencement of its financial year, present to the President for his approval its budget for that financial year, together with a declaration by the chairman and the chief executive officer of the statutory board whether the budget when implemented is likely to draw on the reserves which were not accumulated by the statutory board during the current term of office of the Government;






b.
present to the President for his approval every supplementary budget for its financial year together with a declaration referred to in paragraph (a) relating to such supplementary budget; and






c.
within 6 months after the close of that financial year, present to the President—









i.
a full and particular audited statement showing the revenue received and expenditure incurred by the statutory board during that financial year;






ii.
as far as practicable, an audited statement of the assets and liabilities of the statutory board at the end of that financial year; and






iii.
a declaration by the chairman and the chief executive officer of the statutory board whether the statements referred to in sub-paragraphs (i) and (ii) show any drawing on the reserves which were not accumulated by the statutory board during the current term of office of the Government.






2.
The President, acting in his discretion, may refuse to approve any budget or supplementary budget of any such statutory board if, in his opinion, the budget is likely to draw on reserves which were not accumulated by the statutory board during the current term of office of the Government, except that if he approves any such budget notwithstanding his opinion that the budget is likely to so draw on those reserves, the President shall cause his opinion to be published in the Gazette.






3.
Where by the first day of the financial year of such statutory board the President has not approved its budget for that financial year, the statutory board—









a.
shall, within 3 months of the first day of that financial year, present to the President a revised budget for that financial year together with the declaration referred to in clause (1); and






b.
may, pending the decision of the President, incur expenditure not exceeding one-quarter of the amount provided in the approved budget of the statutory board for the preceding financial year,







and if the President does not approve the revised budget, the statutory board may during that financial year incur total expenditure not exceeding the amount provided in the approved budget of the statutory board for the preceding financial year; and the budget for the preceding financial year shall have effect as the approved budget for that financial year.






4.
Any amount expended during a financial year under clause (3) (b) shall be included in any revised budget subsequently presented to the President under that clause for that financial year.






5.
Nothing in this Article shall prevent the taking of any action by the Monetary Authority of Singapore in the management of the Singapore dollar; and a certificate under the hand of the chairman of the board of directors of the Monetary Authority of Singapore shall be conclusive evidence that any action was or was not taken for such purpose.






6.
It shall be the duty of every statutory board and its chief executive officer to which this Article applies to inform the President of any proposed transaction of the statutory board which is likely to draw on the reserves accumulated by the statutory board prior to the current term of office of the Government.






7.
Where the President has been so informed under clause (6) of any such proposed transaction, the President, acting in his discretion, may disapprove the proposed transaction, except that if he does not disapprove any such proposed transaction even though he is of the opinion that the proposed transaction is likely to draw on the reserves accumulated by the statutory board prior to the current term of office of the Government, the President shall cause his decision and opinion to be published in the Gazette.






8.
Where after 30th November 1991 a statutory board is specified in Part I of the Fifth Schedule pursuant to an order made under Article 22A (4), any reference in this Article to the approved budget of a statutory board for the preceding financial year shall, in relation to the first-mentioned statutory board, be read as a reference to the budget for the financial year of the first-mentioned statutory board during which that order was made.






9.
For the purposes of this Article, a proposed transfer or transfer (whether by or under any written law or otherwise) by any statutory board to which this Article applies (referred to in this clause and clause (10) as the transferor board) of any of its reserves to—









a.
the Government;






b.
any Government company specified in Part II of the Fifth Schedule (referred to in this clause and clause (10) as the transferee company); or






c.
another such statutory board (referred to in this clause and clause (10) as the transferee board),







shall not be taken into account in determining whether the reserves accumulated by the transferor board before the current term of office of the Government are likely to be or have been drawn on if—









i.
in the case of a proposed transfer or transfer of reserves by a transferor board to the Government — the Minister responsible for finance undertakes in writing to add those reserves of the transferor board to the reserves accumulated by the Government before its current term of office;






ii.
in the case of a proposed transfer or transfer of reserves by a transferor board to a transferee company — the board of directors of the transferee company by resolution resolves that those reserves of the transferor board shall be added to the reserves accumulated by the transferee company before the current term of office of the Government; or






iii.
in the case of a proposed transfer or transfer of reserves by a transferor board to a transferee board — the transferee board by resolution resolves, or any written law provides, that those reserves of the transferor board shall be added to the reserves accumulated by the transferee board before the current term of office of the Government.






10.
Any reserves transferred by a transferor board together with or under any undertaking, resolution or written law referred to in clause (9) shall be deemed to form part of the reserves accumulated by the Government, transferee company or (as the case may be) transferee board before the current term of office of the Government as follows:









a.
where the budget of the transferor board for any financial year provides for the proposed transfer of reserves and the budget is approved by the President — at the beginning of that financial year;






b.
where a supplementary budget of the transferor board provides for the proposed transfer and the supplementary budget is approved by the President — on the date of such approval by the President; or






c.
in any other case — on the date those reserves are so transferred.





22C. Appointment of directors of Government companies







1.
Notwithstanding the provisions of the memorandum and articles of association of the company, the appointment or removal of any person as a director or chief executive officer of any Government company to which this Article applies shall not be made unless the President, acting in his discretion, concurs with such appointment or removal.






1A.
Deleted by Act 28 of 2016 wef 01/04/2017.






1B.
Deleted by Act 28 of 2016 wef 01/04/2017.






2.










a.
A director of a Government company to which this Article applies shall be appointed for a term not exceeding 3 years and shall be eligible for reappointment.






b.
Any appointment or removal of any director or chief executive officer of a Government company to which this Article applies without the concurrence of the President shall be void and of no effect.






3.
This Article shall apply to the Government companies specified in Part II of the Fifth Schedule.






4.
Subject to clause (5), the President acting in accordance with the advice of the Cabinet may, by order published in the Gazette, add any other Government company to Part II of the Fifth Schedule; and no Government company shall be removed from that Part by any such order.






5.
No Government company shall by order under clause (4) be added to Part II of the Fifth Schedule unless on the date of making of such order—









a.
the value of the share holders' funds of the company attributable to the Government's interest in the company is worth $500 million or more; and






b.
it is not a subsidiary of any of the Government companies specified in Part II of the Fifth Schedule; and for the purposes of this paragraph, "subsidiary" shall have the same meaning as in the Companies Act (Cap. 50).





22D. Budgets of Government companies







1.
The board of directors of every Government company to which Article 22C applies shall—









a.
before the commencement of its financial year, present to the President for his approval its budget for that financial year, together with a declaration by the chairman of the board of directors and the chief executive officer of the Government company whether the budget when implemented is likely to draw on the reserves which were not accumulated by the Government company during the current term of office of the Government;






b.
present to the President for his approval every supplementary budget for its financial year together with a declaration referred to in paragraph (a) relating to such supplementary budget; and






c.
within 6 months after the close of that financial year, present to the President—









i.
a full and particular audited profit and loss account showing the revenue collected and expenditure incurred by the Government company during that financial year, and an audited balance-sheet showing the assets and liabilities of the Government company at the end of that financial year; and






ii.
a declaration by the chairman of the board of directors and the chief executive officer of the Government company whether the audited profit and loss account and balance-sheet of the Government company show any drawing on the reserves which were not accumulated by the Government company during the current term of office of the Government.






2.
The President, acting in his discretion, may disapprove the budget or supplementary budget of any such Government company if, in his opinion, the budget is likely to draw on reserves which were not accumulated by that company during the current term of office of the Government, except that if he approves any such budget notwithstanding his opinion that the budget is likely to so draw on those reserves, the President shall cause his opinion to be published in the Gazette.






3.
Where by the first day of the financial year of such Government company the President has not approved its budget for that financial year, the Government company—









a.
shall, within 3 months of the first day of that financial year, present to the President a revised budget for that financial year together with the declaration referred to in clause (1); and






b.
may, pending the decision of the President, incur expenditure not exceeding one-quarter of the amount provided in the approved budget of the Government company for the preceding financial year,







and if the President does not approve the revised budget, the Government company may during that financial year incur a total expenditure not exceeding the amount provided in the approved budget of the Government company for the preceding financial year; and the budget for the preceding financial year shall have effect as the approved budget for that financial year.






4.
Any amount expended during a financial year under clause (3) (b) shall be included in any revised budget subsequently presented to the President under that clause for that financial year.






5.
It shall be the duty of the board of directors and the chief executive officer of every Government company referred to in this Article to inform the President of any proposed transaction of the company which is likely to draw on the reserves accumulated by the company prior to the current term of office of the Government.






6.
Where the President has been so informed under clause (5) of any such proposed transaction, the President, acting in his discretion, may disapprove the proposed transaction, except that if he does not disapprove any such proposed transaction even though he is of the opinion that the proposed transaction is likely to draw on the reserves accumulated by the Government company prior to the current term of office of the Government, the President shall cause his decision and opinion to be published in the Gazette.






7.
Where after 30th November 1991 a Government company is specified in Part II of the Fifth Schedule pursuant to an order made under Article 22C (4), any reference in this Article to the approved budget of a Government company for the preceding financial year shall, in relation to the first-mentioned Government company, be read as a reference to the budget for the financial year of the first-mentioned Government company immediately preceding the making of that order.






8.
For the purposes of this Article, a proposed transfer or transfer by any Government company to which this Article applies (referred to in this clause and clause (9) as the transferor company) of any of its reserves to—









a.
the Government;






b.
any statutory board specified in Part I of the Fifth Schedule (referred to in this clause and clause (9) as the transferee board); or






c.
another such Government company (referred to in this clause and clause (9) as the transferee company),







shall not be taken into account in determining whether the reserves accumulated by the transferor company before the current term of office of the Government are likely to be or have been drawn on if—









i.
in the case of a proposed transfer or transfer of reserves by a transferor company to the Government — the Minister responsible for finance undertakes in writing to add those reserves of the transferor company to the reserves accumulated by the Government before its current term of office;






ii.
in the case of a proposed transfer or transfer of reserves by a transferor company to a transferee board — the transferee board by resolution resolves that those reserves of the transferor company shall be added to the reserves accumulated by the transferee board before the current term of office of the Government; or






iii.
in the case of a proposed transfer or transfer of reserves by a transferor company to a transferee company — the board of directors of the transferee company by resolution resolves that those reserves of the transferor company shall be added to the reserves accumulated by the transferee company before the current term of office of the Government.






9.
Any reserves transferred by a transferor company together with or under any undertaking or resolution referred to in clause (8) shall be deemed to form part of the reserves accumulated by the Government, transferee board or (as the case may be) transferee company before the current term of office of the Government as follows:









a.
where the budget of the transferor company for any financial year provides for the proposed transfer of reserves and the budget is approved by the President — at the beginning of that financial year;






b.
where a supplementary budget of the transferor company provides for the proposed transfer of reserves and the supplementary budget is approved by the President — on the date of such approval by the President; or






c.
in any other case — on the date those reserves are so transferred.





22E. Moneys of the Central Provident Fund


The President, acting in his discretion, may withhold his assent to any Bill passed by Parliament which provides, directly or indirectly, for varying, changing or increasing the powers of the Central Provident Fund Board to invest the moneys belonging to the Central Provident Fund.



22F. President's access to information







1.
In the exercise of his functions under this Constitution, the President shall be entitled, at his request, to any information concerning—









a.
the Government which is available to the Cabinet; and






b.
any statutory board or Government company to which Article 22A or 22C, as the case may be, applies which is available to the members of the statutory board or the directors of the Government company.






2.
The President may request—









a.
any Minister, or any senior officer of a Ministry or of a department of the Government; or






b.
the chief executive officer and any member of the governing board of any statutory board or the directors of any Government company to which Article 22A or 22C, as the case may be, applies,







to furnish any information referred to in clause (1) concerning the reserves of the Government, the statutory board or Government company, as the case may be, and the Minister, member, officer or director concerned shall be under a duty to provide the information.





22G. Concurrence of President for certain investigations


Notwithstanding that the Prime Minister has refused to give his consent to the Director of the Corrupt Practices Investigation Bureau to make any inquiries or to carry out any investigations into any information received by the Director touching upon the conduct of any person or any allegation or complaint made against any person, the Director may make such inquiries or carry out investigations into such information, allegation or complaint if the President, acting in his discretion, concurs therewith.



22H. President may withhold assent to certain Bills







1.
The President may, acting in his discretion, in writing withhold his assent to any Bill (other than a Bill seeking to amend this Constitution), if the Bill or any provision therein provides, directly or indirectly, for the circumvention or curtailment of the discretionary powers conferred upon the President by this Constitution.






2.
The President, acting in accordance with the advice of the Cabinet, may pursuant to Article 100 (and whether before or after his assent has been withheld to a Bill under clause (1)), refer to a tribunal for its opinion the question whether the Bill or any provision therein provides, directly or indirectly, for the circumvention or curtailment of the discretionary powers conferred upon the President by this Constitution; and where such a reference is made to the tribunal, Article 100 shall apply, with the necessary modifications, to that reference.






3.
Where a reference is made to the tribunal and the tribunal is of the opinion that neither the Bill nor any provision therein provides, directly or indirectly, for the circumvention or curtailment of the discretionary powers conferred upon the President by this Constitution, the President shall be deemed to have assented to the Bill on the day immediately after the day of the pronouncement of the opinion of the tribunal in open court.






4.
Deleted by Act 28 of 2016 wef 01/04/2017.





22I. Restraining order under Maintenance of Religious Harmony Act


The President, acting in his discretion, may cancel, vary, confirm or refuse to confirm a restraining order made under the Maintenance of Religious Harmony Act (Cap. 167A) where the advice of the Cabinet is contrary to the recommendation of the Presidential Council for Religious Harmony.



22J. Civil List and personal staff of President







1.
The Legislature shall by law provide a Civil List for the maintenance of the President.






2.
Any person exercising the functions of the office of President under Article 22N or 22O shall, during any period in which he exercises those functions, be entitled to such remuneration as the Legislature may by law provide.






3.
The Civil List for the maintenance of the President or any person exercising the functions of the office of President shall be charged on and paid out of the Consolidated Fund and shall not be diminished during the continuance in office of the President or that person.






4.
Subject to clause (5), the appointment, terms of service, disciplinary control, termination of appointment and dismissal of the personal staff of the President shall be matters for the President acting in his discretion.






5.
The President may, if he so desires, appoint to his personal staff such public officers as he may select, after consultation with the Prime Minister, from a list of names submitted by the Public Service Commission; and the provisions of clause (4) (except in so far as they relate to appointment) shall apply in relation to a person so appointed as respects his service on the personal staff of the President but not as respects his service as a public officer.






6.
The remuneration of the personal staff of the President, other than a person appointed under clause (5), shall be defrayed out of the Civil List for the maintenance of the President.





22K. Immunity of President from suit







1.
Except as provided in clause (4), the President shall not be liable to any proceedings whatsoever in any court in respect of anything done or omitted to be done by him in his official capacity.






2.
No proceedings in any court in respect of anything done or omitted to be done by the President in his private capacity shall be instituted against him during his term of office.






3.
Where provision is made by law limiting the time within which proceedings of any description may be brought against any person, the period of time during which such person holds office as President shall not be taken into account in calculating any period of time prescribed by that law.






4.
The immunity conferred by clause (1) shall not apply to—









a.
any inquiry held by a tribunal pursuant to a resolution passed by Parliament under Article 22L; or






b.
any proceedings before the Election Judge under Article 93A to determine the validity of any Presidential election.





22L. Vacation of and removal from office of President







1.
The office of President shall become vacant—









a.
upon the death of the President;






aa.
if the President ceases to be a citizen of Singapore;






b.
if the President resigns his office by writing under his hand addressed to the Prime Minister;






c.
if the President is removed from office in accordance with clauses (3) to (7);






d.
if the Election Judge in the exercise of his powers under Article 93A determines that the election of the President was void and does not determine that any other person was duly elected as President; or






e.
if upon the expiration of the term of office of the incumbent the person declared elected as President fails to assume the office of President.






2.
Deleted by Act 17/94.






3.
The Prime Minister or not less than one-quarter of the total number of Members of Parliament (excluding nominated Members) may give notice of a motion alleging that the President is permanently incapable of discharging the functions of his office by reason of mental or physical infirmity or that the President has been guilty of —









a.
intentional violation of the Constitution;






b.
treason;






c.
misconduct or corruption involving the abuse of the powers of his office;






d.
any offence involving fraud, dishonesty or moral turpitude; or






e.
intentionally or knowingly making a materially false or misleading statement of fact, or intentionally or knowingly failing to state a material fact, to the Presidential Elections Committee for the purpose of demonstrating his eligibility to be elected as President,







and setting out full particulars of the allegations made and seeking an inquiry and report thereon.






4.
Where the motion referred to in clause (3) has been adopted by not less than half of the total number of the elected Members of Parliament referred to in Article 39 (1) (a), the Chief Justice shall appoint a tribunal to inquire into the allegations made against the President.






5.
A tribunal appointed by the Chief Justice shall consist of not less than 5 Judges of the Supreme Court of whom the Chief Justice shall be one, unless he otherwise decides and such tribunal may regulate its own procedure and make rules for that purpose.






6.
A tribunal shall, after due inquiry at which the President shall have the right to appear and to be heard in person or by counsel, make a report of its determination to the Speaker together with the reasons therefor.






7.
Where the tribunal reports to the Speaker that in its opinion the President is permanently incapable of discharging the functions of his office by reason of mental or physical infirmity or that the President has been guilty of any of the other allegations contained in such resolution, Parliament may by a resolution passed by not less than three-quarters of the total number of the elected Members of Parliament referred to in Article 39 (1) (a) remove the President from office.





22M. Determination by Election Judge that President was not duly elected or election of President was void







1.
Where the Election Judge in the exercise of his jurisdiction under Article 93A determines—









a.
that the election of the President was void and does not determine that any other person was duly elected, then, a poll for the election of the President shall be taken not later than 6 months from the date of the determination; or






b.
that any other person was duly elected as President, then, such other person shall assume the office of President forthwith after the determination.






2.
Upon the Election Judge making any determination that the election of the President was void and no other person was duly elected as President, the person who immediately before such determination was exercising the functions of the office of President shall forthwith cease to exercise such functions.






3.
The exercise, performance and discharge by any person of the powers, duties and functions of the office of President shall not be invalid by reason only of the fact that the Election Judge subsequently determines that the election of such person as President was void or undue.





22N. Persons to exercise functions of President when office is vacant







1.
If the office of President becomes vacant, the Chairman of the Council of Presidential Advisers or, if he is unavailable, the Speaker shall exercise the functions of the office of President during the period between the date the office of President becomes vacant and the assumption of office by the person declared elected as President.






2.
If neither the Chairman of the Council of Presidential Advisers nor the Speaker is available, Parliament may appoint a person in accordance with clause (3) to exercise the functions of the office of President during the period referred to in clause (1).






3.
Parliament shall not appoint any person to exercise the functions of the office of President under clause (2) unless the person is qualified to be elected as President.






4.
The provisions of this Chapter relating to immunity from suits shall apply in relation to any person exercising the functions of the office of President pursuant to this Article as if references to the President in those provisions were references to that person.






5.
Any person required or appointed to exercise the functions of the office of President pursuant to this Article or Article 22O shall, before exercising those functions, take and subscribe in the presence of the Chief Justice or another Judge of the Supreme Court the Oath of Office in the form set out in the First Schedule, except that neither the Chairman of the Council of Presidential Advisers nor the Speaker shall, during his term of office as such Chairman or as Speaker, be required to take such oath more than once in respect of occasions when he is required to exercise the functions of the office of President.





22O. Temporary disability of President







1.
Subject to clause (2), if the President becomes temporarily unable, whether by reason of ill-health, absence from Singapore or otherwise, to perform his functions under this Constitution or any other written law, one of the persons referred to in Article 22N shall exercise the functions of the office of President during the period of temporary disability, and the provisions of Article 22N shall apply, with the necessary modifications, to that person.






2.
Parliament shall not appoint any person to exercise the functions of the office of President under this Article unless the President agrees to that person being so appointed.






3.
Clause (2) shall not apply if the President is unable for any reason to signify his agreement to a person being appointed under this Article to exercise the functions of the office of President.





22P. Grant of pardon, etc







1.
The President, as occasion shall arise, may, on the advice of the Cabinet—









a.
grant a pardon to any accomplice in any offence who gives information which leads to the conviction of the principal offender or any one of the principal offenders, if more than one;






b.
grant to any offender convicted of any offence in any court in Singapore, a pardon, free or subject to lawful conditions, or any reprieve or respite, either indefinite or for such period as the President may think fit, of the execution of any sentence pronounced on such offender; or






c.
remit the whole or any part of such sentence or of any penalty or forfeiture imposed by law.






2.
Where any offender has been condemned to death by the sentence of any court and in the event of an appeal such sentence has been confirmed by the appellate court, the President shall cause the reports which are made to him by the Judge who tried the case and the Chief Justice or other presiding Judge of the appellate court to be forwarded to the Attorney-General with instructions that, after the Attorney-General has given his opinion thereon, the reports shall be sent, together with the Attorney-General's opinion, to the Cabinet so that the Cabinet may advise the President on the exercise of the power conferred on him by clause (1).





Chapter 2. The Executive



23. Executive authority of Singapore







1.
The executive authority of Singapore shall be vested in the President and exercisable subject to the provisions of this Constitution by him or by the Cabinet or any Minister authorised by the Cabinet.






2.
The Legislature may by law confer executive functions on other persons.





24. Cabinet







1.
There shall be in and for Singapore a Cabinet which shall consist of the Prime Minister and such other Ministers as may be appointed in accordance with Article 25.






2.
Subject to the provisions of this Constitution, the Cabinet shall have the general direction and control of the Government and shall be collectively responsible to Parliament.





25. Appointment of Prime Minister and Ministers







1.
The President shall appoint as Prime Minister a Member of Parliament who in his judgment is likely to command the confidence of the majority of the Members of Parliament, and shall, acting in accordance with the advice of the Prime Minister, appoint other Ministers from among the Members of Parliament:







Provided that, if an appointment is made while Parliament is dissolved, a person who was a Member of the last Parliament may be appointed but shall not continue to hold office after the first sitting of the next Parliament unless he is a Member thereof.






2.
Appointments under this Article shall be made by the President by instrument under the public seal.





26. Tenure of office of Prime Minister and Ministers







1.
The President shall, by writing under the public seal, declare the office of Prime Minister vacant—









a.
if the Prime Minister resigns his office by writing under his hand addressed to the President; or






b.
if the President, acting in his discretion, is satisfied that the Prime Minister has ceased to command the confidence of a majority of the Members of Parliament:







Provided that, before declaring the office of Prime Minister vacant under this paragraph, the President shall inform the Prime Minister that he is satisfied as aforesaid, and, if the Prime Minister so requests, the President may dissolve Parliament instead of making such a declaration.






2.
A Minister, other than the Prime Minister, shall vacate his office—









a.
if his appointment to that office is revoked by the President, acting in accordance with the advice of the Prime Minister, by instrument under the public seal; or






b.
if he resigns his office by writing under his hand addressed to the President.






3.
A person who has vacated his office as Minister may, if qualified, be again appointed as Minister from time to time.






4.





a. Whenever the Prime Minister is ill or absent from Singapore or has been granted leave of absence from his duties under Article 32, the functions conferred on him by this Constitution shall be exercisable by any other Minister authorised by the President, by instrument under the public seal, in that behalf.










b. The President may, by instrument under the public seal, revoke any authority given under this clause.










c. The powers conferred upon the President by this clause shall be exercised by him acting in his discretion, if in his opinion it is impracticable to obtain the advice of the Prime Minister owing to the Prime Minister's illness or absence, and in any other case shall be exercised by the President in accordance with the advice of the Prime Minister.



27. Oath


The Prime Minister and every other Minister shall, before entering on the duties of his office, take and subscribe before the President the Oath of Allegiance and the appropriate Oath for the due execution of his office in the forms set out in the First Schedule.



28. Summoning of and presiding in Cabinet







1.
The Cabinet shall not be summoned except by the authority of the Prime Minister.






2.
The Prime Minister shall, so far as is practicable, attend and preside at meetings of the Cabinet and, in his absence, such other Minister shall preside as the Prime Minister shall appoint.





29. Validity of proceedings in Cabinet


Any proceedings in the Cabinet shall be valid notwithstanding that some person who was not entitled to do so sat or voted therein or otherwise took part in the proceedings.



30. Assignment of responsibility to Ministers







1.
The Prime Minister may, by directions in writing—









a.
charge any Minister with responsibility for any department or subject; and






b.
revoke or vary any directions given under this clause.






2.
The Prime Minister may retain in his charge any department or subject.





31. Parliamentary Secretaries







1.
The President, acting in accordance with the advice of the Prime Minister, may by instrument under the public seal, appoint Parliamentary Secretaries from among the Members of Parliament to assist Ministers in the discharge of their duties and functions:







Provided that, if an appointment is made while Parliament is dissolved, a person who was a Member of the last Parliament may be appointed a Parliamentary Secretary but shall not continue to hold office after the first sitting of the next Parliament unless he is a Member thereof.






2.
Article 26 (2) and (3) and Article 27 shall apply to Parliamentary Secretaries as they apply to Ministers.





32. Leave of absence for Ministers and Parliamentary Secretaries


The President, acting in accordance with the advice of the Prime Minister, may grant leave of absence from his duties to the Prime Minister, to any other Minister and to any Parliamentary Secretary.



33. Disabilities of Ministers and Parliamentary Secretaries


A member of the Cabinet or Parliamentary Secretary shall not hold any office of profit and shall not actively engage in any commercial enterprise.



34. Permanent Secretaries







1.
There shall be for each Ministry one or more Permanent Secretaries who shall be persons who are public officers.






2.





a. Appointments to the office of Permanent Secretary shall be made by the President, acting in accordance with the advice of the Prime Minister, from a list of names submitted by the Public Service Commission.










b. The responsibility for the allocation of each Permanent Secretary to a Ministry shall be vested in the Prime Minister.




3.
Every Permanent Secretary shall, subject to the general direction and control of the Minister, exercise supervision over the department or departments to which he is allocated.





35. Attorney-General







1.
The office of Attorney-General is hereby constituted and appointments thereto shall be made by the President, if he, acting in his discretion, concurs with the advice of the Prime Minister, from among persons who are qualified for appointment as a Judge of the Supreme Court.






2.
When it is necessary to make an appointment to the office of Attorney-General otherwise than by reason of the death of the holder of that office or his removal from office under clause (6), the Prime Minister shall, before tendering advice to the President under clause (1), consult the person holding the office of Attorney-General or, if that office is then vacant, the person who has last vacated it, and the Prime Minister shall, in every case, before tendering such advice, consult the Chief Justice and the Chairman of the Public Service Commission.






3.
The Prime Minister shall not be obliged to consult any person under clause (2) if he is satisfied that by reason of the infirmity of body or mind of that person or for any other reason it is impracticable to do so.






4.
The Attorney-General may be appointed for a specific period and, if he was so appointed, shall, subject to clause (6), vacate his office (without prejudice to his eligibility for reappointment) at the expiration of that period, but, subject as aforesaid, shall otherwise hold office until he attains the age of 60 years:







Provided that—









a.
he may at any time resign his office by writing under his hand addressed to the President; and






b.
the President, if he, acting in his discretion, concurs with the advice of the Prime Minister, may permit an Attorney-General who has attained the age of 60 years to remain in office for such fixed period as may have been agreed between the Attorney-General and the Government.






5.
Nothing done by the Attorney-General shall be invalid by reason only that he has attained the age at which he is required by this Article to vacate his office.






6.





a. The Attorney-General may be removed from office by the President, if he, acting in his discretion, concurs with the advice of the Prime Minister, but the Prime Minister shall not tender such advice except for inability of the Attorney-General to discharge the functions of his office (whether arising from infirmity of body or mind or any other cause) or for misbehaviour and except with the concurrence of a tribunal consisting of the Chief Justice and 2 other Judges of the Supreme Court nominated for that purpose by the Chief Justice.










b. The tribunal constituted under this clause shall regulate its own procedure and may make rules for that purpose.




7.
It shall be the duty of the Attorney-General to advise the Government upon such legal matters and to perform such other duties of a legal character, as may from time to time be referred or assigned to him by the President or the Cabinet and to discharge the functions conferred on him by or under this Constitution or any other written law.






8.
The Attorney-General shall have power, exercisable at his discretion, to institute, conduct or discontinue any proceedings for any offence.






9.
In the performance of his duties, the Attorney-General shall have the right of audience in, and shall take precedence over any other person appearing before, any court or tribunal in Singapore.






10.
The Attorney-General shall be paid such remuneration and allowances as may from time to time be determined and such remuneration and allowances shall be charged on and paid out of the Consolidated Fund.






11.
Subject to this Article, the terms of service of the Attorney-General shall either—









a.
be prescribed in regulations made by the President and published in the Gazette; or






b.
(in so far as they are not determined by or under any such law) be determined by the President.






11A.
Regulations made under clause (11)(a) may provide that any gratuity payable in respect of service as the Attorney-General shall be charged on and paid out of the Consolidated Fund.






12.
The terms of service of the Attorney-General shall not be altered to his disadvantage during his continuance in office.






13.
For the purposes of clause (12), in so far as the terms of service of the Attorney-General depend upon his option, any terms for which he opts shall be taken to be more advantageous to him than any for which he might have opted.





35A. Deputy Attorneys-General







1.
The President may, on the advice of the Prime Minister, appoint one or more Deputy Attorneys-General from individuals who are eligible for appointment as the Attorney-General.






2.
Before tendering any advice to the President under clause (1), the Prime Minister must consult the Attorney-General and the Chairman of the Public Service Commission.






3.
However, the Prime Minister need not consult any person under clause (2) if he is satisfied that it is impracticable to do so because of the infirmity of body or mind of that person or for any other reason.






4.
A Deputy Attorney-General is, subject to the general direction and control of the Attorney-General, to perform such duties of the Attorney-General referred to in Article 35(7) or (8) as may be assigned by the Attorney-General, and shall be responsible to the Attorney-General for that due performance.






5.
In the performance of his duties, a Deputy Attorney-General has the right of audience in, and takes precedence over any person (other than the Attorney-General) appearing before, any court or tribunal in Singapore.






6.
A Deputy Attorney-General holds office —









a.
until the end of the specific period he is appointed for (without prejudice to re-appointment); or






b.
if no period is so specified, until he attains 60 years of age.






7.
The President may, on the advice of the Prime Minister, permit a Deputy Attorney-General who has attained the age of 60 years to remain in office for such fixed period as may be agreed between the Deputy Attorney-General and the Government.






8.
However, a Deputy Attorney-General may at any time earlier resign his office by writing under his hand addressed to the President or may be earlier removed under clause (9).






9.
A Deputy Attorney-General may be removed from office by the President on the advice of the Prime Minister.






10.
The Prime Minister may advise the President for the purposes of clause (9) only on the following grounds, with which a tribunal consisting of the Chief Justice and 2 other Judges of the Supreme Court nominated for that purpose by the Chief Justice must concur:









a.
the inability of the Deputy Attorney-General concerned to discharge the functions of his office (whether arising from infirmity of body or mind or any other cause);






b.
any misbehaviour of the Deputy Attorney-General concerned.






11.
A Deputy Attorney-General is to be paid such remuneration and allowances as may from time to time be determined (all of which are charged on and paid out of the Consolidated Fund), and his terms of service are—









a.
to be prescribed in regulations made by the President and published in the Gazette; or






b.
to be determined by the President in so far as they are not determined by or under any such law.






12.
The terms of service of a Deputy Attorney-General must not be altered to his disadvantage during his continuance in office; and in so far as any of those terms of service depend upon his option, any terms that he opts for shall be taken to be more advantageous to him than any for which he might have opted.






13.
The tribunal referred to in clause (10) is to regulate its own procedure and may make rules for that purpose.






14.
To avoid doubt, nothing done by a Deputy Attorney-General shall be invalid by reason only that he has attained the age at which he is required by this Article to vacate his office.





36. Secretary to Cabinet







1.
The President, acting in accordance with the advice of the Prime Minister, may appoint a public officer to be the Secretary to the Cabinet.






2.
The Secretary to the Cabinet shall be responsible, in accordance with such instructions as may be given to him by the Prime Minister, for arranging the business for, and keeping the minutes of, the meetings of the Cabinet and for conveying the decisions of the Cabinet to the appropriate person or authority and shall have such other functions as the Prime Minister may from time to time direct.





Chapter 3. Capacity as regards property, contracts and suits



37. Capacity of Government as regards property, contracts and suits







1.
The Government shall have power to acquire, hold and dispose of property of any kind and to make contracts.






2.
The Government may sue and be sued.





PART VA. COUNCIL OF PRESIDENTIAL ADVISERS



37A. Interpretation of this Part


In this Part, unless the context otherwise requires—







•
"Chairman" means the Chairman of the Council;






•
"Council" means the Council of Presidential Advisers constituted under Article 37B;






•
"member" means a member of the Council and includes the Chairman and any alternate member appointed under Article 37C.





37B. Council of Presidential Advisers







1.
The Council of Presidential Advisers is established and consists of 8 members.






2.
(2) In order to ensure that appointments to the Council are made at regular 2-year intervals, the members of the Council are divided into the following divisions:









a.
the first division, consisting of the following members whose appointments expire on 1 June 2020 and every sixth year after that:









i.
a member appointed by the President acting in his discretion;






ii.
a member appointed by the President on the advice of the Prime Minister;






iii.
a member appointed by the President on the advice of the Chief Justice;






b.
the second division, consisting of the following members whose appointments expire on 1 June 2022 and every sixth year after that:









i.
a member appointed by the President acting in his discretion;






ii.
a member appointed by the President on the advice of the Prime Minister;






iii.
a member appointed by the President on the advice of the Chairman of the Public Service Commission;






c.
the third division, consisting of the following members whose appointments expire on 1 June 2024 and every sixth year after that:









i.
a member appointed by the President acting in his discretion;






ii.
a member appointed by the President on the advice of the Prime Minister.






3.
If the seat of a member falls vacant before the member’s appointment expires under clause (2) —









a.
the President may make another appointment to that seat in accordance with the provision of clause (2) under which the vacating member was appointed; and






b.
to avoid doubt, an appointment under paragraph (a) expires in accordance with the provision of clause (2) under which the vacating member was appointed.






3A.
The President, acting in his discretion, is to appoint a member of the Council to be the Chairman of the Council.






4.
When the Chairman exercises the functions of the office of the President under Article 22N or 22O, he—









a.
shall not act as the Chairman during the period he so exercises the functions of the office of President; and






b.
shall not take part in any proceedings of the Council during that period.






5.
Where the Chairman is temporarily unable, whether by illness, absence or any other reason (including disqualification under clause (4)), to take part in any proceedings of the Council for any period—









a.
he shall appoint a member (not being an alternate member) of the Council to act as Chairman for that period; and






b.
the alternate member selected under Article 37C (3) to act in place of the member referred to in paragraph (a) shall perform that member's functions during that same period.





37C. Alternate members







1.
The President may, in accordance with this Article, appoint persons to be alternate members to act in place of members (other than the Chairman) appointed under Article 37B (2) while any such member is temporarily unable, whether by illness, absence or any other reason, to take part in any proceedings of the Council, or is appointed under Article 37B (5) (a) to act as the Chairman.






2.
For the purposes of making an appointment under clause (1), the President—









a.
shall, acting in his discretion, appoint one person as an alternate member; and






b.
shall request that the Prime Minister, after consulting the Chief Justice and the Chairman of the Public Service Commission, nominate one other person to be an alternate member, and upon such nomination, shall appoint the person so nominated as another alternate member.






3.
Whenever any member appointed under Article 37B (2) (other than the Chairman)—









a.
is temporarily unable, whether by illness, absence or any other reason, to take part in any proceedings of the Council; or






b.
is appointed under Article 37B (5) (a) to act as the Chairman,







an alternate member to act in place of that member shall be selected from among the persons appointed under clause (2)—









i.
by the President, acting in his discretion, if the member concerned is appointed under Article 37B(2)(a)(i), (b)(i) or (c)(i);






ii.
by the Prime Minister, if the member concerned is appointed under Article 37B(2)(a)(ii), (b)(ii) or (c)(ii); or






iii.
by the Chief Justice or Chairman of the Public Service Commission, as the case may be, if the member concerned is appointed under Article 37B(2)(a)(iii) or (b)(iii), respectively.






4.
A person may be appointed to be an alternate member under clause (2) if, and only if, the person is qualified under Article 37D and not disqualified under Article 37E.






5.
Every alternate member shall be appointed under clause (2) for a term of 4 years, and shall hold office as such for such a term unless the alternate member earlier—









a.
resigns in writing addressed to the Chairman;






b.
ceases to be a citizen of Singapore; or






c.
becomes subject to any disqualification referred to in Article 37E.






6.
The alternate member who is selected under clause (3) to act in place of a member shall act in place of and perform the functions of the member (but not as the Chairman) only when the member is temporarily unable, whether by illness, absence or any other reason, to take part in any proceedings of the Council, or is appointed under Article 37B (5) (a) to act as the Chairman, and the alternate member—









a.
may act in place of and perform the functions of the member in relation to any matter, even though that member is disqualified in relation to that matter; and






b.
while so acting, shall have and may exercise all the powers and duties of that member.






7.
The appointment of a person as an alternate member may be terminated at any time by the President—









a.
acting in his discretion, if the alternate member is appointed under clause (2) (a); or






b.
acting on the advice of the Prime Minister (which shall be given only after consulting with the Chief Justice and the Chairman of the Public Service Commission), if the alternate member is appointed under clause (2) (b) on the nomination of the Prime Minister.





37D. Qualifications of members and considerations in appointing members







1.
No person shall be qualified to be appointed as a member unless he —









a.
is a citizen of Singapore;






b.
is not less than 35 years of age;






c.
is a resident of Singapore; and






d.
is not liable to any of the disqualifications referred to in Article 37E.






2.
The following matters are to be considered by the President before he acts in his discretion to appoint a person as a member, and also by the Prime Minister, Chief Justice and the Chairman of the Public Service Commission before advising the President to appoint a person as a member:









a.
whether the person is a person of integrity, good character and reputation;






b.
whether the person has expertise and experience relevant to the matters on which the Council is required, or may be asked, to advise and make recommendations to the President.





37E. Disqualifications of members


A person shall be disqualified for appointment as a member if he—







a.
is or has been found or declared to be of unsound mind;






b.
is insolvent or an undischarged bankrupt; or






c.
has been convicted of an offence by a court of law in Singapore or a foreign country and sentenced to imprisonment for a term of not less than one year or to a fine of not less than $2,000 and has not received a free pardon:







Provided that where the conviction is by a court in a foreign country, the person shall not be so disqualified unless the offence is also one which, had it been committed in Singapore, would have been punishable by a court of law in Singapore.





37F. Termination of membership







1.
The Chairman shall vacate the office of Chairman of the Council when a newly elected President assumes office during the term of appointment of the Chairman.






2.
A member shall vacate his seat in the Council—









a.
if he ceases to be a citizen of Singapore;






b.
if, by writing under his hand addressed to the Chairman, he resigns his seat; or






c.
if he becomes subject to any of the disqualifications referred to in Article 37E.





37G. Determination of questions as to membership







1.
Any question as to the validity of the appointment of a member or whether any person has vacated his seat as a member of the Council shall be referred to and determined by a tribunal consisting of a Judge of the Supreme Court appointed by the Chief Justice and 2 other persons appointed by the Council.






2.
Any tribunal constituted under clause (1) shall—









a.
sit in private;






b.
afford the person concerned adequate opportunity to call witnesses and be heard; and






c.
report its decision to the Chairman.






3.
The decision of the tribunal shall be final and shall not be questioned in any court.





37H. Oaths of Allegiance and Secrecy







1.
Before any person who has been appointed Chairman or a member enters upon the  duties of his office, he shall take and subscribe before a Judge of the Supreme Court the Oath of Allegiance and the Oath of Secrecy in the forms set out respectively in paragraphs 2 and 8 in the First Schedule.






2.
Clause (1) shall also apply where an alternate member appointed under Article 37C is selected under Article 37C (3) to act in place of and perform the functions of a member appointed under Article 37B (2), except that an alternate member need not be required, during his term of office as an alternate member, to take such an oath more than once in respect of the occasions when he is so selected to act.





37I. Function of Council


It shall be the function of the Council to advise and make recommendations to the President on any matter referred to the Council by the President under this Constitution



37IA. President's general duty to consult Council







1.
The President must consult the Council before exercising any discretionary power conferred on him by this Constitution, except the discretionary powers mentioned in clause (2).






2.
The President may (but need not) consult the Council before exercising —









a.
the President’s discretionary powers under Articles 22G, 22I and 151(4);






b.
the President’s discretionary powers under this Part; or






c.
the following discretionary powers:









i.
the President’s discretion under Article 22J in relation to his personal staff and the use of the Civil List;






ii.
appointing the Prime Minister in accordance with Article 25(1);






iii.
declaring under Article 26(1)(b) that the office of Prime Minister is vacant;






iv.
authorising a Minister to exercise the Prime Minister’s functions under Article 26(4)(c);






v.
dissolving Parliament under Article 26(1)(b) or 65(2) or (3);






vi.
granting leave of absence to the Chief Justice under Article 98(10).





37IB. President to immediately refer to Council certain cases concerning veto powers


Without limiting Article 37IA, the President must immediately refer to the Council for its recommendation —







a.
any case where the President’s assent, concurrence or approval is sought and which the President is required to consult the Council under Article 37IA(1); and






b.
any proposed transaction that the President is informed of under Article 22B(6), 22D(5) or 148G(1)





37IC. Referred cases — time limit for Council to make recommendation







1.
Subject to clauses (2) and (3), the Council must give its recommendation in a case referred to it under Article 37IB —









a.
if the President is required by Article 21A(2)(a) to signify his decision in the case within 30 days, within 15 days after the case is referred to the Council; and






b.
if the President is required by Article 21A(2)(b) to signify his decision in the case within 6 weeks, within 3 weeks after the case is referred to the Council.






2.
If the Prime Minister issues a certificate of urgency to the President under Article 21A(3)(a) for any case referred to the Council under Article 37IB —









a.
the President must immediately inform the Council of the certificate; and






b.
the Council must give its recommendation to the President by whichever of the following time limits ends earlier:









i.
the time limit in clause (1), including any extension under clause (3);






ii.
at least 5 days before the date on which the President is required by the certificate to signify his decision.






3.
The President may, acting in his discretion, extend the time limit in clause (1) for any case referred to the Council under Article 37IB, but any extension does not have effect, or if granted ceases to have effect, to the extent that it allows the Council to give its recommendation less than 5 days before the date on which the President is required to signify his decision under Article 21A.






4.
If in any case the Council fails to give its recommendation within the time limit in this Article, the Council is deemed to have recommended that the President —









a.
give the assent, concurrence or approval that was sought; or






b.
not disapprove the proposed transaction under Article 22B(7), 22D(6) or 148G(2),







as the case may be.





37ID. Referred cases — matters to be stated in Council’s recommendation, etc


In a case referred to the Council under Article 37IB, the Council’s recommendation to the President must state —







a.
whether the Council’s recommendation is unanimous and if not, the number of votes for and against the recommendation; and






b.
the grounds for the Council’s recommendation.





37IE. Referred cases — Prime Minister to receive President’s grounds and Council’s recommendation if President exercises veto, etc







1.
This Article applies if, in a case referred to the Council under Article 37IB, the President acts in his discretion to —









a.
refuse to give the assent, concurrence or approval that was sought; or






b.
disapprove a proposed transaction under Article 22B(7), 22D(6) or 148G(2).






2.
If this Article applies —









a.
the President must certify the grounds for his decision to the Prime Minister and send the Council’s recommendation to the Prime Minister;






b.
in a case where the President withholds his assent to a Supply Bill, Supplementary Supply Bill or Final Supply Bill —









i.
the President must publish in the Gazette the grounds certified under paragraph (a); and






ii.
the President must send the recommendation of the Council in relation to the Bill to the Speaker, who must present the recommendation to Parliament; and






c.
in a case where the President disapproves the budget, supplementary budget or revised budget of, or a proposed transaction by, an entity specified in the Fifth Schedule, the President must send the grounds certified under paragraph (a) and the recommendation of the Council to —









i.
in the case of a statutory board, the chairman of the statutory board; and






ii.
in the case of a Government company, the chairman of the board of directors of the company.





37IF. Referred cases — Parliament may overrule Presidential veto exercised contrary to Council’s recommendation







1.
Parliament may, by resolution, overrule the President, if —









a.
in a case referred to the Council under Article 37IB, the President acts in his discretion to —









i.
refuse to give the assent, concurrence or approval that was sought; or






ii.
disapprove a proposed transaction under Article 22B(7), 22D(6) or 148G(2); and






b.
the President’s decision was made contrary to the Council’s recommendation.






2.
A resolution under clause (1) —









a.
may only be passed on a motion for which notice has been given by a Minister;






b.
except where the resolution seeks to overrule the President’s withholding of assent to a Supply Bill, Supplementary Supply Bill or Final Supply Bill, may only be moved after the Government —









i.
causes the President’s grounds for the decision sought to be overruled, as certified under Article 37IE(2)(a), to be published in the Gazette; and






ii.
sends the recommendation of the Council in relation to that decision to the Speaker, who must present the recommendation to Parliament; and






c.
must be passed by no less than two-thirds of the total number of Members of Parliament (excluding nominated Members).






3.
Despite clause (1) —









a.
a refusal by the President to approve a budget, revised budget or supplementary budget of an entity specified in the Fifth Schedule; and






b.
a decision by the President to disapprove under Article 22B(7) or 22D(6) a proposed transaction by an entity specified in the Fifth Schedule,







cannot be overruled unless the chairman of the entity or the chairman of the board of directors of the entity (as the case may be) has made a request to the Cabinet for a resolution under clause (1) to be moved with respect to the refusal or the decision.






4.
If Parliament overrules the President under clause (1), the President is deemed —









a.
to have, on the date the overruling resolution was passed, given the assent, concurrence or approval that was sought; or






b.
never to have disapproved of the proposed transaction under Article 22B(7), 22D(6) or 148G(2),







as the case may be.






5.
This Article does not apply to the President’s discretionary powers under Articles 5A, 5B, 5C* and 22H.







*Articles 5A, 5B and 5C are not in operation.





37IG. Quorom and voting







1.
The Council must not transact any business unless a quorum of 5 members, including the Chairman or the member appointed under Article 37B(5)(a) to act as the Chairman, is present.






2.
Any recommendation or decision of the Council must be made by a majority of members present and voting.






3.
If on any question before the Council the members are equally divided, the Chairman has a casting vote in addition to his original vote.





37J. Proceedings of Council







1.
The proceedings of the Council shall be conducted in private and the Council may require any public officer or any officer of any statutory board or Government company to appear before the Council and to give such information in relation to any matter referred to the Council by the President and such officer shall not disclose or divulge to any person any matter which has arisen at any meeting of the Council unless he is expressly authorised to do so by the President.






2.
Deleted by Act 28 of 2016 wef 01/04/2017.






2A.
Deleted by Act 28 of 2016 wef 01/04/2017.






2B.
Deleted by Act 28 of 2016 wef 01/04/2017.






3.
Subject to the provisions of this Constitution, the Council may make rules with respect to the regulation and conduct of its proceedings and the despatch of its business.






37K. Repealed by Act 28 of 2016 wef 01/04/2017.



37L. Fees







1.
There shall be paid to the Chairman and the other members of the Council such fees as may be determined by the President.






2.
The fees payable under clause (1) shall be charged on and paid out of the Consolidated Fund and shall not be diminished during the continuance in office of the Chairman and the members of the Council.





37M. Appointment of staff


The Council shall have power to appoint a Secretary to the Council and such other officers as may be required to enable the Council to carry out its functions.



PART VI. THE LEGISLATURE



38. Legislature of Singapore


The legislative power of Singapore shall be vested in the Legislature which shall consist of the President and Parliament.



39. Parliament







1.
Parliament shall consist of—









a.
such number of elected Members as is required to be returned at a general election by the constituencies prescribed by or under any law made by the Legislature;






b.
such other Members, not exceeding 12 in number, who shall be known as non-constituency Members, as the Legislature may provide in any law relating to Parliamentary elections to ensure the representation in Parliament of a minimum number of Members from a political party or parties not forming the Government; and






c.
such other Members not exceeding 9 in number, who shall be known as nominated Members, as may be appointed by the President in accordance with the provisions of the Fourth Schedule.






2.
A nominated Member shall not vote in Parliament on any motion pertaining to—









a.
a Bill to amend the Constitution;






b.
a Supply Bill, Supplementary Supply Bill or Final Supply Bill;






c.
a Money Bill as defined in Article 68;






d.
a vote of no confidence in the Government;






e.
removing the President from office under Article 22L; and






f.
any question on which nominated Members are excluded by this Constitution from the number of Members required for an affirmative decision.






3.
In this Article and in Articles 39A and 47, a constituency shall be construed as an electoral division for the purposes of Parliamentary elections.






4.
If any person who is not a Member of Parliament is elected as Speaker or Deputy Speaker, he shall, by virtue of holding the office of Speaker or Deputy Speaker, be a Member of Parliament in addition to the Members aforesaid, except for the purposes of Chapter 2 of Part V and of Article 46.





39A. Group representation constituencies







1.
The Legislature may, in order to ensure the representation in Parliament of Members from the Malay, Indian and other minority communities, by law make provision for—









a.
any constituency to be declared by the President, having regard to the number of electors in that constituency, as a group representation constituency to enable any election in that constituency to be held on a basis of a group of not less than 3 but not more than 6 candidates; and






b.
the qualifications, in addition to those in Article 44, of persons who may be eligible for any election in group representation constituencies, including the requirements referred to in clause(2).






2.
Any law made under clause (1) shall provide for—









a.
the President to designate every group representation constituency—









i.
as a constituency where at least one of the candidates in every group shall be a person belonging to the Malay community; or






ii.
as a constituency where at least one of the candidates in every group shall be a person belonging to the Indian or other minority communities;






b.
the establishment of—









i.
a committee to determine whether a person desiring to be a candidate belongs to the Malay community; and






ii.
a committee to determine whether a person desiring to be a candidate belongs to the Indian or other minority communities,







for the purpose of any election in group representation constituencies;






c.
all the candidates in every group to be either members of the same political party standing for election for that political party or independent candidates standing as a group;






d.
the minimum and maximum number of Members to be returned by all group representation constituencies at a general election; and






e.
the number of group representation constituencies to be designated under paragraph (a) (i).






3.
No provision of any law made pursuant to this Article shall be invalid on the ground of inconsistency with Article 12 or be considered to be a differentiating measure under Article 78.






4.
In this Article—









•
"election" means an election for the purpose of electing a Member of Parliament;






•
"group" means a group of not less than 3 but not more than 6 candidates nominated for any election in any group representation constituency;






•
"person belonging to the Malay community" means any person, whether of the Malay race or otherwise, who considers himself to be a member of the Malay community and who is generally accepted as a member of the Malay community by that community;






•
"person belonging to the Indian or other minority communities" means any person of Indian origin who considers himself to be a member of the Indian community and who is generally accepted as a member of the Indian community by that community, or any person who belongs to any minority community other than the Malay or Indian community.





40. Speaker







1.
When Parliament first meets after any general election and before it proceeds to the despatch of any other business, it shall elect a person to be Speaker, and, whenever the office of Speaker is vacant otherwise than by reason of a dissolution of Parliament, shall not transact any business other than the election of a person to fill that office.






2.
The Speaker may be elected, in such manner as Parliament may from time to time decide, either from among the Members of Parliament who are neither Ministers nor Parliamentary Secretaries or from among persons who are not Members of Parliament:







Provided that a person who is not a Member of Parliament shall not be elected as Speaker if, under any of the provisions of this Constitution, he is not qualified for election as a Member of Parliament.






3.
Upon the Speaker being elected and before he enters upon the duties of his office, he shall (unless he has already done so in accordance with Article 61) take and subscribe before Parliament the Oath of Allegiance in the form set out in the First Schedule.






4.
The Speaker may at any time resign his office by writing under his hand addressed to the Clerk of Parliament, and shall vacate his office—









a.
when Parliament first meets after a general election;






b.
in the case of a Speaker elected from among the Members of Parliament, if he ceases to be a Member of Parliament otherwise than by reason of a dissolution thereof or if he is appointed to be a Minister or a Parliamentary Secretary; or






c.
in the case of a Speaker elected from among persons who are not Members of Parliament, if any circumstance arises that, if he had been elected to a seat in Parliament, would cause him to vacate his seat by virtue of Article 46 (2) (a) or (e).





41. Remuneration of Speaker


The Speaker shall be paid such salary as Parliament may from time to time determine, and that salary, which is hereby charged on the Consolidated Fund, shall not be diminished during his continuance in office.



42. Deputy Speaker







1.
Parliament shall from time to time elect 2 Deputy Speakers; and whenever the office of a Deputy Speaker is vacant otherwise than by reason of a dissolution of Parliament, Parliament shall, as soon as convenient, elect a person to that office.






2.





a. A Deputy Speaker may be elected, in such manner as Parliament may from time to time decide, either from among the Members of Parliament who are neither Ministers nor Parliamentary Secretaries or from among persons who are not Members of Parliament:


Provided that a person who is not a Member of Parliament shall not be elected as Deputy Speaker if, under any of the provisions of this Constitution, he is not qualified for election as a Member of Parliament.










b. Upon a Deputy Speaker being elected and before he enters upon the duties of his office, he shall (unless he has already done so in accordance with Article 61) take and subscribe before Parliament the Oath of Allegiance in the form set out in the First Schedule.










c. A Deputy Speaker may at any time resign his office, by writing under his hand addressed to the Clerk of Parliament, and shall vacate his office—







i.
when Parliament first meets after a general election;






ii.
in the case of a Deputy Speaker elected from among the Members of Parliament, if he ceases to be a Member of Parliament otherwise than by reason of a dissolution thereof or if he is appointed to be a Minister or a Parliamentary Secretary; or






iii.
in the case of a Deputy Speaker elected from among persons who are not Members of Parliament, if any circumstance arises that, if he had been elected to a seat in Parliament, would cause him to vacate his seat by virtue of Article 46 (2) (a) or (e).






3.
A Deputy Speaker shall be paid such salary or allowance as Parliament may from time to time determine, and that salary or allowance, which is hereby charged on the Consolidated Fund, shall not be diminished during his continuance in office.





43. Performance of functions of Speaker


The functions conferred by this Constitution upon the Speaker shall, if there is no person holding the office of Speaker or if the Speaker is absent from a sitting of Parliament or is otherwise unable to perform those functions, be performed by a Deputy Speaker, or if there be no Deputy Speaker or if he is likewise absent or unable to perform those functions, by some other person to be elected by Parliament for the purpose.



44. Qualifications for membership of Parliament







1.
Members of Parliament shall be persons qualified for election or for appointment in accordance with the provisions of this Constitution and elected in the manner provided by or under any law for the time being in force in Singapore or appointed in accordance with the provisions of the Fourth Schedule.






2.
A person shall be qualified to be elected or appointed as a Member of Parliament if—









a.
he is a citizen of Singapore;






b.
he is of the age of 21 years or above on the day of nomination;






c.
his name appears in a current register of electors;






d.
he is resident in Singapore at the date of his nomination for election and has been so resident for periods amounting in the aggregate to not less than 10 years prior to that date;






e.
he is able, with a degree of proficiency sufficient to enable him to take an active part in the proceedings of Parliament, to speak and, unless incapacitated by blindness or other physical cause, to read and write at least one of the following languages, that is to say, English, Malay, Mandarin and Tamil; and






f.
he is not disqualified from being a Member of Parliament under Article 45.






3.
Any question whether any person possesses the qualifications mentioned in clause (2) (e) shall be determined in such manner as may be prescribed by or under any law for the time being in force in Singapore or, in so far as not so prescribed, as may be provided by order made by the President and published in the Gazette.





45. Disqualifications for membership of Parliament







1.
Subject to this Article, a person shall not be qualified to be a Member of Parliament who—









a.
is and has been found or declared to be of unsound mind;






b.
is an undischarged bankrupt;






c.
holds an office of profit;






d.
having been nominated for election to Parliament or the office of President or having acted as election agent to a person so nominated, has failed to lodge any return of election expenses required by law within the time and in the manner so required;






e.
has been convicted of an offence by a court of law in Singapore or Malaysia and sentenced to imprisonment for a term of not less than one year or to a fine of not less than $2,000 and has not received a free pardon:







Provided that where the conviction is by a court of law in Malaysia, the person shall not be so disqualified unless the offence is also one which, had it been committed in Singapore, would have been punishable by a court of law in Singapore;






f.
has voluntarily acquired the citizenship of, or exercised rights of citizenship in, a foreign country or has made a declaration of allegiance to a foreign country; or






g.
is disqualified under any law relating to offences in connection with elections to Parliament or the office of President by reason of having been convicted of such an offence or having in proceedings relating to such an election been proved guilty of an act constituting such an offence.






2.
The disqualification of a person under clause (1) (d) or (e) may be removed by the President and shall, if not so removed, cease at the end of 5 years beginning from the date on which the return mentioned in clause (1) (d) was required to be lodged or, as the case may be, the date on which the person convicted as mentioned in clause (1) (e) was released from custody or the date on which the fine mentioned in clause (1) (e) was imposed on such person; and a person shall not be disqualified under clause (1) (f) by reason only of anything done by him before he became a citizen of Singapore.






3.
In clause (1) (f), "foreign country" does not include any part of the Commonwealth or the Republic of Ireland.





46. Tenure of office of Members







1.
Every Member of Parliament shall cease to be a Member at the next dissolution of Parliament after he has been elected or appointed, or previously thereto if his seat becomes vacant, under the provisions of this Constitution.






2.
The seat of a Member of Parliament shall become vacant—









a.
if he ceases to be a citizen of Singapore;






b.
if he ceases to be a member of, or is expelled or resigns from, the political party for which he stood in the election;






c.
if, by writing under his hand addressed to the Speaker, he resigns his seat in Parliament;






d.
if during 2 consecutive months in each of which sittings of Parliament (or any committee of Parliament to which he has been appointed) are held, he is absent from all such sittings without having obtained from the Speaker before the termination of any such sitting permission to be or to remain absent therefrom;






e.
if he becomes subject to any of the disqualifications specified in Article 45;






f.
if he is expelled from Parliament in the exercise of its power of expulsion; or






g.
if being a nominated Member, his term of service as such a Member expires.






2A.
A non-constituency Member of Parliament shall vacate his seat as such a Member if he is subsequently elected as a Member of Parliament for any constituency.






2B.
A nominated Member of Parliament shall vacate his seat as such a Member—









a.
if he stands as a candidate for any political party in an election; or






b.
if, not being a candidate referred to in paragraph (a), he is elected as a Member of Parliament for any constituency.






3.
Any person whose seat in Parliament has become vacant may, if qualified, again be elected or appointed as a Member of Parliament from time to time.






4.
If any Member of Parliament becomes subject to any disqualification specified in Article 45(1) (a), (b), (e) or (g) because he is—









a.
adjudged or otherwise declared a bankrupt;






b.
adjudged or otherwise declared to be of unsound mind;






c.
convicted of an offence by a court of law in Singapore or Malaysia and sentenced to imprisonment for a term of not less than one year or to a fine of not less than $2,000; or






d.
convicted or is proven guilty of an act constituting any offence in connection with elections to Parliament,







and it is open to the Member to appeal against the decision (either with the leave of the court or other authority or without such leave), the Member shall immediately cease to be entitled to sit or vote in Parliament or any committee thereof but, subject to clauses (6) and (7), he shall not vacate his seat until the end of a period of 180 days beginning with the date of the adjudication, declaration or conviction, as the case may be.






5.
A Member of Parliament shall vacate his seat if, at the end of the period of 180 days referred to in clause (4), he continues to be subject to any disqualification specified in Article 45(1) (a), (b), (e) or (g).






6.
Notwithstanding clause (5), where on the determination of any such appeal the Member of Parliament continues to be subject to any disqualification specified in Article 45 (1) (a) or (b) and—









a.
no further appeal is open to him; or






b.
by reason of the expiration of any period for entering an appeal or notice thereof or the refusal of leave to appeal or for any other reason it ceases to be open for the Member to appeal, the Member shall then immediately vacate his seat even if the period of 180 days has not lapsed.






7.
Where, at any time before the end of the period of 180 days referred to in clause (4), the Member of Parliament ceases to be subject to any disqualification specified in Article 45 (1) (a), (b), (e) or (g) by reason of any pardon, any final determination of an appeal or otherwise, he shall be entitled to resume sitting or voting in Parliament or any committee thereof on the day immediately after he ceases to be so disqualified.






8.
For the avoidance of doubt, clauses (4) to (7)—









a.
shall not apply for the purpose of any nomination, election or appointment to be a Member of Parliament, and any disqualifying event referred to in Article 45 shall take effect immediately on the occurrence of the event for the purposes of such nomination, election or appointment; and






b.
shall not operate to extend the term of service of a nominated Member beyond the period prescribed in the Fourth Schedule.





47. Provision against double membership


A person shall not be at the same time a Member of Parliament for more than one constituency.



48. Decision on questions as to disqualification


Any question whether—







a.
any Member of Parliament has vacated his seat therein; or






b.
in the case of any person who has been elected as Speaker or Deputy Speaker from among persons who are not Members of Parliament, any circumstance has arisen that, if he had been elected to a seat in Parliament, would cause him to vacate his seat by virtue of Article 46 (2) (a) or (e),




shall be determined by Parliament whose decision shall be final:


Provided that this Article shall not be taken to prevent the practice of Parliament postponing a decision in order to allow for the taking or determination of any proceedings that may affect the decision (including proceedings for the removal of the disqualification).



49. Filling of vacancies







1.
Whenever the seat of a Member, not being a non-constituency Member, has become vacant for any reason other than a dissolution of Parliament, the vacancy shall be filled by election in the manner provided by or under any law relating to Parliamentary elections for the time being in force.






2.
The Legislature may by law provide for—









a.
the vacating of a seat of a non-constituency Member in circumstances other than those specified in Article 46;






b.
the filling of vacancies of the seats of non-constituency Members where such vacancies are caused otherwise than by a dissolution of Parliament.





50. Penalty for unqualified persons sitting or voting in Parliament







1.
Any person who sits or votes in Parliament, knowing or having reasonable ground for knowing that he is not entitled to do so, shall be liable to a penalty not exceeding $200 for each day on which he so sits or votes.






2.
The said penalty shall be recoverable by action in the High Court at the suit of the Attorney-General.





51. Staff of Parliament







1.
The staff of Parliament shall consist of a Clerk of Parliament and such other officers as may from time to time be appointed under Part IX to assist him.






2.
The Clerk of Parliament shall be appointed by the President after consultation with the Speaker and the Public Service Commission.






3.
The Clerk of Parliament may at any time resign his office by writing under his hand addressed to the Speaker and, subject to clause (4), may be removed from office by the President after consultation with the Speaker.






4.
The Clerk of Parliament shall not be removed from office under clause (3) unless Parliament, by a resolution which has received the affirmative votes of not less than two-thirds of all the Members thereof, has resolved that he ought to be so removed for inability to discharge the functions of his office (whether arising from infirmity of body or mind or any other cause) or for misbehaviour.






5.
The staff of Parliament shall not be eligible for promotion or transfer to any other office in the public service without the consent of the Speaker.






6.
Subject to Article 159, the terms of service of the staff of Parliament may be determined by Parliament after receiving the advice of a Commission consisting of the following persons, that is to say:









a.
the Speaker, as Chairman;






b.
not more than 3 Ministers nominated by the Prime Minister, of whom one shall be the Minister responsible for finance; and






c.
a member of the Public Service Commission.





52. Standing Orders


Subject to the provisions of this Constitution, Parliament may, from time to time, make, amend and revoke Standing Orders for the regulation and orderly conduct of its own proceedings and the despatch of business.



53. Use of languages in Parliament


Until the Legislature otherwise provides, all debates and discussions in Parliament shall be conducted in Malay, English, Mandarin or Tamil.



54. Presiding in Parliament


The Speaker shall preside at each sitting of Parliament.



55. Validity of proceedings of Parliament


Parliament shall not be disqualified for the transaction of business by reason of any vacancy among the Members thereof, including any vacancy not filled when Parliament is first constituted or is reconstituted at any time; and any proceedings therein shall be valid notwithstanding that some person who was not entitled to do so sat or voted in Parliament or otherwise took part in the proceedings.



56. Quorum


If objection is taken by any Member present that there are present (besides the Speaker or other Member presiding) fewer than one-quarter of the total number of Members and, after such interval as may be prescribed in the Standing Orders of Parliament, the Speaker or other Member presiding ascertains that the number of Members present is still less than one-quarter of the total number of Members, he shall thereupon adjourn Parliament.



57. Voting







1.
Subject to this Constitution, all questions proposed for decision in Parliament shall be determined by a majority of the votes of the Members present and voting; and if, upon any question before Parliament, the votes of the Members are equally divided, the motion shall be lost.






2.
If the Speaker has been elected from among persons who are not Members of Parliament, he shall not vote, but subject to this provision, the Speaker or other person presiding shall have an original vote but no casting vote.





58. Exercise of legislative power







1.
Subject to the provisions of Part VII, the power of the Legislature to make laws shall be exercised by Bills passed by Parliament and assented to by the President.






2.
A Bill shall become law on being assented to by the President and such law shall come into operation on the date of its publication in the Gazette or, if it is enacted either in such law or in any other law for the time being in force in Singapore that it shall come into operation on some other date, on that date.





59. Introduction of Bills







1.
Subject to the provisions of this Constitution and of Standing Orders of Parliament, any Member may introduce any Bill or propose any motion for debate in, or may present any petition to, Parliament, and the same shall be debated and disposed of according to the Standing Orders of Parliament.






2.
A Bill or an amendment making provision (directly or indirectly) for—









a.
imposing or increasing any tax or abolishing, reducing or remitting any existing tax;






b.
the borrowing of money, or the giving of any guarantee, by the Government, or the amendment of the law relating to the financial obligations of the Government;






c.
the custody of the Consolidated Fund, the charging of any money on the Consolidated Fund or the abolition or alteration of any such charge;






d.
the payment of moneys into the Consolidated Fund or the payment, issue or withdrawal from the Consolidated Fund of any moneys not charged thereon, or any increase in the amount of such a payment, issue or withdrawal; or






e.
the receipt of any moneys on account of the Consolidated Fund or the custody or issue of such moneys,







being provision as respects which the Minister responsible for finance signifies that it goes beyond what is incidental only and not of a substantial nature having regard to the purposes of the Bill or amendment, shall not be introduced or moved except on the recommendation of the President signified by a Minister.






3.
A Bill or an amendment shall not be deemed to make provision for any of the said matters by reason only that it provides for the imposition or alteration of any fine or other pecuniary penalty or for the payment or demand of a licence fee or a fee or charge for any service rendered.





60. Words of enactment of laws


In every Bill presented for assent, the words of enactment shall be as follows:


"Be it enacted by the President with the advice and consent of the Parliament of Singapore, as follows:".



61. Oath of Allegiance


No Member of Parliament shall be permitted to take part in the proceedings thereof (other than proceedings necessary for the purpose of this Article) until he has taken and subscribed before Parliament the Oath of Allegiance in the form set out in the First Schedule:


Provided that the election of a Speaker may take place before the Members of Parliament have taken and subscribed such Oath.



62. Address by President


The President may address Parliament and may send messages thereto.



63. Privileges of Parliament


It shall be lawful for the Legislature by law to determine and regulate the privileges, immunities or powers of Parliament.



64. Sessions of Parliament







1.
There shall be a session of Parliament once at least in every year and a period of 6 months shall not intervene between the last sitting of Parliament in any one session and the first sitting thereof in the next session.






2.
The sessions of Parliament shall be held in such places and shall commence at such times as the President may, from time to time, by Proclamation in the Gazette, appoint.





65. Prorogation and dissolution of Parliament







1.
The President may, at any time, by Proclamation in the Gazette, prorogue Parliament.






2.
If, at any time, the office of Prime Minister is vacant, the President shall, by Proclamation in the Gazette, dissolve Parliament as soon as he is satisfied, acting in his discretion, that a reasonable period has elapsed since that office was last vacated and that there is no Member of Parliament likely to command the confidence of a majority of the Members thereof.






3.
The President may, at any time, by Proclamation in the Gazette, dissolve Parliament if he is advised by the Prime Minister to do so, but he shall not be obliged to act in this respect in accordance with the advice of the Prime Minister unless he is satisfied that, in tendering that advice, the Prime Minister commands the confidence of a majority of the Members of Parliament.






3A.
The President shall not dissolve Parliament after a notice of motion proposing an inquiry into the conduct of the President has been given under Article 22L (3) unless—









a.
a resolution is not passed pursuant to the notice of such motion under Article 22L (4);






b.
where a resolution has been passed pursuant to the notice of such motion under Article 22L (4), the tribunal appointed under Article 22L (5) determines and reports that the President has not become permanently incapable of discharging the functions of his office or that the President has not been guilty of any of the other allegations contained in such motion;






c.
the consequent resolution for the removal of the President is not passed under Article 22L (7); or






d.
Parliament by resolution requests the President to dissolve Parliament.






4.
Parliament, unless sooner dissolved, shall continue for 5 years from the date of its first sitting and shall then stand dissolved.





66. General elections


There shall be a general election at such time, within 3 months after every dissolution of Parliament, as the President shall, by Proclamation in the Gazette, appoint.



67. Remuneration of Members


The Legislature may by law make provision for the remuneration of Members of Parliament.



PART VII. THE PRESIDENTIAL COUNCIL FOR MINORITY RIGHTS



68. Interpretation of this Part


In this Part, unless the context otherwise requires—







•
"adverse report" means a report of the Council stating that, in the opinion of the Council, some specified provision of a Bill or of a subsidiary legislation would be a differentiating measure;






•
"Chairman" means the Chairman of the Council;






•
"Council" means the Presidential Council for Minority Rights established under Article 69;






•
"differentiating measure" means any measure which is, or is likely in its practical application to be, disadvantageous to persons of any racial or religious community and not equally disadvantageous to persons of other such communities, either directly by prejudicing persons of that community or indirectly by giving advantage to persons of another community;






•
"member" means a member of the Council and includes the Chairman;






•
"Money Bill" means a Bill which contains only provisions dealing with all or any of the following matters:









a.
the imposition, repeal, remission, alteration or regulation of taxation;






b.
the imposition, for the payment of debt or other financial purposes, of charges on the Consolidated Fund or any other public funds, or the variation or repeal of any such charges;






c.
the grant of money to the Government or to any authority or person, or the variation or revocation of any such grant;






d.
the appropriation, receipt, custody, investment, issue or audit of accounts of public money;






e.
the raising or guarantee of any loan or the repayment thereof, or the establishment, alteration, administration or abolition of any sinking fund provided in connection with any such loan;






f.
subordinate matters which are ancillary or incidental to any of the foregoing matters;






•
"sitting day" means any date on which Parliament meets.





69. Establishment of Presidential Council for Minority Rights







1.
There shall be a Presidential Council for Minority Rights which shall consist of—









a.
a Chairman appointed for a period of 3 years; and






b.
not more than 20 members.






c.
Deleted by Act 39 of 2014 wef 01/01/2015.






1A.
Up to 10 members may be permanent members appointed for life.






1B.
Unless appointed for life, a member shall be appointed for a period of 3 years.






2.
The Chairman and the members shall be appointed by the President if he, acting in his discretion, concurs with the advice of the Cabinet.






3.
The Chairman and the members appointed under clause (1B) shall be eligible for reappointment.





70. Temporary appointment during incapacity of member


Whenever a member informs the Chairman that he is or will be incapable, for a period of 3 months or more, of taking part in the proceedings of the Council by reason of illness, absence or other cause, the Chairman shall convey the information to the President who may, if he, acting in his discretion, concurs with the advice of the Cabinet, appoint a person to serve as a member for that period.



71. Qualifications of members


No person shall be qualified to be appointed as a member unless he—







a.
is a citizen of Singapore;






b.
is not less than 35 years of age;






c.
is resident in Singapore; and






d.
is not liable to any of the disqualifications provided in Article 72.





72. Disqualifications of members


A person shall be disqualified for appointment as a member who—







a.
is or has been found or declared to be of unsound mind;






b.
is insolvent or an undischarged bankrupt;






c.
has been convicted of an offence by a court of law in Singapore or Malaysia and sentenced to imprisonment for a term of not less than one year or to a fine of not less than $2,000 and has not received a free pardon:







Provided that where the conviction is by a court of law in Malaysia, the person shall not be so disqualified unless the offence is also one which, had it been committed in Singapore, would have been punishable by a court of law in Singapore; or






d.
has voluntarily acquired the citizenship of, or exercised the rights of citizenship in, a foreign country or has made a declaration of allegiance to a foreign country.





73. Termination of membership


A member shall vacate his seat in the Council—







a.
if he ceases to be a citizen of Singapore;






b.
if by writing under his hand addressed to the Chairman he resigns his seat; or






c.
if he becomes subject to any of the disqualifications provided in Article 72.





74. Determination of questions as to membership







1.
Any question whether any person has become a member or has vacated his seat as such member shall be referred to and determined by a tribunal consisting of a Judge of the Supreme Court appointed by the Chief Justice and 2 members appointed by the Council.






2.
Any tribunal constituted under clause (1) shall—









a.
sit in private;






b.
afford the person concerned adequate opportunity to call witnesses and be heard; and






c.
report its decision to the Chairman.






3.
The decision of the tribunal shall be final and shall not be open to question in any court.





75. Oaths of Allegiance and Secrecy


Before any person who has been appointed Chairman or a member enters upon the duties of his office, he shall take and subscribe before a Judge of the Supreme Court the Oath of Allegiance and the Oath of Secrecy in the forms set out respectively in paragraphs 2 and 7 in the First Schedule.



76. General function of Council







1.
It shall be the general function of the Council to consider and report on such matters affecting persons of any racial or religious community in Singapore as may be referred to the Council by Parliament or the Government.






2.
A reference to the Council by Parliament may be made by the Speaker, and a reference to the Council by the Government may be made by a Minister.





77. Functions of Council in respect of Bills and subsidiary legislation


It shall be the particular function of the Council to draw attention to any Bill or to any subsidiary legislation if that Bill or subsidiary legislation is, in the opinion of the Council, a differentiating measure.



78. Copies of Bills and amendments thereto to be sent to Council







1.
Immediately after any Bill to which this Article applies has been given a final reading and passed by Parliament and before it is presented to the President for assent, the Speaker shall cause an authenticated copy of the Bill to be sent to the Council.






2.
The Council shall consider the Bill and shall, within 30 days of the date on which the Bill was sent to the Council, make a report to the Speaker stating whether or not in the opinion of the Council any and, if so, which provision of the Bill would, if enacted, be a differentiating measure.






3.
Whenever after the receipt of an adverse report from the Council, the Bill to which it relates is amended by Parliament, the Speaker shall cause the Bill in its amended form to be sent again to the Council.






4.
On the application of the Chairman, the Speaker may extend, as he thinks fit, the period of 30 days prescribed by clause (2), where he considers it proper to do so on account of the length or complexity of any Bill or the number of matters for the time being under consideration by the Council or for any sufficient reason.






5.
The Speaker shall cause every report received by him from the Council in pursuance of clause (2) to be presented to Parliament without undue delay. Where the Speaker receives no such report on the Bill within the time provided in clause (2), or any extension thereof granted under clause (4), it shall be conclusively presumed that the Council is of the opinion that no provision of the Bill would, if enacted, be a differentiating measure.






6.
No Bill to which this Article applies shall be presented to the President for assent unless it is accompanied by a certificate under the hand of the Speaker stating that—









a.
in the opinion of the Council no provision of the Bill would, if enacted, be a differentiating measure;






b.
no report having been received from the Council within the time prescribed or any extension thereof, the Council is presumed to be of the opinion that no provision of the Bill would, if enacted, be a differentiating measure; or






c.
notwithstanding the opinion of the Council that some specified provision of the Bill would, if enacted, be a differentiating measure, a motion for the presentation of the Bill to the President for assent has been passed by not less than two-thirds of the total number of Members of Parliament (excluding nominated Members).






7.
This Article shall not apply to—









a.
a Money Bill;






b.
a Bill certified by the Prime Minister as being one which affects the defence or the security of Singapore or which relates to public safety, peace or good order in Singapore; or






c.
a Bill certified by the Prime Minister to be so urgent that it is not in the public interest to delay its enactment.






8.
A Bill shall be deemed to be a Money Bill if the Speaker certifies in writing that, in his opinion, it is a Bill to which the definition of "Money Bill" contained in Article 68 applies. No Money Bill shall be presented to the President for assent, unless it is accompanied by the Speaker's certificate which shall be conclusive for all purposes and shall not be open to question in any court.





79. Functions of Council in regard to Bills enacted on a certificate of urgency







1.
Where the President assents to a Bill which has been certified as urgent by the Prime Minister under Article 78 (7), it shall nevertheless be the duty of the Speaker to cause an authenticated copy of the Act to be sent as soon as may be to the Council.






2.
The Council shall thereupon consider the Act and shall, within 30 days of the date on which the Act was sent to the Council, make a report to the Speaker stating whether or not in the opinion of the Council any and, if so, which provision of the Act is a differentiating measure.






3.
The Speaker shall cause any such report to be presented to Parliament as soon as possible.





80. Functions of Council in regard to subsidiary legislation







1.
An authenticated copy of every piece of subsidiary legislation shall be sent to the Council by the appropriate Minister within 14 days of the publication of such subsidiary legislation.






2.
The Council shall thereupon consider such subsidiary legislation and shall, within 30 days of the date on which the subsidiary legislation was sent to the Council, make a report to the Speaker and to the appropriate Minister, stating whether or not in the opinion of the Council any and, if so, which provision of the subsidiary legislation is a differentiating measure.






3.
The Speaker shall cause every report of the Council on every piece of subsidiary legislation to be presented to Parliament on the next sitting day after receiving the Council's report.






4.
Where an adverse report in respect of any provision of any subsidiary legislation is presented to Parliament in pursuance of clause (3), then, within 6 months after the presentation of that report, unless either—









a.
the provision has been revoked or amended by the appropriate Minister; or






b.
Parliament has passed a resolution confirming that provision,







the appropriate Minister shall revoke such provision and cause a notice of revocation to be published in the Gazette.






5.
If no report on any subsidiary legislation is received from the Council within the time provided in clause (2), it shall be conclusively presumed that the Council is of the opinion that no provision in such subsidiary legislation is a differentiating measure.





81. Functions of Council in regard to certain written law







1.
The Council may examine any written law in force on 9th January 1970 and may make a report in regard to any provision in such written law which, in the opinion of the Council, is a differentiating measure.






2.
The Council shall send such report to the Speaker and the Speaker shall cause such report to be presented to Parliament as soon as possible.






3.
In the case of a report on any subsidiary legislation, the Council shall also cause a copy of the report to be sent to the appropriate Minister.





82. Duties of Chairman







1.
The Council shall meet on the summons of the Chairman.






2.
The Chairman, if present, shall preside at all meetings of the Council.






3.
Whenever the office of Chairman is vacant or the Chairman for any reason is unable to attend, some other member shall be elected by the Council to act as Chairman.





83. Quorum and voting







1.
The Council shall not transact any business unless a quorum of 8 members, including the Chairman or member presiding, is present.






2.
Any decision of the Council shall be made by a majority of the votes of the members present and voting.






3.
The Chairman or member presiding shall have an original vote but not a casting vote.






4.
If upon any question before the Council the votes of the members are equally divided, the motion shall be deemed to be lost.





84. Proceedings of Council to be in private


The proceedings of the Council shall be conducted in private and the Council shall not be entitled to hear objectors or examine witnesses in regard to any Bill or law which is being considered by the Council in pursuance of the provisions of this Part.



85. Council's report


In reporting the opinion of the Council under the provisions of this Part, the Council shall state—







a.
either that the report is unanimous or the number of votes for and against it; and






b.
in the case of an adverse report, the grounds on which the Council has reached its conclusion.





86. Validity of proceedings notwithstanding vacancy in membership


Subject to Article 83 (1), the Council shall not be disqualified for the transaction of business by reason of any vacancy among the members thereof; and any proceedings therein shall be valid notwithstanding that some person who was not entitled to do so took part in those proceedings.



87. Attendance of Minister, etc


Any Minister, Minister of State or Parliamentary Secretary specially authorised by the Prime Minister for this purpose shall be entitled to attend and take part in the proceedings of the Council as if he were a member but shall not have the right to vote in the Council.



88. Power of Council to make rules regulating procedure


Subject to the provisions of this Constitution, the Council may make rules with respect to the regulation and conduct of its proceedings and the despatch of its business but no such rules shall have effect until they have been approved by the President.



89. Annual report







1.
Once in every year it shall be the duty of the Council to compile and present to the President a report on the work of the Council during the preceding 12 months.






2.
The President shall cause such report to be presented to Parliament as soon as possible.





90. Salaries and fees







1.
There shall be paid to the Chairman and the other members such salaries and fees as may be determined by the President.






2.
The salaries and fees payable under clause (1) shall be defrayed out of moneys provided by Parliament.





91. Appointment of staff


The Council shall have power to appoint a Secretary to the Council and such other officers as may be required to enable the Council to carry out its functions under this Part.



92. Power to make rules generally


The President may make rules for the conduct of business between the Council and Parliament and between the Council and any authority empowered to make subsidiary legislation, and generally for carrying out the purposes of this Part.



PART VIII. THE JUDICIARY



93. Judicial power of Singapore


The judicial power of Singapore shall be vested in a Supreme Court and in such subordinate courts as may be provided by any written law for the time being in force.



93A. Jurisdiction to determine questions as to validity of Presidential election







1.
All proceedings relating to the election of the President shall be heard and determined by the Chief Justice or by a Judge of the Supreme Court nominated by the Chief Justice for the purpose (referred to in this Constitution as the Election Judge).






2.
The Election Judge shall have the power to hear and determine and make such orders as provided by law on proceedings relating to the election of the President, and the decision of the Election Judge in any such proceedings shall be final.






3.
The procedure and practice in proceedings relating to the election of the President shall be regulated by rules which may be made by the Rules Committee constituted and appointed under section 80 of the Supreme Court of Judicature Act (Cap. 322).





94. Constitution of Supreme Court







1.
The Supreme Court shall consist of the Court of Appeal and the High Court with such jurisdiction and powers as are conferred on those Courts by this Constitution or any written law.






2.
The Court of Appeal shall consist of the Chief Justice and the Judges of Appeal.






3.
The High Court shall consist of the Chief Justice and the Judges of the High Court.






4.
A Judge of Appeal may sit in the High Court on such occasion as the Chief Justice requires.






5.
A Judge of the High Court may sit in the Court of Appeal on such occasion as the Chief Justice requires.






6.
A person appointed under Article 95(4) to exercise the powers and perform the functions of a Judge of the High Court may, in accordance with the terms of his appointment and subject to Article 95(7), (8), (9) and (10), as the case may be —









a.
sit in the High Court; and






b.
sit in the Court of Appeal on such occasion as the Chief Justice requires.





95. Appointment of Judges of Supreme Court, etc







1.
The Chief Justice, the Judges of Appeal and the Judges of the High Court shall be appointed by the President if he, acting in his discretion, concurs with the advice of the Prime Minister.






2.
The President may, if he, acting in his discretion, concurs with the advice of the Prime Minister, appoint a person who is 65 years of age or older and who is either qualified for appointment as a Judge of the Supreme Court or has ceased to be a Judge of the Supreme Court, to be the Chief Justice, a Judge of Appeal or a Judge of the High Court for a specified period.






3.
The office of a Judge of the Supreme Court shall not be abolished during his continuance in office.






4.
In order to facilitate the disposal of business in the Supreme Court, the President may, if he, acting in his discretion, concurs with the advice of the Prime Minister —









a.
appoint a person who is qualified for appointment as a Judge of the Supreme Court to be a Judicial Commissioner of the Supreme Court;






b.
appoint a person who has ceased to be a Judge of the Supreme Court to be a Senior Judge of the Supreme Court; or






c.
appoint a person who, in the opinion of the Chief Justice, is a person with the necessary qualifications, experience and professional standing to be an International Judge of the Supreme Court.






5.
For the purposes of clause (4), a Judicial Commissioner, a Senior Judge or an International Judge of the Supreme Court may —









a.
be appointed to hear and determine a specific case only (subject to clause (10) for an International Judge); or






b.
be appointed for a specified period.






6.
Before tendering his advice as to an appointment under clause (1), (2) or (4), other than the appointment of the Chief Justice, the Prime Minister must consult the Chief Justice.






7.
A Judicial Commissioner of the Supreme Court appointed for a specified period may exercise the powers and perform the functions of a Judge of the High Court in any case or in respect of such classes of cases as the Chief Justice may specify.






8.
A Senior Judge and an International Judge of the Supreme Court appointed for a specified period may exercise the powers and perform the functions of a Judge of the High Court in such cases or classes of cases as the Chief Justice specifies under clause (9).






9.
The Chief Justice may —









a.
from time to time, require a Senior Judge of the Supreme Court appointed for a specified period to hear and determine any specific case, or such classes of cases as the Chief Justice may specify; and






b.
from time to time and subject to clause (10), require an International Judge of the Supreme Court appointed for a specified period to hear and determine any specific case, or such classes of cases as the Chief Justice may specify.






10.
Parliament may by law limit the classes of cases that may be heard and determined by an International Judge of the Supreme Court.






11.
Anything done by a Judicial Commissioner, a Senior Judge or an International Judge of the Supreme Court when acting in accordance with the terms of his appointment shall have the same validity and effect as if done by a Judge of the High Court and, in respect thereof, the Judicial Commissioner, Senior Judge or International Judge (as the case may be) shall have the same powers and enjoy the same immunities as if he had been a Judge of the High Court.





96. Qualifications of Judges of Supreme Court


A person is qualified for appointment as a Judge of the Supreme Court if he has for an aggregate period of not less than 10 years been a qualified person within the meaning of section 2 of the Legal Profession Act (Cap. 161) or a member of the Singapore Legal Service, or both.



97. Oath of Office of Judges of Supreme Court, etc







1.
Every person appointed as a Judge of the Supreme Court or a Judicial Commissioner or a Senior Judge of the Supreme Court shall, before he enters on the execution of his office, take, in the presence of the President, the Oath of Office in the form set out in the First Schedule.






1A.
Every person appointed as an International Judge of the Supreme Court shall, before he enters on the execution of his office, take, in the presence of the President, the Oath of Office in the form set out in the First Schedule.






2.
Notwithstanding clauses (1) and (1A), a Judicial Commissioner, a Senior Judge or an International Judge of the Supreme Court who is appointed under Article 95(4) to hear and determine a specified case need not be required to take the Oath of Office again if a period of less than 12 months intervenes between the date of his judgment in any specified case he is so appointed to hear and determine and the start of hearing for the next specified case.





98. Tenure of office and remuneration of Judges of Supreme Court, etc







1.
Subject to this Article, a person appointed as a Judge of the Supreme Court under Article 95(1) shall hold office until he attains the age of 65 years or such later time not being later than 6 months after he attains that age, as the President may approve.






2.
A Judge of the Supreme Court or a Judicial Commissioner, a Senior Judge or an International Judge of the Supreme Court may at any time resign his office by writing under his hand addressed to the President, but shall not be removed from office except in accordance with clauses (3), (4) and (5).






3.
If the Prime Minister, or the Chief Justice after consulting the Prime Minister, represents to the President that a person holding office as a Judge of the Supreme Court or a Judicial Commissioner, a Senior Judge or an International Judge of the Supreme Court ought to be removed on the ground of misbehaviour or of inability, from infirmity of body or mind or any other cause, to properly discharge the functions of his office, the President shall appoint a tribunal in accordance with clause (4) and shall refer that representation to it; and may on the recommendation of the tribunal remove the person from office.






4.
The tribunal shall consist of not less than 5 persons who hold or have held office as a Judge of the Supreme Court, or, if it appears to the President expedient to make such an appointment, persons who hold or have held equivalent office in any part of the Commonwealth, and the tribunal shall be presided over by the member first in the following order, namely, the Chief Justice according to their precedence among themselves and other members according to the order of their appointment to an office qualifying them for membership (the older coming before the younger of 2 members with appointments of the same date).






5.
Pending any reference and report under clause (3), the President may, if he, acting in his discretion, concurs with the recommendation of the Prime Minister and, in the case of any other Judge of the Supreme Court or a Judicial Commissioner, a Senior Judge or an International Judge of the Supreme Court, after consulting the Chief Justice, suspend a Judge of the Supreme Court, or a Judicial Commissioner, a Senior Judge or an International Judge of the Supreme Court (as the case may be) from the exercise of his functions.






6.
Parliament shall by law provide for the remuneration of the Judges of the Supreme Court and the remuneration so provided shall be charged on the Consolidated Fund.






7.
Subject to this Article, Parliament may by law provide for the terms of office of the Judges of the Supreme Court, other than their remuneration, and may provide that any gratuity payable in respect of service as a Judge of the Supreme Court shall be charged on the Consolidated Fund.






8.
The remuneration and other terms of office (including any pension or gratuity) of a Judge of the Supreme Court shall not be altered to his disadvantage after his appointment.






9.
Notwithstanding clause (1), the validity of anything done by a Judge of the Supreme Court shall not be questioned on the ground that he had attained the age on which he was required to retire.






10.
The President may, in his discretion, grant leave of absence from his duties to the Chief Justice and, acting on the advice of the Chief Justice, to any other Judge of the Supreme Court.





99. Restriction on Parliamentary discussion of conduct of a Judge of Supreme Court


The conduct of a Judge of the Supreme Court or a Judicial Commissioner, a Senior Judge or an International Judge of the Supreme Court shall not be discussed in Parliament except on a substantive motion of which notice has been given by not less than one-quarter of the total number of the Members of Parliament.



100. Advisory opinion







1.
The President may refer to a tribunal consisting of not less than 3 Judges of the Supreme Court for its opinion any question as to the effect of any provision of this Constitution which has arisen or appears to him likely to arise.






2.
Where a reference is made to a tribunal under clause (1), it shall be the duty of the tribunal to consider and answer the question so referred as soon as may be and in any case not more than 60 days after the date of such reference, and the tribunal shall certify to the President, for his information, its opinion on the question referred to it under clause (1) with reasons for its answer, and any Judge in the tribunal who differs from the opinion of the majority shall in like manner certify his opinion and his reasons.






3.
The opinion of the majority of the Judges in the tribunal shall, for the purposes of this Article, be the opinion of the tribunal, and every such opinion of the tribunal shall be pronounced in open court.






4.
No court shall have jurisdiction to question the opinion of any tribunal or the validity of any law, or any provision therein, the Bill for which has been the subject of a reference to a tribunal by the President under this Article.





101. Definition of "office


In this Part, "office", in relation to a Judge of the Supreme Court, means the office as Chief Justice, Judge of Appeal or Judge of the High Court, as the case may be.



PART IX. THE PUBLIC SERVICE



102. Public services







1.
For the purposes of this Constitution and except as hereinafter in this Part provided, the public services shall be—









a.
the Singapore Armed Forces;






b.
the Singapore Civil Service;






c.
the Singapore Legal Service; and






d.
the Singapore Police Force.






2.
Except as otherwise expressly provided by this Constitution, the qualifications for appointments and conditions of service of persons in the public services may be regulated by law and, subject to the provisions of any such law, by the President.





103. Interpretation of this Part


Except for the purposes of Articles 112, 114 and 115, and except where the context otherwise requires, in the interpretation of this Part—







a.
"public service" does not include service otherwise than in a civil capacity;






b.
"public office" does not include the following offices:









i.
the office of the Chief Justice;






ii.
the office of the Attorney-General;






iii.
the office of Judge of the Supreme Court;






iv.
the office of member of the Public Service Commission or the Legal Service Commission;






v.
the office of any police officer below the rank of Inspector; or






vi.
any office the remuneration of the holder of which is calculated on a daily rate,







and "public officer" shall be construed accordingly.





104. Tenure of public office


Except as expressly provided by this Constitution, every person who is a member of the public service shall hold office during the pleasure of the President.



105. Public Service Commission







1.
There shall be a Public Service Commission which shall consist of a Chairman and not less than 5 and not more than 14 other members, each of whom shall be appointed in writing under the hand of the President, if the President, acting in his discretion, concurs with the advice of the Prime Minister.






2.
The Chairman shall be a citizen of Singapore.






3.
The President may, from time to time, if he, acting in his discretion, concurs with the advice of the Prime Minister, appoint one or more Deputy Chairmen from among the members of the Public Service Commission.






4.
Before tendering his advice as to the appointment under clause (3) of a Deputy Chairman, the Prime Minister shall consult the Chairman of the Public Service Commission.






5.
Every Deputy Chairman appointed under clause (3) shall hold office for such period as may be specified in the terms of his appointment and shall cease to be Deputy Chairman if he ceases to be a member of the Public Service Commission.






6.
A person appointed to be a member of the Public Service Commission shall thereafter be ineligible for appointment to any public office.






7.
At any meeting of the Public Service Commission, 3 members who shall include either the Chairman or one of the Deputy Chairmen, and may include both of them, shall form a quorum. If the quorum is present, the Commission shall not be disqualified for the transaction of business by reason of any vacancy among its members, and any proceeding of the Commission shall be valid notwithstanding that some person not entitled to do so took part therein.






8.
Before assuming the duties of his office, the Chairman and every other member of the Public Service Commission shall take and subscribe before the Chief Justice or some other Judge of the Supreme Court the appropriate Oath for the due execution of his office in the form set out in the First Schedule.





106. Disqualification for appointment to Commission







1.
A person shall not be appointed to be a member of the Public Service Commission if he is, and shall cease to be a member if he becomes—









a.
a public officer;






b.
an employee of any corporation incorporated by or under the provisions of any law for the time being in force in Singapore other than the Companies Act (Cap. 50) or any corresponding previous written law;






c.
a Member of Parliament or a duly nominated candidate for election as such Member;






d.
a member of any trade union or of any body or association affiliated to a trade union; or






e.
the holder of any office in any political association.






2.
Clause (1) (b) shall not apply to any person who is a member of the teaching staff of any university established by or under any written law.





107. Tenure of office







1.
Subject to Article 106, every member of the Public Service Commission shall, unless he earlier resigns his office by writing under his hand addressed to the President or is removed therefrom under this Article, hold office for a period of 5 years from the date of his appointment, but shall be eligible for reappointment:







Provided that a member, other than the Chairman, may be appointed to hold office for any shorter period of not less than 3 years.






2.
If the Prime Minister, or the Chairman of the Public Service Commission after consulting with the Prime Minister, represents to the President that a member of the Public Service Commission ought to be removed from office for inability to discharge the functions of his office (whether arising from infirmity of body or mind or any other cause) or for misbehaviour, the President shall, if he, acting in his discretion, concurs with that representation, refer that representation to a tribunal consisting of the Chief Justice and 2 other Judges of the Supreme Court nominated for that purpose by the Chief Justice and shall, if that tribunal so recommends, remove that member from office by writing under his hand.






3.
The tribunal constituted under clause (2) shall regulate its own procedure and may make rules for that purpose.





108. Terms of service of Chairman and members of Commission







1.
The Chairman and other members of the Public Service Commission shall be paid such salary and allowances as may, from time to time, be determined, and such salary and allowances shall be charged on and paid out of the Consolidated Fund.






2.
Subject to the provisions of this Constitution, the terms of service of the members of the Public Service Commission may either—









a.
be prescribed in regulations made by the President and published in the Gazette; or






b.
(in so far as they are not prescribed by or under any such law) be prescribed by the President.






2A.
Regulations made under clause (2)(a) may provide that any gratuity payable in respect of service as a member of the Public Service Commission shall be charged on and paid out of the Consolidated Fund.






3.
The terms of service of any member of the Public Service Commission shall not be altered to his disadvantage during his continuance in office.






4.
For the purposes of clause (3), in so far as the terms of service of a member of the Public Service Commission depend upon his option, any terms for which he opts shall be taken to be more advantageous to him than any for which he might have opted.





109. Secretary to Commission







1.
There shall be a Secretary to the Public Service Commission who shall be a person who is a public officer and who shall be appointed by the President in accordance with the advice of the Commission.






2.
The Secretary to the Public Service Commission shall be responsible, in accordance with such instructions as may be given to him by the Chairman of the Commission, for arranging the business for, and keeping the minutes of, the meetings of the Commission and for conveying the decisions of the Commission to the appropriate person or authority and shall have such other functions as the Chairman may, from time to time, direct.





110. Appointment, etc., of public officers







1.
Subject to the provisions of this Constitution, it shall be the duty of the Public Service Commission to appoint, confirm, emplace on the permanent or pensionable establishment, promote, transfer, dismiss and exercise disciplinary control over public officers.






2.
The promotion of public officers shall be on the basis of official qualifications, experience and merit.






3.
No public officer shall be dismissed or reduced in rank under this Article without being give a reasonable opportunity of being heard.






4.
Subject to the provisions of Article 110D, no member of any of the services mentioned in Article 102 (1) (b) to (d) shall be dismissed or reduced in rank by an authority subordinate to that which, at the time of the dismissal or reduction, has power to appoint a member of that service of equal rank.






5.
In clause (1)—









•
"appoint" does not include an appointment to act in an office for 2 months or less;






•
"transfer" does not include transfer without a change of rank within a department of the Government.





110A. Education Service Commission


Repealed by Act 11/98.



110B. Police and Civil Defence Services Commission


Repealed by Act 11/98.



110C. Provisions applicable to Education Service Commission and Police and Civil Defence Services Commission


Repealed by Act 11/98.



110D. Personnel boards







1.
Subject to the provisions of this Article, the President may, on the advice of the Prime Minister and by order published in the Gazette, establish one or more personnel boards to exercise all or any of the powers and functions of the Public Service Commission under Article 110.






2.
The order under clause (1) shall specify the powers and functions to be exercised by a personnel board and the class or classes of public officers in respect of which those powers and functions may be exercised except the following:









a.
the power to dismiss and exercise disciplinary control over all public officers of any grade in Division I; and






b.
all powers of the Public Service Commission in relation to public officers in the Administrative Service and Administrative Service (Foreign Service Branch) who hold appointments of and above the significant grade (as defined in Article 111A (1)) in those Services, including the power to nominate officers for appointment or promotion to that grade,







and any power of appointment specified in the order as to be exercised by a personnel board shall not include a power to dismiss any person so appointed.






3.
Where the President has by order established a personnel board under clause (1) for the purpose of exercising any of the powers or functions of the Public Service Commission, such power or function—









a.
may be exercised by such personnel board notwithstanding anything in Article 110 (1) and (4); and






b.
shall, so long as it remains a power or function to be exercised by the board pursuant to such order, cease to be exercisable by that Commission except to the extent permitted under clause (4).






3A.
Any personnel board may, in writing and subject to such conditions as it thinks fit, delegate all or any of the powers or functions exercisable by the board under this Article (except this power of delegation) to any member of the personnel board, and that member shall exercise those powers or functions in accordance with the terms of the delegation; but no such delegation shall prevent the exercise of any such power or function by the personnel board.






3B.
Any act or thing done by a delegate of a personnel board while acting in the exercise of a delegation under clause (3A) shall have the same force and effect as if the act or thing had been done by the personnel board and shall be deemed to have been done by the personnel board.






4.
Subject to regulations made under clause (7), any person aggrieved by any decision of any personnel board or its delegate may, within such time and in such manner as may be prescribed, appeal to the Public Service Commission, and the decision of the Commission shall be final.






5.
Subject to clause (6), a personnel board which is established to exercise any power over officers in Division I shall consist of such persons as the President may, on the advice of the Prime Minister, appoint except that the President may, acting in his discretion, refuse to make any such appointment if he does not concur with the advice of the Prime Minister.






6.
A person shall not be appointed to be a member of a personnel board if he is, and shall cease to be a member if he becomes—









a.
a Member of Parliament or a duly nominated candidate for election as such Member;






b.
a member of any trade union or of any body or association affiliated to a trade union; or






c.
the holder of any office in any political association.






7.
The President may by regulations—









a.
provide for matters relating to the appointment of members of personnel boards;






b.
prescribe the procedure to be followed by the personnel boards in the exercise of their powers and functions;






c.
prescribe the manner of appeals under clause (4); and






d.
modify the application of clause (4) by providing that appeals under that clause shall be made first to such person or persons as may be appointed by the President but without prejudice to the right to appeal thereafter to the Public Service Commission.






8.
Nothing in this Article shall affect any direction or delegation issued before 1st October 1994 by the Public Service Commission under Article 116 (3), and this Article shall not apply to any power or function of these Commissions so long it forms the subject of any such direction or delegation.





111. Legal Service Commission







1.
There shall be a Legal Service Commission, whose jurisdiction shall extend to all officers in the Singapore Legal Service.






2.
The Legal Service Commission shall consist of—









a.
the Chief Justice, as President;






b.
the Attorney-General;






c.
the Chairman of the Public Service Commission; and






d.
at least 3 but not more than 6 other members, each of whom shall be appointed by the President if he, acting in his discretion, concurs with the advice of the person nominating the member under clause (2A).






e.
Deleted by Act 31/2007, wef 01/11/2007.






2A.
The members referred to in clause (2) (d) shall comprise—









a.
at least one but not more than 2 persons nominated by the Chief Justice;






b.
at least one but not more than 2 persons nominated by the Chairman of the Public Service Commission; and






c.
at least one but not more than 2 persons nominated by the Prime Minister,







except that where the Chief Justice, the Chairman of the Public Service Commission or the Prime Minister, as the case may be, nominates 2 persons, one of whom must be a person who has for an aggregate period of not less than 10 years been a qualified person within the meaning of section 2 (1) of the Legal Profession Act (Cap. 161).






2B.
A person shall not be appointed under clause (2) (d) to be a member of the Legal Service Commission if he is, and shall cease to be such a member if he becomes—









a.
a public officer;






b.
an employee of any corporation incorporated by or under the provisions of any law for the time being in force in Singapore other than the Companies Act (Cap. 50) or any corresponding previous written law;






c.
a Member of Parliament or a duly nominated candidate for election as such Member;






d.
a member of any trade union or of any body or association affiliated to a trade union; or






e.
the holder of any office in any political association.






2C.
Subject to clause (2B), every member of the Legal Service Commission appointed under clause (2) (d) shall, unless he earlier resigns his office by writing under his hand addressed to the President or is removed therefrom under clause (2D), hold office from the date of his appointment for such period (being not shorter than 3 years and not longer than 5 years) as the President may specify, and shall be eligible for reappointment.






2D.
If the Prime Minister, or the President of the Legal Service Commission after consulting with the Prime Minister, represents to the President that a member of the Legal Service Commission who is appointed under clause (2) (d) ought to be removed from office for inability to discharge the functions of his office (whether arising from infirmity of body or mind or any other cause) or for misbehaviour, the President shall—









a.
refer that representation to a tribunal consisting of 2 Judges of the Supreme Court nominated for that purpose by the Chief Justice, if the President, acting in his discretion, concurs with that representation; and






b.
remove that member from office by writing under his hand if the tribunal in paragraph (a) so recommends.






2E.
The members of the Legal Service Commission appointed under clause (2) ( d) shall—









a.
before assuming the duties of their respective offices, take and subscribe before the Chief Justice or some other Judge of the Supreme Court the appropriate Oath for the due execution of their offices in the form set out in the First Schedule; and






b.
be paid such allowances as may, from time to time, be determined, and such allowances shall be charged on and paid out of the Consolidated Fund.






2F.
Subject to the provisions of this Constitution, the terms of service of the members of the Legal Service Commission appointed under clause (2) (d) may either be prescribed by or under any law made under this Constitution, or (in so far as they are not prescribed by or under any such law) be prescribed by the President.






2G.
The terms of service of any member of the Legal Service Commission appointed under clause (2) (d) shall not be altered to his disadvantage during his continuance in office, except that in so far as the terms of service of such a member of the Legal Service Commission depend upon his option, any terms for which he opts shall be taken to be more advantageous to him than any for which he might have opted.






2H.
One of the members of the Legal Service Commission referred to in clause (2) (b), (c) or (d) may be appointed by the President as the Vice-President of the Legal Service Commission where the President, acting in his discretion, concurs with the advice of the Prime Minister who shall consult the President of the Legal Service Commission before tendering any such advice to the President.






3.
Subject to the provisions of any existing law and to the provisions of this Constitution, it shall be the duty of the Legal Service Commission to appoint, confirm, emplace on the permanent establishment, promote, transfer, dismiss and exercise disciplinary control over officers in the Singapore Legal Service.






4.
The Legal Service Commission may delegate to any officer in the Singapore Legal Service or to any board of such officers appointed by it any of its functions under clause (3) in respect of any grade of officers in the Singapore Legal Service, not being functions which are exercisable by a personnel board under Article 111AA, and that officer or board shall exercise those functions under the direction and control of the Legal Service Commission.






5.
The Legal Service Commission may, subject to the provisions of this Constitution, regulate its own procedure and make rules for that purpose.






6.
There shall be a Secretary to the Legal Service Commission who shall—









a.
be a person who is a public officer; and






b.
be appointed by the President in accordance with the advice of the Legal Service Commission.






7.
The Secretary to the Legal Service Commission shall be responsible, in accordance with such instructions as may be given to him by the President of the Legal Service Commission, for arranging the business for, and keeping the minutes of, the meetings of the Legal Service Commission and for conveying the decisions of the Legal Service Commission to the appropriate person or authority and shall have such other functions as the President of the Legal Service Commission may, from time to time, direct.





111AA. Personnel boards of Singapore Legal Service







1.
Subject to the provisions of this Article, the President may, on the advice of the Prime Minister and by order published in the Gazette, establish one or more personnel boards to exercise all or any of the powers and functions of the Legal Service Commission under Article 111.






2.
An order under clause (1) shall specify the powers and functions to be exercised by a personnel board and the class or classes of officers in the Singapore Legal Service in respect of which those powers and functions may be exercised except the following:









a.
the power to dismiss and exercise disciplinary control over officers in the Singapore Legal Service; and






b.
all powers of the Legal Service Commission in relation to officers in the Singapore Legal Service who hold appointments of and above a grade prescribed in the order, including the power to nominate officers for appointment or promotion to that grade,







and any power of appointment specified in the order as to be exercised by a personnel board shall not include a power to dismiss any person so appointed.






3.
Before tendering his advice as to the grade in the Singapore Legal Service referred to in clause (2) (b), the Prime Minister shall consult the President of the Legal Service Commission.






4.
Where the President has by order established a personnel board under clause (1) for the purpose of exercising any of the powers or functions of the Legal Service Commission, such power or function—









a.
may be exercised by such personnel board notwithstanding anything in Article 111; and






b.
shall, so long as it remains a power or function to be exercised by the personnel board pursuant to such order, cease to be exercisable by the Legal Service Commission except to the extent permitted under clause (5).






5.
Subject to any order made under clause (1), any person who is aggrieved by any decision of any personnel board established under this Article may, within such time and in such manner as may be prescribed, appeal to the Legal Service Commission, and the decision of that Commission shall be final.






6.
Subject to clause (7), a personnel board which is established under this Article shall consist of such persons (who may or may not be members of the Legal Service Commission) as the President may, on the advice of the Legal Service Commission, appoint except that the President may, acting in his discretion, refuse to make any such appointment if he does not concur with the advice of the Legal Service Commission.






7.
A person shall not be appointed to be a member of a personnel board established under this Article if he is, and shall cease to be a member if he becomes—









a.
a Member of Parliament or a duly nominated candidate for election as such Member;






b.
a member of any trade union or of any body or association affiliated to a trade union; or






c.
the holder of any office in any political association.






8.
An order under clause (1) may also—









a.
provide for matters relating to the appointment of members of personnel boards established under this Article;






b.
prescribe the procedure to be followed by these personnel boards in the exercise of their powers and functions; and






c.
prescribe the manner of appeals under clause (5).





111A. Promotion to significant grade







1.
The President may, by notification in the Gazette, designate as significant a grade each in the Administrative Service Scheme of Service and the Administrative (Foreign Service) Scheme of Service (referred to in this Article as the significant grade), and such notification may be subsequently amended to designate as significant any other grade in those Schemes of Service not lower than the grade first so designated.






2.
Notwithstanding any other provision in this Constitution, any appointment or promotion of a public officer to the significant grade shall be made by the President, acting in accordance with the advice of the Prime Minister, from public officers nominated by the Public Service Commission.





112. Protection of pension rights







1.
The law applicable to any pension, gratuity or other like allowance (referred to in this Article as an award) granted to any public officer or to his widow, children, dependants or personal representatives shall be that in force on the relevant day or any later law not less favourable to the person concerned.






2.
For the purposes of this Article, the relevant day is—









a.
in relation to an award made before 16th September 1963, the date on which the award was made;






b.
in relation to an award made after 16th September 1963, to or in respect of any person who was a public officer before that date, the date immediately before that date; and






c.
in relation to an award made to or in respect of any person who first became a public officer on or after 16th September 1963, the date on which he first became a public officer.






3.
For the purposes of this Article, where the law applicable to an award depends on the option of the person to whom it is made, the law for which he opts shall be taken to be more favourable to him than any other law for which he might have opted.





113. Power of Public Service Commission and Legal Service Commission in relation to pensions, etc







1.
Where under any written law any person or authority has a discretion—









a.
to decide whether or not any award shall be made; or






b.
to withhold, reduce in amount or suspend any such award that has been made,







that award shall be made and may not be withheld, reduced in amount or suspended unless the Public Service Commission or the Legal Service Commission, as the case may be, concurs in the refusal to grant the award or, as the case may be, in the decision to withhold, reduce in amount or suspend it.






2.
Where the amount of any award that may be made to any person is not fixed by law, the amount of the award to be made to him shall be the greatest amount for which he is eligible unless the Public Service Commission or the Legal Service Commission, as the case may be, concurs in the making of an award of a smaller amount.






3.
In this Article, "award" has the same meaning as in Article 112.





114. Pensions, etc., to be charged on Pension Fund or Consolidated Fund







1.
Subject to clause (2) and Articles 35(11A), 98(7), 108(2A) and 148F(10B), pensions, gratuities and other like allowances granted in respect of the public service shall be charged on and paid out of, in the first instance, the Pension Fund established by the Pension Fund Act (Cap. 224A) and, if that Fund is deficient, the Consolidated Fund.






2.
Notwithstanding clause (1), the Legislature may by law provide that any pension, gratuity or other like allowance granted in respect of public service may be paid out of another Government Fund in lieu of the Pension Fund and the Consolidated Fund.





115. Pension rights on transfer







1.
Notwithstanding any provision of this Constitution relating to the circumstances in which a public officer may vacate his office, any public officer may, with the consent of the Government (which consent shall not be unreasonably withheld), relinquish his office for the purpose of transfer to some other public office or to an office in any other public service, and if he so relinquishes his office, his claim to any pension, gratuity or other like allowance shall not thereby be prejudiced.






2.
For the purposes of this Article, "other public service" has the meaning given to it by the Pensions Act (Cap. 225) as in force immediately before 15th September 1963.





116. Regulations regarding public service







1.
Subject to the provisions of any written law for the time being in force in Singapore, the President may make regulations for all or any of the following matters:









a.
the division of public offices into Divisions and Services;






b.
the prescribing of Schemes regulating the recruitment, service and promotion of members of such Services; and






c.
the conduct and discipline of the public service.






2.
The Public Service Commission may, subject to the provisions of this Constitution, regulate its own procedure and make rules for that purpose, and may, in connection with the discharge of its functions, confer powers and impose duties on any person or any authority of the Government.






3.
The Public Service Commission may, by directions in writing and subject to such conditions as it thinks fit, delegate any of its functions under Article 110 (1) to any member of the Commission, to any public officer or other person, or to any board consisting of public officers and other persons appointed by it or to any person who is a member of a panel appointed by the Commission for the purposes of representing the public in any disciplinary proceedings in respect of any grade of the public service and that member, officer, board or person shall exercise those functions under the direction and control of the Public Service Commission.





117. Validation of acts done and rules made by Public Service Commission


Omitted (as the Article has had its effect).



118. Performance by Public Service Commission of other functions


Parliament may by law provide for the exercise of other functions by the Public Service Commission.



119. Reports of Commissions


The Public Service Commission and the Legal Service Commission shall each make an annual report on its activities to the President and a copy of every such report shall be presented to Parliament.



PART X. CITIZENSHIP



120. Status of citizen of Singapore







1.
There shall be a status known as citizen of Singapore.






2.
The status of a citizen of Singapore may be acquired—









a.
by birth;






b.
by descent;






c.
by registration or, before the commencement of this Constitution, by enrolment; or






d.
by naturalisation.





121. Citizenship by birth







1.
Subject to this Article, every person born in Singapore after 16th September 1963 shall be a citizen of Singapore by birth.






2.
A person shall not be a citizen of Singapore by virtue of clause (1) if at the time of his birth—









a.
his father, not being a citizen of Singapore, possessed such immunity from suit and legal process as is accorded to an envoy of a sovereign power accredited to the President;






b.
his father was an enemy alien and the birth occurred in a place then under the occupation of the enemy; or






c.
neither of his parents was a citizen of Singapore.






3.
Notwithstanding clause (2) (c), the Government may, where it considers it just and fair and having regard to all the circumstances prevailing at the time of the application, confer citizenship upon a person born in Singapore.





122. Citizenship by descent







1.
Subject to clauses (2) and (3), a person born outside Singapore after 16th September 1963 shall be a citizen of Singapore by descent if, at the time of his birth—









a.
where the person is born before the date of commencement of section 7 of the Constitution of the Republic of Singapore (Amendment) Act 2004, his father is a citizen of Singapore, by birth or registration; and






b.
where the person is born on or after the date of commencement of section 7 of the Constitution of the Republic of Singapore (Amendment) Act 2004, either his father or mother is a citizen of Singapore, by birth, registration or descent.






2.
A person born outside Singapore shall not be a citizen of Singapore by descent by virtue of clause (1) unless—









a.
his birth is registered in the prescribed manner at the Registry of Citizens or at a diplomatic or consular mission of Singapore within one year, or such longer period as the Government permits, after its occurrence; and






b.
he would not acquire the citizenship of the country in which he was born by reason of his birth in that country where—









i.
in the case of a person born before the date of commencement of section 7 of the Constitution of the Republic of Singapore (Amendment) Act 2004, his father is a citizen of Singapore by registration at the time of his birth; or






ii.
in the case of a person born on or after the date of commencement of section 7 of the Constitution of the Republic of Singapore (Amendment) Act 2004, either his father or mother is a citizen of Singapore by registration at the time of his birth.






3.
Without prejudice to clause (2), a person born outside Singapore of a father or mother who is a citizen by descent at the time of his birth shall not be a citizen of Singapore by descent by virtue of clause (1) unless the parent who is the citizen by descent has lawfully resided in Singapore—









a.
for a period of, or for periods amounting in the aggregate to, not less than 5 years before that person's birth; or






b.
for a period of, or for periods amounting in the aggregate to, not less than 2 years during the period of 5 years immediately preceding that person's birth.






4.
A person who, being a minor, becomes a citizen of Singapore by descent shall cease to be a citizen of Singapore on attaining the age of 22 years unless within 12 months after he attains the age of 21 years he takes the Oath of Renunciation, Allegiance and Loyalty in the form set out in the Second Schedule and where the Government so requires divests himself of any foreign citizenship or nationality.





123. Citizenship by registration







1.
Subject to the provisions of this Constitution, any person resident in Singapore of or over the age of 21 years may, on application being made therefor in the prescribed form, be registered as a citizen of Singapore if he satisfies the Government that he—









a.
is of good character;






b.
has resided in Singapore throughout the 12 months immediately preceding the date of his application;






c.
has during the 12 years immediately preceding the date of his application resided in Singapore for periods amounting in the aggregate to not less than 10 years:







Provided that the Government may exempt any applicant from compliance with this paragraph—









i.
where such applicant has during the 6 years immediately preceding the date of his application resided in Singapore for periods amounting in the aggregate to not less than 5 years; or






ii.
where in any special case the Government considers fit to confer citizenship upon such applicant;






d.
intends to reside permanently in Singapore; and






e.
has an elementary knowledge of one of the following languages, namely, Malay, English, Mandarin and Tamil:







Provided that the Government may exempt an applicant who has attained the age of 45 years or who is deaf or dumb from compliance with this paragraph.






2.
Subject to the provisions of this Constitution, any woman who is married to a citizen of Singapore may, on making application therefor in the prescribed manner, be registered as a citizen of Singapore if she satisfies the Government—









a.
that she has resided continuously in Singapore for a period of not less than 2 years immediately preceding the date of the application;






b.
that she intends to reside permanently in Singapore; and






c.
that she is of good character.





124. Registration of minors







1.
The Government may if satisfied that a child under the age of 21 years—









a.
is the child of a citizen of Singapore; and






b.
is residing in Singapore,







cause such child to be registered as a citizen of Singapore on application being made therefor in the prescribed manner by the parent or guardian of such child.






2.
The Government may, in such special circumstances as it thinks fit, cause any child under the age of 21 years to be registered as a citizen of Singapore.





125. Effect of registration


Subject to Article 126, a person registered as a citizen of Singapore under Article 123 or 124 shall be a citizen of Singapore from the date on which he is so registered.



126. General provisions as to registration







1.
No person shall be registered as a citizen of Singapore under Article 123 until he has taken the Oath of Renunciation, Allegiance and Loyalty in the form set out in the Second Schedule.






2.
Except with the approval of the Government, no person who has renounced or has been deprived of citizenship of Singapore under this Constitution or the Singapore Citizenship Ordinance 1957 (Ord. 35 of 1957) shall be registered as a citizen of Singapore under the provisions of this Constitution.






3.
Any person who becomes a citizen of Singapore by registration under section 13 of the Singapore Citizenship Ordinance 1957 or Article 124 shall cease to be a citizen of Singapore on attaining the age of 22 years unless within 12 months after he attains the age of 21 years he takes the Oath of Renunciation, Allegiance and Loyalty in the form set out in the Second Schedule.





127. Citizenship by naturalisation







1.
Subject to clause (4), the Government may, upon application made by any person of or over the age of 21 years who is not a citizen of Singapore, grant a certificate of naturalisation to that person if the Government is satisfied—









a.
that he has resided in Singapore for the required periods and intends, if the certificate is granted, to do so permanently;






b.
that he is of good character; and






c.
that he has an adequate knowledge of the national language.






2.
The periods of residence in Singapore or the relevant part of it which are required for the grant of a certificate of naturalisation are periods which amount in the aggregate to not less than 10 years in the 12 years immediately preceding the date of the application for the certificate and which include the 12 months immediately preceding that date.






3.
A person to whom a certificate of naturalisation is granted shall be a citizen of Singapore by naturalisation from the date on which the certificate is granted.






4.
No certificate of naturalisation shall be granted to any person until he has taken the Oath of Renunciation, Allegiance and Loyalty in the form set out in the Second Schedule.





128. Renunciation of citizenship







1.
Any citizen of Singapore of or over the age of 21 years and of sound mind who is also or is about to become a citizen of another country may renounce his citizenship of Singapore by declaration registered by the Government, and shall upon such registration cease to be a citizen of Singapore.






2.
The Government may withhold the registration of a declaration under this Article—









a.
if the declaration is made during any war in which Singapore is engaged; or






b.
if the declaration is made by a person subject to the Enlistment Act (Cap. 93) unless he has—









i.
discharged his liability for full-time service under section 12 of that Act;






ii.
rendered at least 3 years of operationally ready national service under section 13 of that Act in lieu of such full-time service; or






iii.
complied with such conditions as may be determined by the Government.






3.
This Article applies to a woman under the age of 21 years who has been married as it applies to a person of or over that age.





129. Deprivation of citizenship







1.
A citizen of Singapore who is a citizen by registration or by naturalisation shall cease to be such a citizen if he is deprived of his citizenship by an order of the Government made in accordance with this Article.






2.
The Government may, by order, deprive any such citizen of his citizenship if the Government is satisfied that the registration or the certificate of naturalisation—









a.
was obtained by means of fraud, false representation or the concealment of any material fact; or






b.
was effected or granted by mistake.






3.
The Government may, by order, deprive of his citizenship—









a.
any person who is a citizen of Singapore by naturalisation if the Government is satisfied—









i.
that he has shown himself by act or speech to be disloyal or disaffected towards Singapore; or






ii.
that he has, during any war in which Singapore is or was engaged, unlawfully traded or communicated with an enemy or been engaged in or associated with any business which to his knowledge was carried on in such manner as to assist an enemy in that war; or






b.
any citizen of Singapore by registration or by naturalisation if the Government is satisfied—









i.
that he has, within the period of 5 years after registration or naturalisation, been sentenced in any country to imprisonment for a term of not less than one year or to a fine of not less than $5,000 or the equivalent in the currency of that country, and has not received a free pardon in respect of the offence for which he was so sentenced; or






ii.
that he has, at any time after registration or naturalisation, been engaged in any activities which are prejudicial to the security of Singapore, or the maintenance of public order therein, or the maintenance therein of essential services, or in any criminal activities which are prejudicial to the interests of public safety, peace or good order.






4.
The Government may, by order, deprive of his citizenship any person who is a citizen of Singapore by naturalisation if the Government is satisfied that, without the Government's approval, he has accepted, served in or performed the duties of any office, post or employment under the government of any foreign country or any political subdivision thereof, or under any agency of such a government, in any case where an oath, affirmation or declaration of allegiance is required in respect of the office, post or employment:







Provided that a person shall not be deprived of his citizenship under this clause by reason of anything done before the commencement of this Constitution notwithstanding that he was at the time a citizen of Singapore.






5.
The Government may, by order, deprive of his citizenship any person who is a citizen of Singapore by naturalisation if the Government is satisfied that he has been ordinarily resident in foreign countries for a continuous period of 5 years and during that period has neither—









a.
been at any time in the service of Singapore or of an international organisation of which the Government was a member; nor






b.
registered annually at a consulate of Singapore his intention to retain his citizenship.






6.
The Government may, by order, deprive of her citizenship any woman who is a citizen of Singapore by registration under Article 123 (2) if the Government is satisfied that the marriage by virtue of which she was registered has been dissolved, otherwise than by death, within the period of 2 years beginning with the date of the marriage.






7.
No person shall be deprived of his citizenship under this Article or under Article 130 unless the Government is satisfied that it is not conducive to the public good that that person should continue to be a citizen of Singapore; and no person shall be deprived of his citizenship under clause (2) (b) or clause (3) (a) or (b) (i) or under clause (4) or (5) or under Article 130 if the Government is satisfied that as a result of the deprivation he would not be a citizen of any country.





130. Deprivation of citizenship of child of person losing citizenship


Where a person has—







a.
renounced his citizenship; or






b.
been deprived of his citizenship under Article 129 (2) (a) or 134 (1) (a),




the Government may, by order, deprive of his citizenship any child of that person under the age of 21 years who has been registered as a citizen of Singapore pursuant to this Constitution and was so registered as being the child of that person or of that person's wife or husband.



131. General provisions as to loss of citizenship


Renunciation or deprivation of citizenship of Singapore shall not discharge a person from liability in respect of anything done or omitted to be done before he ceased to be a citizen of Singapore.



132. Cancellation of enrolment as citizen







1.
Where a person has been enrolled as a citizen of Singapore before the commencement of this Constitution and the Government is satisfied that the enrolment—









a.
was obtained by means of fraud, false representation or the concealment of any material fact; or






b.
was effected by mistake,







the Government may, by order, cancel the enrolment.






2.
Where under this Article a person's enrolment as a citizen of Singapore is cancelled, that shall not discharge him from liability in respect of anything done or omitted to be done before the cancellation.





133. Procedure for deprivation







1.
Before making an order under Article 129, 132, 134 or 135, the Government shall give the person, against whom the order is proposed to be made, notice in writing informing him of the ground on which the order is proposed to be made and of his right to have the case referred to a committee of inquiry under this Article.






2.
If any person to whom such notice is given applies within such time as may be prescribed to have the case referred to a committee of inquiry, the Government shall, and in any other case may, refer the case to a committee of inquiry consisting of a Chairman, who shall be a person qualified to be appointed as a Judge of the Supreme Court, and 2 other members chosen from a panel to be appointed by the Government in that behalf.






3.
The committee of inquiry shall, on such reference, hold an inquiry in such manner as may be prescribed and submit a report to the Government and the Government shall have regard to such report in making the order.





134. Deprivation of citizenship on acquisition of foreign citizenship







1.
The Government may, by order, deprive a citizen of Singapore of his citizenship if the Government is satisfied that—









a.
he has, while of or over the age of 18 years, at any time after 6th April 1960 acquired by registration, naturalisation or other voluntary and formal act (other than marriage) the citizenship of any country outside Singapore or having so acquired such citizenship before the age of 18 years continues to retain it after that age; or






b.
the citizen, being a woman who is a citizen of Singapore by registration under Article 123 (2), has acquired the citizenship of any country outside Singapore by virtue of her marriage to a person who is not a citizen of Singapore.






2.
Where the Government has made an order under this Article depriving a citizen of Singapore of his citizenship, he shall cease to be a citizen with effect from the date of the order.





135. Deprivation of citizenship on exercise of rights of foreign nationals, etc







1.
The Government may, by order, deprive a citizen of Singapore of his citizenship if the Government is satisfied that—









a.
he has, while of or over the age of 18 years, at any time after 6th April 1960 voluntarily claimed and exercised any rights (other than any rights in connection with the use of a passport) available to him under the law of any country outside Singapore being rights accorded exclusively to the citizens or nationals of that country;






b.
he has, while of or over the age of 18 years, at any time after 6th April 1960 applied to the authorities of a place outside Singapore for the issue or renewal of a passport or used a passport issued by such authorities as a travel document; or






c.
he is of or over the age of 18 years and has, whether before or after attaining the age of 18 years, been ordinarily resident outside Singapore for a continuous period of 10 years (including any period of residence outside Singapore before 2nd January 1986) and has not at any time—









i.
during that period or thereafter entered Singapore by virtue of a certificate of status or travel document issued by the competent authorities of Singapore; or






ii.
during that period been in the service of the Government or of an international organisation of which Singapore is a member or of such other body or organisation as the President may, by notification in the Gazette, designate.






2.
For the purposes of clause (1) (a), the exercise of a vote in any political election in a place outside Singapore shall be deemed to be the voluntary claim and exercise of a right available under the law of that place.






3.
Where the Government has made an order under this Article depriving a citizen of Singapore of his citizenship, he shall cease to be a citizen with effect from the date of the order.





136. Termination of citizenship of Malaysia


Where a person who was a citizen of Singapore had renounced his citizenship of Malaysia or been deprived of his citizenship of Malaysia by the government of Malaysia before the commencement of this Constitution, such person shall be deemed to have renounced or been deprived of his citizenship of Singapore under this Constitution and to have ceased to be a citizen of Singapore.



137. Deprivation of citizenship or cancellation of enrolment of child of person losing citizenship







1.
Where a person has been deprived of his citizenship or his enrolment as a citizen has been cancelled under the provisions of this Part, the Government may, by order, deprive of his citizenship or, as the case may be, cancel the enrolment of any child of that person under the age of 21 years who has been registered or enrolled as a citizen under the provisions of this Constitution or the Singapore Citizenship Ordinance 1957 (Ord. 35 of 1957) and was so registered or enrolled as being the child of that person or of that person's wife or husband.






2.
No person shall be deprived of his citizenship under clause (1) unless the Government is satisfied that it is not conducive to the public good that he should continue to be a citizen; and no person shall be deprived of his citizenship under clause (1) if the Government is satisfied that as a result of such deprivation he would not be a citizen of any country.





138. Grant of certificate of citizenship in cases of doubt


Upon application made in that behalf in the prescribed manner, the Government may grant in the form prescribed a certificate of citizenship to a person with respect to whose citizenship a doubt exists, whether of fact or of law:


Provided that where the Government is satisfied that such a certificate was obtained in circumstances set out in Article 132 (1) (a) or (b), the Government may, by order, cancel such certificate.



139. Commonwealth citizenship







1.
In accordance with the position of Singapore within the Commonwealth, every person who is a citizen of Singapore enjoys by virtue of that citizenship the status of a Commonwealth citizen in common with the citizens of other Commonwealth countries.






2.
Any existing law shall, except so far as Parliament otherwise provides, apply in relation to a citizen of the Republic of Ireland who is not also a Commonwealth citizen as it applies in relation to a Commonwealth citizen.





140. Application of Third Schedule


Until the Legislature otherwise provides by law, the supplementary provisions contained in the Third Schedule shall have effect for the purposes of this Part.



141. Repeal







1.
The Singapore Citizenship Ordinance 1957 (Ord. 35 of 1957) is hereby repealed.






2.
Any person who immediately before 16th September 1963 was, by virtue of the Singapore Citizenship Ordinance 1957, a citizen of Singapore by birth, descent, registration or naturalisation, shall as from that date continue, subject to the provisions of this Constitution, to possess that status.






3.
Where a person would have been a citizen of Singapore by descent immediately before 16th September 1963 if his birth had been registered under the provisions of the Singapore Citizenship Ordinance 1957 (Ord. 35 of 1957), he shall become a citizen of Singapore by descent if his birth is registered at a consulate of Singapore or with the Government in the prescribed manner within one year of its occurrence or, with the permission of the Government, later.






4.
Notwithstanding the repeal of the Singapore Citizenship Ordinance 1957, where a person who has become a citizen of Singapore was liable in respect of things done before 16th September 1963 to be deprived of that status under the Ordinance, then the Government may, by order, deprive him of his citizenship, if proceedings for that purpose are begun during the period of 2 years after that date.






5.
Where a person is liable to be deprived of citizenship under clause (4) and proceedings had before 16th September 1963 been begun to deprive him of citizenship of Singapore under the provisions of the Singapore Citizenship Ordinance 1957, those proceedings shall be treated as proceedings to deprive him of citizenship under that clause and shall be continued as such in accordance with the provisions of the Singapore Citizenship Ordinance 1957 in force immediately before that date.





PART XI. FINANCIAL PROVISIONS



142. Interpretation of this Part







1.
In this Part, unless the context otherwise requires—









•
"Development Fund" means the Development Fund established by the Development Fund Act (Cap. 80);






•
"financial year" means a period of 12 months ending on 31st March in any year.






1A.
Notwithstanding clauses (1C) and (2), where—









a.
before the start of any financial year, the President, acting in his discretion, concurs with the advice of the Minister responsible for finance on the long-term real rates of return which are expected to be earned on the respective components of the relevant assets (referred to in this Article as the expected long-term real rates of return); and






b.
the Minister responsible for finance thereafter certifies under his hand to the President the spending limit for that financial year, specifying an amount which shall not be more than 50% of the total of all amounts ascertained by applying the expected long-term real rates of return so agreed under paragraph (a) for that financial year on the respective components of the relevant assets,







any reference in this Part to the reserves not accumulated by the Government during its current term of office shall exclude those reserves equal to the amount so certified.






1B.
Any provisional certificate on the spending limit for a financial year issued by the Minister responsible for finance under clause (1A)(b) at any time during the financial year shall have the same effect as if it is a final certificate on the spending limit for the financial year until it is superseded by the issue of the final certificate on the spending limit for that same financial year.






1C.
In addition to clause (2), the net investment income and realised capital gains that are—









a.
directly attributable to the relevant assets; and






b.
received by the Government during a financial year in any current term of office of the Government,







shall for the purposes of this Part accrete and be deemed to form part of the past reserves of the Government with effect from the date of the receipt thereof.






2.
For the purposes of this Part, where any net investment income is received during a financial year in any current term of office of the Government—









a.
such amount of the net investment income of the financial year that is derived from the pas reserves of the Government as is certified under clause (3); or






b.
if no certificate under clause (3) is made, 50% of the net investment income of the financial year that is derived from the past reserves of the Government not comprised in the relevant assets,







shall accrete and be deemed to form part of the past reserves of the Government with effect from the date of the certificate relating to that financial year made under clause (3) or, if no such certificate is made or earlier made, from the date the accounts and statements referred to in Article 147 (5) for that financial year are presented to the President.






3.
The Minister responsible for finance shall, as soon as practicable after the end of every financial year, certify to the President in a certificate relating to that financial year, the amount (not being less than 50%) of the net investment income of that financial year derived from the past reserves of the Government not comprised in the relevant assets which is to accrete and be deemed to form part of the past reserves of the Government; and such certificate shall be final and conclusive evidence of the amount.






4.
In this Article—









•
"net investment income" , in relation to a financial year, means the balance of—









a.
the dividends, interest and other income received by the Government during the financial year from investing the reserves of the Government; and






b.
the interest received by the Government during the financial year from loans (whenever given) by the Government,






•
after deducting all expenses arising from or incidental to investing and managing those reserves (other than costs of purchasing or disposing of or converting investments) and any interest, sinking fund charges and borrowing charges;






•
"net investment income of a financial year that is derived from the past reserves" means the share of the net investment income of the financial year that is attributable to the past reserves;






•
"past reserves of the Government" means the reserves not accumulated by the Government during its current term of office, including accretions thereto deemed under clauses (1C) and (2) to be part thereof, but less such amount that is certified under clause (1A)( b) or such amount adjusted pro-rata based on the period a financial year falls partially within any current term of office of the Government;






•
"real rate of return" means an annual percentage of return on investment of relevant assets of the Government adjusted for changes in prices due to inflation or deflation and after deducting all expenses arising from or incidental to investing and managing the relevant assets;






•
"realised capital gains" , in relation to any relevant assets, means all proceeds realised from the disposition of the relevant assets less all costs and expenses arising from or incidental to the disposition, purchase or conversion of the relevant assets, and includes any realised capital losses;






•
"relevant assets" means all of the following:









a.
the total net assets managed by the GIC Private Limited and all its wholly-owned subsidiaries (including those with registered offices outside Singapore) as fund managers for the Government, for any company wholly-owned by the Government and for all the wholly-owned subsidiaries of such a Government company;






b.
such moneys of the Government as the Monetary Authority of Singapore receives from the Government as banker to the Government;






c.
the excess of the assets of the Monetary Authority of Singapore over its liabilities, being assets and liabilities not directly attributable to the Government, and being not already comprised in paragraph (b);






d.
from 1 April 2016, the excess of the assets of Temasek Holdings (Private) Limited over its liabilities,






•
less the following liabilities:









i.
the total liabilities of the Government that is attributable to its borrowings under the Government Securities Act (Cap. 121A) and the Local Treasury Bills Act (Cap. 167); and






ii.
the total liabilities of the Government that is represented by any Government Fund (other than a Government Fund required by written law to be held, managed and administered separately from other Government funds) established by a public Act for special purposes and not already comprised in paragraph (i).





143. No taxation unless authorised by law


No tax or rate shall be levied by, or for the purposes of, Singapore except by or under the authority of law.



144. Restriction on loans, guarantees, etc







1.
No guarantee or loan shall be given or raised by the Government—









a.
except under the authority of any resolution of Parliament with which the President, acting in his discretion, concurs;






b.
under the authority of any law to which this paragraph applies unless the President, acting in his discretion, concurs with the giving or raising of such guarantee or loan; or






c.
except under the authority of any other written law.






2.
The President, acting in his discretion, may withhold his assent to any Bill passed by Parliament providing, directly or indirectly, for the borrowing of money, the giving of any guarantee or the raising of any loan by the Government if, in the opinion of the President, the Bill is likely to draw on the reserves of the Government which were not accumulated by the Government during its current term of office.






3.
Clause (1) (b) shall apply to the following laws:









a.
the Asian Development Bank Act (Cap. 15);






b.
the Bretton Woods Agreements Act (Cap. 27);






c.
Deleted by Act 27/2008, wef 01/01/2009.






d.
the External Loans Act (Cap. 102);






e.
the Financial Procedure Act (Cap. 109);






f.
the International Development Association Act (Cap. 144A);






g.
the International Finance Corporation Act (Cap. 144);






h.
the Jurong Town Corporation Act (Cap. 150); and






i.
the Loans (International Banks) Act (Cap. 164).





145. Consolidated Fund


There shall be in and for Singapore a Consolidated Fund into which, subject to the provisions of any law for the time being in force in Singapore, shall be paid all revenues of Singapore not allocated to specific purposes by any written law.



146. Withdrawal from Consolidated Fund, etc







1.
No moneys shall be withdrawn from the Consolidated Fund unless they are—









a.
charged on the Consolidated Fund;






b.
authorised to be issued by a Supply law, Supplementary Supply law or Final Supply law;






c.
authorised to be issued by a resolution passed by Parliament under Article 148B with which the President concurs; or






d.
authorised to be issued by the Minister responsible for finance under Article 148B (4).






2.
No moneys shall be withdrawn from the Consolidated Fund except in the manner provided by law.






3.
Clause (1) shall not apply to any such sums as are mentioned in Article 147 (2) (b) (i), (ii) or (iii).






4.
No moneys in the Development Fund shall be withdrawn—









a.
except for any one or more purposes specified in any written law, being purposes necessary or related to the development of Singapore; and






b.
unless authorised to be issued by a Supply law, Supplementary Supply law or Final Supply law or by the Minister responsible for finance under Article 148B (4).





147. Annual estimates and financial statements







1.
The Minister responsible for finance shall, before the end of each financial year, cause to be prepared annual estimates of revenue and expenditure of Singapore during the succeeding financial year which, when approved by the Cabinet, shall be presented to Parliament.






2.
The estimates of expenditure shall show separately—









a.
the total sums required to meet expenditure charged on the Consolidated Fund;






b.
the sums respectively required to meet the heads of other expenditure for the public services proposed to be met from the Consolidated Fund, except the following sums:









i.
sums representing the proceeds of any loan raised by the Government for specific purposes and appropriated for those purposes by the law authorising the raising of the loan;






ii.
sums representing any money or interest on money received by the Government subject to a trust and to be applied in accordance with the terms of the trust; and






iii.
sums representing any money held by the Government which has been received or appropriated for the purpose of any trust fund established by or in accordance with any written law; and






c.
the sums respectively required to meet the heads of expenditure proposed to be met from the Development Fund.






3.
The estimates of revenue to be shown in the estimates shall not include any sums received by way of zakat, fitrah and baitulmal or similar Muslim revenue.






4.
The Minister responsible for finance shall also present to Parliament together with the estimates of revenue and expenditure—









a.
a statement whether the annual estimates of revenue and expenditure is likely to draw on the reserves which were not accumulated by the Government during its current term of office; and






b.
an audited statement showing as far as practicable the assets and liabilities of Singapore at the end of the last completed financial year.






5.
The Minister responsible for finance shall, as soon as practicable after the end of every financial year, prepare in respect of that year—









a.
in relation to accounts maintained in respect of the Consolidated Fund, a full and particular account showing the amounts actually received and spent in that year, and a full and particular statement showing receipts and expenditure of any loan moneys;






b.
a statement of receipts and expenditure of moneys accounted in the Development Fund Account;






c.
a statement of receipts and expenditure of moneys accounted in any Government fund created by any law;






d.
so far as is practicable, a statement of the assets and liabilities of Singapore at the end of the financial year;






e.
so far as is practicable, a statement of outstanding guarantees and other financial liabilities of Singapore at the end of the financial year; and






f.
such other statements as the Minister may think fit,







and, after the accounts and statements referred to in this clause have been audited, present to the President those audited accounts and statements together with another statement stating whether the audited accounts and statements referred to in this clause show any drawing on or likelihood of drawing on the reserves of the Government which were not accumulated by the Government during its current term of office.





148. Authorisation of expenditure from Consolidated Fund and Development Fund







1.
The heads of expenditure to be met from the Consolidated Fund and Development Fund (other than statutory expenditure and expenditure to be met by such sums as are mentioned in Article 147 (2) (b) (i), (ii) or (iii)) shall be included in a Bill to be known as a Supply Bill, providing for the issue from the Consolidated Fund and Development Fund of the sums necessary to meet that expenditure and the appropriation of those sums for the purposes specified therein.






2.
Wherever—









a.
any moneys are expended or are likely to be expended in any financial year upon any service or purpose which are in excess of the sum provided for that service or purpose by the Supply law relating to that year; or






b.
any moneys are expended or are likely to be expended (otherwise than by way of statutory expenditure) in any financial year upon any new service or purpose not provided for by the Supply law relating to that year,







supplementary estimates (or, as the case may be, statements of excess) shall be prepared by the Minister responsible for finance and, when approved by the Cabinet, shall be presented to and voted on by Parliament; in respect of all supplementary expenditure so voted, the Minister responsible for finance may, at any time before the end of the financial year, introduce into Parliament a Supplementary Supply Bill containing, under appropriate heads, the estimated sums so voted and shall, as soon as possible after the end of each financial year, introduce into Parliament a Final Supply Bill containing any such sums which have not yet been included in any Supply Bill.






2A.
The Minister responsible for finance shall, in presenting to Parliament any supplementary estimates or statement of excess under clause (2), also present a statement stating whether the supplementary estimates or statement of excess, as the case may be, is likely to draw on the reserves which were not accumulated by the Government during its current term of office.






3.
The part of any estimates of expenditure presented to Parliament which shows statutory expenditure shall not be voted on by Parliament, and such expenditure shall, without further authority of Parliament, be paid out of the Consolidated Fund.






4.
For the purposes of this Article, "statutory expenditure" means expenditure charged on the Consolidated Fund or on the general revenues and assets of Singapore by virtue of Articles 18, 22J (3), 35 (10), 41, 42 (3), 108 (1), 114, 148E and 148F (4) or by virtue of the provisions of any other law for the time being in force in Singapore.





148A. Withholding of assent to Supply Bill, etc







1.
The President may, acting in his discretion, withhold his assent to any Supply Bill, Supplementary Supply Bill or Final Supply Bill for any financial year if, in his opinion, the estimates of revenue and expenditure for that year, the supplementary estimates or the statement of excess, as the case may be, are likely to lead to a drawing on the reserves which were not accumulated by the Government during its current term of office, except that if the President assents to any such Bill notwithstanding his opinion that the estimates, supplementary estimates or statement of excess are likely to lead to a drawing on those reserves, the President shall state his opinion in writing addressed to the Speaker and shall cause his opinion to be published in the Gazette.






2.
If the President withholds his assent to any Supply Bill, Supplementary Supply Bill or Final Supply Bill relating to any financial year and no resolution to overrule the President is passed by Parliament under Article 37IF within 30 days of such withholding of assent, Parliament may by resolution authorise expenditure or supplementary expenditure, as the case may be, (not otherwise authorised by law) from the Consolidated Fund and Development Fund during that financial year:







Provided that—









a.
where the President withholds his assent to a Supply Bill, the expenditure so authorised for any service or purpose for that financial year (which shall include any amount authorised under Article 148B (4)) shall not exceed the total amount appropriated for that service or purpose in the preceding financial year; or






b.
where the President withholds his assent to a Supplementary Supply Bill or Final Supply Bill, the expenditure so authorised for any service or purpose shall not exceed the amount necessary to replace an amount advanced from any Contingencies Fund under Article 148C (1) for that service or purpose.






3.
For the purposes of paragraph (a) of the proviso to clause (2), the total amount appropriated for any service or purpose in any financial year shall be ascertained by adding the sums appropriated for such service or purpose by the Supply law, Supplementary Supply law and Final Supply law (if any) for that financial year.






3A.
Upon the passing of a resolution under clause (2), the Minister responsible for finance shall introduce in Parliament a Supply Bill, Supplementary Supply Bill or Final Supply Bill, as the case may be, containing, under appropriate heads, the sums so voted on by Parliament.






4.
In forming his opinion under clause (1) in relation to any Supplementary Supply Bill or Final Supply Bill, the President shall not have regard to any amount for any service or purpose included in the Supplementary Supply Bill or Final Supply Bill which is to replace any amount advanced from any Contingencies Fund under Article 148C (1).






5.
Deleted by Act 28 of 2016 wef 01/04/2017.





148B. Power to authorise expenditure on account, etc., or for unspecified purposes







1.
Subject to clause (3), Parliament may, by resolution approving estimates containing a vote on account, authorise expenditure for part of any year before the passing of the Supply law for that year, but the aggregate sums so voted shall be included under the appropriate heads, in the Supply law for that year.






2.
Subject to clause (3), Parliament may, by resolution approving a vote of credit, authorise expenditure for the whole or part of the year, otherwise than in accordance with Articles 147 and 148, if, owing to the magnitude or indefinite character of any service or to circumstances of unusual urgency, it appears to Parliament desirable to do so.






3.
No resolution of Parliament made under clause (1) or (2) shall have effect unless the President, acting in his discretion, concurs therewith.






4.
If no Supply Bill has become law by the first day of the financial year to which it relates (whether by reason of the President withholding his assent thereto or otherwise), the Minister responsible for finance may, with the prior approval of the Cabinet, authorise such expenditure (not otherwise authorised by law) from the Consolidated Fund, Development Fund or other Government fund as he may consider essential for the continuance of the public services or any purpose of development shown in the estimates until there is a supply law for that financial year:







Provided that the expenditure so authorised for any service or purpose shall not exceed one-quarter of the amount voted for that service or purpose in the Supply law for the preceding financial year.





148C. Contingencies Funds







1.
The Legislature may by law create a Contingencies Fund each for the Consolidated Fund and for the Development Fund and authorise the Minister responsible for finance to make advances from the appropriate Contingencies Fund if—









a.
he is satisfied that there is an urgent and unforeseen need for expenditure for which no provision or no sufficient provision has been made by a Supply law; and






b.
the President, acting in his discretion, concurs with the making of such advances.






2.
Where any advance is made by virtue of the authority conferred under clause (1), a supplementary estimate of the sum required to replace the amount so advanced shall, as soon as practicable, be presented to and voted on by Parliament and the sum shall be included in a Supplementary Supply Bill or Final Supply Bill.






3.
If the Minister responsible for finance intends to make any advance from a Contingencies Fund, he shall present to the President a statement stating whether the proposed advance, if replaced, is likely to draw on the reserves which were not accumulated by the Government during its current term of office.






4.
The President may, acting in his discretion, refuse to concur with the making of an advance from a Contingencies Fund which in his opinion, if replaced, is likely to draw on the reserves which were not accumulated by the Government during its current term of office.






148D. Repealed by Act 28 of 2016 wef 01/04/2017.



148E. Debt charges and moneys required to satisfy judgments







1.
The following are hereby charged on the Consolidated Fund:









a.
all debt charges for which the Government is liable; and






b.
any moneys required to satisfy any judgment, decision or award against the Government by any court or tribunal.






2.
For the purposes of this Article, "debt charges" includes interest, sinking fund charges, repayment or amortisation of debt and all expenditure in connection with the raising of loans on the security of the Consolidated Fund and the service and redemption of debt created thereby.





148F. Appointment of Auditor-General







1.
There shall be an Auditor-General who shall be appointed or re-appointed, as the case may be, by the President in accordance with the advice of the Prime Minister unless the President, acting in his discretion, does not concur with that advice.






2.
The Prime Minister shall, before tendering any advice under clause (1), consult the Chairman of the Public Service Commission.






3.
It shall be the duty of the Auditor-General to audit and report on the accounts of all departments and offices of the Government, the Public Service Commission, the Legal Service Commission, the Supreme Court, all subordinate courts and Parliament.






4.
The Auditor-General shall perform such other duties and exercise such other powers in relation to the accounts of the Government and accounts of other public authorities and other bodies administering public funds as may be prescribed by or under any written law.






5.
Subject to clauses (7) and (8), the Auditor-General shall hold office for a term of 6 years and shall cease to hold that office at the end of that term, but without prejudice to his eligibility for re-appointment for further terms of 6 years each.






6.
Deleted by Act 2/2001, wef 02/08/2001.






7.
The Auditor-General may at any time resign his office by writing under his hand addressed to the President.






8.
The Auditor-General may be removed from office by the President, if the President concurs with the advice of the Prime Minister, but the Prime Minister shall not tender such advice except for inability of the Auditor-General to discharge the functions of his office (whether arising from infirmity of body or mind or any other cause) or for misbehaviour and except with the concurrence of a tribunal consisting of the Chief Justice and 2 other Judges of the Supreme Court nominated for that purpose by the Chief Justice.






9.
The tribunal constituted under clause (8) shall regulate its own procedure and may make rules for that purpose.






10.
Parliament shall by resolution provide for the remuneration of the Auditor-General and the remuneration so provided shall be charged on the Consolidated Fund.






10A.
Subject to the provisions of this Constitution, the terms of service of the Auditor-General may be prescribed in regulations made by the President and published in the Gazette, and in so far as they are not prescribed by such law, be determined by the President.






10B.
Regulations made under clause (10A) may provide that any gratuity payable in respect of service as the Auditor-General shall be charged on the Consolidated Fund.






11.
The remuneration and other terms of service of the Auditor-General shall not be altered to his disadvantage during his continuance in office.





148G. Duty to inform President of certain transactions







1.
It shall be the duty of the Auditor-General and the Accountant-General to inform the President of any proposed transaction by the Government which to their knowledge is likely to draw on the reserves of the Government which were not accumulated by the Government during its current term of office.






2.
Where the President has been so informed under clause (1) of any such proposed transaction, the President, acting in his discretion, may disapprove the proposed transaction.






3.
Where the President does not disapprove of any proposed transaction under clause (2) even though he is of the opinion that the proposed transaction is likely to draw on the reserves of the Government which were not accumulated by the Government during its current term of office, the President shall cause his decision and opinion to be published in the Gazette.





148H. Publication of President's opinion regarding certain liabilities of the Government


Where the President considers that certain liabilities of the Government, though not requiring his approval, are likely to draw on the reserves of the Government which were not accumulated by the Government during its current term of office, he shall state his opinion in writing to the Prime Minister and shall cause the opinion to be published in the Gazette.



148I. Transfer of Government's past reserves







1.
Notwithstanding any provision in this Part, a proposed transfer or transfer (whether by or under any written law or otherwise) by the Government of any of its reserves to—









a.
a Government company specified in Part II of the Fifth Schedule (referred to in this clause and clause (2) as the transferee company); or






b.
a statutory board specified in Part I of the Fifth Schedule (referred to in this clause and clause (2) as the transferee board),







shall not be taken into account in determining whether the reserves accumulated by the Government before its current term of office are likely to be or have been drawn on if—









i.
in the case of a proposed transfer or transfer of reserves by the Government to a transferee company — the board of directors of the transferee company by resolution resolves that those reserves of the Government shall be added to the reserves accumulated by the transferee company before the current term of office of the Government; or






ii.
in the case of a proposed transfer or transfer of reserves by the Government to a transferee board — the transferee board by resolution resolves, or any written law provides, that those reserves of the Government shall be added to the reserves accumulated by the transferee board before the current term of office of the Government.






2.
Any reserves transferred by the Government together with or under any undertaking, resolution or written law referred to in clause (1) shall be deemed to form part of the reserves accumulated by the transferee company or (as the case may be) transferee board before the current term of office of the Government as follows:









a.
where the Supply Bill for any financial year provides for the proposed transfer of reserves and the Supply Bill is assented to by the President — at the beginning of that financial year;






b.
where a Supplementary Supply Bill provides for the proposed transfer and the Bill is assented to by the President — on the date of such assent by the President; or






c.
in any other case — on the date those reserves are so transferred.





PART XII. SPECIAL POWERS AGAINST SUBVERSION AND EMERGENCY POWERS



149. Legislation against subversion







1.
If an Act recites that action has been taken or threatened by any substantial body of persons, whether inside or outside Singapore —









a.
to cause, or to cause a substantial number of citizens to fear, organised violence against persons or property;






b.
to excite disaffection against the President or the Government;






c.
to promote feelings of ill-will and hostility between different races or other classes of the population likely to cause violence;






d.
to procure the alteration, otherwise than by lawful means, of anything by law established; or






e.
which is prejudicial to the security of Singapore,







any provision of that law designed to stop or prevent that action or any amendment to that law or any provision in any law enacted under clause (3) is valid notwithstanding that it is inconsistent with Article 9, 11, 12, 13 or 14, or would, apart from this Article, be outside the legislative power of Parliament.






2.
A law containing such a recital as is mentioned in clause (1) shall, if not sooner repealed, cease to have effect if a resolution is passed by Parliament annulling such law, but without prejudice to anything previously done by virtue thereof or to the power of Parliament to make a new law under this Article.






3.
If, in respect of any proceedings whether instituted before or after 27th January 1989, any question arises in any court as to the validity of any decision made or act done in pursuance of any power conferred upon the President or the Minister by any law referred to in this Article, such question shall be determined in accordance with the provisions of any law as may be enacted by Parliament for this purpose; and nothing in Article 93 shall invalidate any law enacted pursuant to this clause.





150. Proclamation of Emergency







1.
If the President is satisfied that a grave emergency exists whereby the security or economic life of Singapore is threatened, he may issue a Proclamation of Emergency.






2.
If a Proclamation of Emergency is issued when Parliament is not sitting, the President shall summon Parliament as soon as practicable, and may, until Parliament is sitting, promulgate ordinances having the force of law, if satisfied that immediate action is required.






3.
A Proclamation of Emergency and any ordinance promulgated under clause (2) shall be presented to Parliament and, if not sooner revoked, shall cease to have effect if a resolution is passed by Parliament annulling such Proclamation or ordinance, but without prejudice to anything previously done by virtue thereof or to the power of the President to issue a new Proclamation under clause (1) or promulgate any ordinance under clause (2).






4.
Subject to clause (5) (b), while a Proclamation of Emergency is in force, Parliament may, notwithstanding anything in this Constitution, make laws with respect to any matter, if it appears to Parliament that the law is required by reason of the emergency; and any provision of this Constitution (except Articles 22E, 22H, 144 (2) and 148A) or of any written law which requires any consent or concurrence to the passing of a law or any consultation with respect thereto, or which restricts the coming into force of a law after it is passed or the presentation of a Bill to the President for his assent, shall not apply to a Bill for such a law or an amendment to such a Bill.






5.










a.
Subject to paragraph (b), no provision of any ordinance promulgated under this Article, and no provision of any Act which is passed while a Proclamation of Emergency is in force and which declares that the law appears to Parliament to be required by reason of the emergency, shall be invalid on the ground of inconsistency with any provision of this Constitution.






b.
Paragraph (a) shall not validate any provision inconsistent with—









i.
Deleted by Act 28 of 2016 wef 01/04/2017.






ii.
Deleted by Act 28 of 2016 wef 01/04/2017.






iii.
the provisions of this Constitution relating to religion, citizenship or language.






6.
At the expiration of a period of 6 months beginning with the date on which a Proclamation of Emergency ceases to be in force, any ordinance promulgated in pursuance of the Proclamation and, to the extent that it could not have been validly made but for this Article, any law made while the Proclamation was in force, shall cease to have effect, except as to things done or omitted to be done before the expiration of that period.





151. Restrictions on preventive detention







1.
Where any law or ordinance made or promulgated in pursuance of this Part provides for preventive detention—









a.
the authority on whose order any person is detained under that law or ordinance shall as soon as may be, inform him of the grounds for his detention and, subject to clause (3), the allegations of fact on which the order is based, and shall give him the opportunity of making representations against the order as soon as may be; and






b.
no citizen of Singapore shall be detained under that law or ordinance for a period exceeding 3 months unless an advisory board constituted as mentioned in clause (2) has considered any representations made by him under paragraph (a) and made recommendations thereon to the President.






2.
An advisory board constituted for the purposes of this Article shall consist of a chairman, who shall be appointed by the President and who shall be or have been, or be qualified to be, a Judge of the Supreme Court, and 2 other members, who shall be appointed by the President after consultation with the Chief Justice.






3.
This Article does not require any authority to disclose facts the disclosure of which would, in its opinion, be against the national interest.






4.
Where an advisory board constituted for the purposes of this Article recommends the release of any person under any law or ordinance made or promulgated in pursuance of this Part, the person shall not be detained or further detained without the concurrence of the President, acting in his discretion, if the recommendations of the advisory board are not accepted by the authority on whose advice or order the person is detained.





151A. Defence and security measures







1.
Articles 22B (7), 22D (6), 148G (2) and (3) and 148H shall not apply to any defence and security measure.






2.
For the purposes of clause (1), a defence and security measure means any liability or proposed transaction which the Prime Minister and the Minister responsible for defence, on the recommendations of the Permanent Secretary to the Ministry of Defence and the Chief of Defence Force, certify to be necessary for the defence and security of Singapore, and any certificate under the hands of the Prime Minister and the Minister responsible for defence shall be conclusive evidence of the matters specified therein.





PART XIII. GENERAL PROVISIONS



152. Minorities and special position of Malays







1.
It shall be the responsibility of the Government constantly to care for the interests of the racial and religious minorities in Singapore.






2.
The Government shall exercise its functions in such manner as to recognise the special position of the Malays, who are the indigenous people of Singapore, and accordingly it shall be the responsibility of the Government to protect, safeguard, support, foster and promote their political, educational, religious, economic, social and cultural interests and the Malay language.





153. Muslim religion


The Legislature shall by law make provision for regulating Muslim religious affairs and for constituting a Council to advise the President in matters relating to the Muslim religion.



153A. Official languages and national language







1.
Malay, Mandarin, Tamil and English shall be the 4 official languages in Singapore.






2.
The national language shall be the Malay language and shall be in the Roman script:







Provided that—









a.
no person shall be prohibited or prevented from using or from teaching or learning any other language; and






b.
nothing in this Article shall prejudice the right of the Government to preserve and sustain the use and study of the language of any other community in Singapore.





154. Impartial treatment of Government employees


Subject to the provisions of this Constitution, all persons of whatever race in the same grade of the service of the Government shall, subject to the terms and conditions of their employment, be treated impartially.



154A. Exemption


The President, acting in his discretion, may by order published in the Gazette exempt any transaction or class of transactions, from the application of Article 144.



155. Authorised reprints of Constitution







1.
The Attorney-General may, with the authority of the President, as soon as may be after 4th May 1979 cause to be printed and published a consolidated reprint of the Constitution of Singapore, as amended from time to time, amalgamated with such of the provisions of the Constitution of Malaysia as are applicable to Singapore, into a single, composite document.






2.
The President may, from time to time, authorise the Attorney-General to cause to be printed and published an up-to-date reprint of the Constitution of the Republic of Singapore, incorporating therein all amendments in force at the date of such authorisation.






3.
Any reprint of the Constitution of the Republic of Singapore, printed and published under clause (1) or (2), shall be deemed to be and shall be, without any question whatsoever in all courts of justice and for all purposes whatsoever, the authentic text of the Constitution of the Republic of Singapore in force as from the date specified in that reprint until superseded by the next or subsequent reprint.






4.
In the preparation and compilation of any reprint under clause (1) or (2), the Attorney-General shall have, with the necessary modifications, the powers conferred upon the Law Revision Commissioners by section 4 of the Revised Edition of the Laws Act (Cap. 275).






5.
In the preparation and compilation of the consolidated reprint under clause (1), the Attorney-General shall have the power in his discretion—









a.
to merge the existing provisions of both Constitutions, making thereto such modifications as may be necessary or expedient in consequence of the independence of Singapore upon separation from Malaysia;






b.
to re-arrange the Parts, Articles and provisions of the Constitution of Singapore and of the Constitution of Malaysia in such connected sequence as he thinks fit, omitting inappropriate or inapplicable provisions, in the latter Constitution;






c.
where provisions exist in both Constitutions on the same subject-matter, to include in the consolidated reprint the provisions of the Constitution of Singapore on such subject-matter and to omit the duplicated provisions appearing in the Constitution of Malaysia from the consolidated reprint; and






d.
generally, to do all other things necessitated by, or consequential upon, the exercise of the powers conferred upon the Attorney-General by this Article or which may be necessary or expedient for the perfecting of the consolidated reprint of the Constitution of the Republic of Singapore.





156. Date of coming into operation of Constitution


Omitted.



PART XIV. TRANSITIONAL PROVISIONS



157. Existing Standing Orders


The Standing Orders of the Legislative Assembly established by the Singapore (Constitution) Order in Council 1958 (S.I. 1958 No. 1956) which are in force immediately before the commencement of this Constitution shall, subject to amendment or revocation under Article 52, be the Standing Orders of Parliament.



158. Public officers to continue in office


Subject to the provisions of this Constitution, every person who immediately before the commencement of this Constitution holds a public office shall on its commencement continue to hold the like office in the public service.



159. Terms of service of persons who continue in office







1.
Except where other provision is made by this Constitution, any person who holds any office as from the commencement of this Constitution by virtue of having been the holder of any office immediately before its commencement shall, as from its commencement, be entitled to the same terms of service as were applicable to him immediately before its commencement, and those terms, in so far as they relate to remuneration, shall not be altered to his disadvantage during his continuance in the public service thereafter.






2.
For the purposes of this Article, in so far as the terms of service of any person depend upon his option, any terms for which he opts shall be taken to be more advantageous to him than any for which he might have opted.





160. Succession to property


Subject to this Article, all property and assets which immediately before the commencement of this Constitution were vested in the State of Singapore shall vest in the Republic of Singapore.



161. Rights, liabilities and obligations


Omitted.



162. Existing laws


Subject to this Article, all existing laws shall continue in force on and after the commencement of this Constitution and all laws which have not been brought into force by the date of the commencement of this Constitution may, subject as aforesaid, be brought into force on or after its commencement, but all such laws shall, subject to this Article, be construed as from the commencement of this Constitution with such modifications, adaptations, qualifications and exceptions as may be necessary to bring them into conformity with this Constitution.



163. Person holding office of President immediately prior to 30th November 1991 to continue to hold such office







1.
The person holding the office of President immediately prior to 30th November 1991 shall continue to hold such office for the remainder of his term of office and shall exercise, perform and discharge all the functions, powers and duties conferred or imposed upon the office of President by this Constitution as amended by the Constitution of the Republic of Singapore (Amendment) Act 1991 (Act 5 of 1991) (referred to in this Article as the Act), as if he had been elected to the office of President by the citizens of Singapore, except that if that person vacates the office of President before the expiration of his term of office, a poll shall be conducted for the election of a new President within 6 months from the date the office of President became vacant.






2.
The Act shall not affect the appointment of any person made before 30th November 1991 and that person shall continue to hold his office as if he had been appointed in accordance with the provisions of this Constitution as amended by the Act.






3.
This Constitution as amended by the Act shall have effect subject to the following modifications:









a.
the initial term of office of the Government shall be the period beginning from 30th November 1991 and ending on the date immediately before the Prime Minister and Ministers first take and subscribe the Oath of Allegiance in accordance with Article 27 after the first general election following that date;






b.
Articles 22B and 22D shall apply from the first financial year of a statutory board or Government company beginning not less than 3 months after that date;






c.
in relation to the first financial year of a statutory board or Government company beginning not less than 3 months after that date, any reference in Articles 22B and 22D to the approved budget of the preceding financial year of the statutory board or Government company shall, in the absence of such a budget, be read as a reference to the budget of that preceding financial year; and






d.
Article 148A shall apply in respect of the first financial year of the Government beginning on or after that date as if the resolution of Parliament authorising expenditure from the Development Fund for the preceding financial year forms part of the Supply law or Final Supply law for such preceding financial year.





164. Transitional provisions for Article 19B







1.
The Legislature must, by law —









a.
specify the first term of office of the President to be counted for the purposes of deciding whether an election is reserved under Article 19B; and






b.
if any of the terms of office that are counted for the purposes of deciding whether an election is reserved under Article 19B commenced before the appointed date, further specify the communities to which the persons who held those terms of office are considered to belong.






2.
In this Article, “appointed date” means the date of commencement of section 9 of the Constitution of the Republic of Singapore (Amendment) Act 2016.





165. Transitional provisions for Council of Presidential Advisers







1.
An existing member continues to be a member for the remaining duration of the existing member’s last appointment.






2.
Article 37B(2) applies to the appointment or re-appointment of any person as a member on or after the appointed date.






3.
The first 3 appointments made under Article 37B(2) by the President acting in his discretion must be made as follows:









a.
the first appointment must be made under Article 37B(2)(a)(i) as soon as practicable after the appointed date;






b.
the second appointment must be made under Article 37B(2)(b)(i) as soon as practicable after any existing member appointed by the President acting in his discretion completes the member’s term or vacates the member’s seat;






c.
the third appointment must be made under Article 37B(2)(c)(i) as soon as practicable after the remaining existing member appointed by the President acting in his discretion completes the member’s term or vacates the member’s seat.






4.
The first 3 appointments made under Article 37B(2) by the President on the advice of the Prime Minister must be made as follows:









a.
the first appointment must be made under Article 37B(2)(a)(ii) as soon as practicable after the appointed date;






b.
the second appointment must be made under Article 37B(2)(b)(ii) as soon as practicable after any existing member appointed by the President on the Prime Minister’s advice completes the member’s term or vacates the member’s seat;






c.
the third appointment must be made under Article 37B(2)(c)(ii) as soon as practicable after the remaining existing member appointed by the President on the Prime Minister’s advice completes the member’s term or vacates the member’s seat.






5.
The first appointment made under Article 37B(2)(a)(iii) must be made as soon as practicable after the existing member appointed by the President on the Chief Justice’s advice completes the member’s term or vacates the member’s seat.






6.
The first appointment made under Article 37B(2)(b)(iii) must be made as soon as practicable after the existing member appointed by the President on the advice of the Chairman of the Public Service Commission completes the member’s term or vacates the member’s seat.






7.
In this Article, unless the context otherwise requires —









•
“appointed date” means the date of commencement of section 17 of the Constitution of the Republic of Singapore (Amendment) Act 2016;






•
“existing member” means a member on the date immediately before the appointed date;






•
“member” means a member of the Council of Presidential Advisers.





FIRST SCHEDULE. FORMS OF OATHS (Articles 20 (3); 27; 37H; 40 (3); 42 (2) (b); 61; 75; 97; 105 (8) and 110C (8))



1. Oath of Office of President


I, ......................................................................................................................................, having been elected President of the Republic of Singapore, do solemnly swear (or affirm) that I will faithfully discharge my duties as such to the best of my ability without fear or favour, affection or ill-will, and without regard to any previous affiliation with any political party, and that I will bear true faith and allegiance to the Republic, and that I will preserve, protect and defend the Constitution of the Republic of Singapore.



1A. Oath of Office of Person Exercising Functions of Office of President


I, ...................................................................................................................................., Chairman of the Council of Presidential Advisers/Speaker of Parliament, being required by/having been appointed under the Constitution of the Republic of Singapore to exercise the functions of the office of President, do solemnly swear (or affirm) that I will faithfully discharge my duties as such to the best of my ability without fear or favour, affection or ill-will, and that I will bear true faith and allegiance to the Republic, and that I will preserve, protect and defend the Constitution of the Republic of Singapore.



2. Oath of Allegiance


I, ......................................................................................................, having been appointed to the office of ..........................................................................................., do solemnly swear (or affirm) that I will bear true faith and allegiance to the Republic of Singapore and that I will preserve, protect and defend the Constitution of the Republic of Singapore.



3. Oath as Member of Parliament


I, ..................................................................................................................., having been elected as a Member of the Parliament of Singapore, do solemnly swear (or affirm) that I will faithfully discharge my duties as such to the best of my ability, that I will bear true faith and allegiance to the Republic of Singapore, and that I will preserve, protect and defend the Constitution of the Republic of Singapore.



4. Oath for due execution of Office of Prime Minister


I, ..........................................................., being chosen and appointed as Prime Minister of Singapore, do solemnly swear (or affirm) that I will at all times faithfully discharge my duties as Prime Minister according to law, and to the best of my knowledge and ability, without fear or favour, affection or ill-will.



4A. Oath for due execution of Office of Minister or Parliamentary Secretary


I, ..........................................................., being chosen and appointed as Minister/Parliamentary Secretary of Singapore, do solemnly swear (or affirm) that I will at all times faithfully discharge my duties as Minister/Parliamentary Secretary according to law, and to the best of my knowledge and ability, without fear or favour, affection or ill-will.



5. Oath for the due execution of the Office of Chairman or other Member of the Public Service Commission


I, .................................................................................................., having been appointed to be Chairman/a Member of the Public Service Commission do solemnly swear (or affirm) that I will freely and without fear or favour, affection or ill-will, give my counsel and advice in connection with all matters that may be referred to the Public Service Commission and that I will not, directly or indirectly, reveal any such matters to any unauthorised person or otherwise than in the course of duty.



6. Oath of Office of Chief Justice, a Judge of the Supreme Court and a Judicial Commissioner and a Senior Judge of the Supreme Court


I, ................................................................................................................., having been appointed to the office of ................................................................................................., do solemnly swear (or affirm) that I will faithfully discharge my judicial duties, and I will do right to all manner of people after the laws and usages of the Republic of Singapore without fear or favour, affection or ill-will to the best of my ability, and will preserve, protect and defend the Constitution of the Republic of Singapore.



6A. Oath of Office of International Judge of the Supreme Court


I, ..................................................................................................., having been appointed to the office of ......................................................................, do solemnly swear (or affirm) that I will faithfully discharge my judicial duties, and I will do right to all manner of people after the laws and usages of the Republic of Singapore without fear or favour, affection or ill-will to the best of my ability.



7. Oath of Secrecy of Chairman or Member of the Presidential Council for Minority Rights


I, ................................................................................................................., having been appointed to be Chairman/a Member of the Presidential Council for Minority Rights, do solemnly swear (or affirm) that I will not, directly or indirectly, reveal any matter considered in the Presidential Council for Minority Rights to any unauthorised person or otherwise than in the course of duty.



8. Oath of Secrecy of Chairman or Member of Council of Presidential Advisers


I, ................................................................................................................., having been appointed to be Chairman/a Member of the Council of Presidential Advisers do solemnly swear (or affirm) that I will not, directly or indirectly, reveal any matter considered in the Council to any unauthorised person or otherwise than in the course of duty.



SECOND SCHEDULE. OATH OF RENUNCIATION, ALLEGIANCE AND LOYALTY (Articles 122 (2); 126 (1) and (3) and 127 (4)


I, ................................................................................................, do solemnly swear (or affirm) that I will not exercise the rights, powers and privileges to which I may be entitled by reason of any foreign nationality or citizenship, and that I absolutely and entirely renounce all loyalty to any foreign Sovereign or State or Country and, I, .............................................................................................., do further solemnly swear (or affirm) that I will be faithful and bear true allegiance to the Republic of Singapore, and that I will observe the laws and be a true, loyal and faithful citizen of Singapore.



THIRD SCHEDULE. CITIZENSHIP (Article 140)



1. Minister to exercise functions of Government in respect of citizenship


The functions of the Government under Part X shall be exercised by such Minister as the President may, from time to time, direct and references in this Schedule to the Minister shall be construed accordingly.



2. Decision not subject to appeal


A decision of the Government under Part X shall not be subject to appeal or review in any court.



3. Delegation of Minister's functions to public officer and right of appeal to Minister against public officer's decision


The Minister may delegate to any public officer of the Government any of his functions under Part X or under this Schedule relating to citizenship by registration and enrolment and the keeping of registers and, in relation to orders under clauses (1), (2), (3) (b), (6) and (7) of Article 129 or Article 132, any of his functions under Article 133 prior to determining whether to make such an order; but any person aggrieved by the decision of a public officer to whom the functions of the Minister are so delegated may appeal to the Minister.



4. Power to make rules


The Minister may make rules and prescribe forms for the purpose of the exercise of his functions under Part X and of this Schedule and, in particular, may provide for the circumstances (including cases of persons ordinarily resident outside Singapore) under which a committee of inquiry under Article 133 is to proceed by way of written representations.



5. Extension of time for registration of birth


The power of the Government under Articles 122 and 141 to allow a longer period for the registration of a birth may be exercised either before or after the registration has been effected.



6. How notice to be given


Any notice to be given by the Minister to any person under Article 133 (1) may be sent to that person at his last known address or, in the case of a person under the age of 18 years (not being a married woman) to his parent or guardian at the last known address of the parent or guardian; and if an address at which the notice may be sent to any person under this paragraph is not known and cannot after reasonable inquiry be ascertained, the notice may be given by publication in the Gazette.



7. Registers to be maintained


It shall be the duty of the Minister to compile and maintain—







a.
a register of citizens of Singapore by registration;






b.
a register of citizens of Singapore by naturalisation;






c.
a register of persons to whom certificates of citizenship of Singapore have been issued under Article 138;






d.
a register of persons who have been deprived or deemed to have been deprived of citizenship under any provision of Part X;






e.
a register of citizens of Singapore who have renounced citizenship;






f.
a register of persons enrolled as citizens before the commencement of this Constitution under Article 56* of the Constitution of the State of Singapore;







*Article 56 of the Constitution of the State of Singapore (G.N. Sp. No. S 1/63) was repealed by G.N. No. S 50/66, with effect from 9th August 1965.






g.
a register of persons whose enrolment has been cancelled under the provisions of this Constitution;






h.
an alphabetical index of all persons referred to in paragraphs (a) to (g); and






i.
a register of persons who have been conferred citizenship under Article 121 (3).





8. Minister may correct any register where necessary


If the Minister has reason to believe that an error appears in any register compiled under section 7, he shall, after giving notice to the persons concerned and after considering such representations from him as he may choose to make, make such alteration to the register as appears to the Minister to be necessary to correct the error.



9. Conclusive evidence


Subject to section 8, the said register shall be conclusive evidence of the matters therein contained.



10. Offences







1.
It shall be an offence punishable with imprisonment for 2 years or a fine of $1,000 or both for any person—









a.
knowingly to make any false statement with a view to inducing the Minister to grant or refuse any application under Part X;






b.
to forge or without lawful authority, alter any certificate or without any lawful authority use or have in his possession any certificate which has been so forged or altered;






c.
to fail to comply with any requirement imposed upon him by any rules made under section 4 with respect to the delivering up of certificates; or






d.
to personate or falsely represent himself to be or not to be a person to whom a certificate has been duly granted.






2.
In this section, "certificate" means—









a.
any certificate of enrolment or registration as a citizen granted under Article 56* of the Constitution of the State of Singapore or under Article 123 or 124;







*Article 56 of the Constitution of the State of Singapore (G.N. Sp. No. S 1/63) was repealed by G.N. No. S 50/66, with effect from 9th August 1965.






b.
any certificate of registration of birth granted under Article 122 or 140;






c.
any certificate of registration or naturalisation granted under the Singapore Citizenship Ordinance 1957 (Ord. 35 of 1957);






d.
any certificate of citizenship granted under the Singapore Citizenship Ordinance 1957 or Article 138.





11. Persons born on ships or aircraft


For the purposes of Part X, a person born on board a registered ship or aircraft, or on board an unregistered ship or aircraft of the government of any country, shall be deemed to have been born in the place in which the ship or aircraft was registered or, as the case may be, in that country.



12. Posthumous children







1.
A reference in Part X to the status or description of a parent of a person at the time of the person's birth shall, in the case of a parent who died before the birth of the person, be read as a reference to the status or description of the parent at the time of the parent's death.






2.
Where the death of a parent of a person occurred before and the birth of the person occurred on or after 16th September 1963, the status or description that would have been applicable to the parent by virtue of subsection (1) if the parent had died after that date shall be deemed to be the status or description applicable to the parent at the time of the parent's death.





13. Foundlings


Any new born child found exposed in Singapore of unknown and unascertainable parentage shall, until the contrary is proved, be deemed to be a citizen of Singapore by birth; and the date of finding shall be taken to be the date of birth of such child.



14. Citizenship at birth


For the purposes of Part X, a person is to be treated as having at birth any citizenship which he acquires within one year afterwards by virtue of any provision corresponding to the proviso to Article 122 (1) or otherwise.



15. Illegitimate children and adopted children







1.
For the purposes of Part X, references to a person's father or to his parent or to one of his parents shall, in relation to a person who is illegitimate, be construed as references to his mother.






2.
In relation to an adopted child who has been adopted by an order of a court in accordance with the provisions of any law in force in Singapore, references to a person's father or to his parent or to one of his parents shall be construed as references to the adopter.





16. Periods of absence to be treated as periods of residence


In calculating for the purposes of Part X, a period of residence in Singapore—







a.
a period of absence from Singapore of less than 12 months in the aggregate; and






b.
a period of absence from Singapore exceeding 12 months in the aggregate for any cause generally or specially approved by the Government,




may be treated as residence in Singapore and a person shall be deemed to be resident in Singapore on a particular day if he had been resident in Singapore before that day and that day is included in any such period of absence as aforesaid.



17. Certain period of residence not to be taken into account


In calculating for the purposes of Part X any period of residence in Singapore, no account shall be taken—







a.
of any period of residence in Singapore whilst a person was or was the member of the family of—









i.
a person recruited outside Singapore serving on full pay in any naval, military or air force other than the naval, military or air force of Singapore; or






ii.
a person recruited outside Singapore serving in a civil capacity in any department of any government operating in Singapore other than a department of the Government;






b.
of any period during which a person was not lawfully resident in Singapore;






c.
of any period spent as an inmate of any prison or as a person detained in lawful custody in any place other than a mental hospital or an approved institution for the purpose of the treatment and rehabilitation of drug addicts under the provisions of any written law; or






d.
except with the consent of the Minister, of any period during which a person is allowed to remain temporarily in Singapore under the authority of any Pass issued under the provisions of any written law relating to immigration.





18. Discretion of Minister







1.
The Minister shall not be required to assign any reason for the grant or refusal of any application under Part X the decision on which is at his discretion; and the decision of the Minister on any such application shall be final.






2.
Deleted by Act 9/2010, wef 01/07/2010.





FOURTH SCHEDULE. APPOINTMENT OF NOMINATED MEMBERS OF PARLIAMENT (Articles 39 (1) (c) and 44 (1))







1. 




1.
Deleted by Act 9/2010, wef 01/07/2010.






2.
Subject to the provisions of this Constitution, the President shall, within 6 months after Parliament first sits after any General Election, appoint as nominated Members of Parliament the persons nominated by a Special Select Committee of Parliament.






3.
The Special Select Committee of Parliament shall consist of the Speaker as Chairman and 7 Members of Parliament to be nominated by the Committee of Selection of Parliament.






4.
Subject to Article 46, every person appointed as a nominated Member of Parliament shall serve for a term of 2 1/2 years commencing on the date of his appointment.






5.
The President shall, if advised by the Special Select Committee of Parliament, extend the term of service of every nominated Member of Parliament appointed before the date of commencement of section 4 (a) of the Constitution of the Republic of Singapore (Amendment) Act 2002 for a further period of 6 months so that the total period of any such nominated Member's term of service shall be 2 1/2 years commencing from the date of his original appointment as such.









2. 




1.
In preparing the list of persons to be appointed as nominated Members of Parliament by the President, the Special Select Committee shall invite the general public to submit names of persons who may be considered for nomination by the Committee.






2.
Every name submitted under subsection (1) shall be made in such form as the Special Select Committee may determine, and shall be signed by 2 persons as proposer and seconder, respectively, and by not less than 4 other persons, all of whose names shall appear in any current register of electors.






3.
Before making any nomination for the appointment of nominated Members of Parliament, the Special Select Committee shall, wherever possible, consult other Members of Parliament in such manner as it thinks fit.









3. 




1.
The Special Select Committee shall, from the names of persons submitted to the Committee under section 2, nominate not more than 9 persons for appointment by the President as nominated Members of Parliament.






2.
The persons to be nominated shall be persons who have rendered distinguished public service, or who have brought honour to the Republic, or who have distinguished themselves in the field of arts and letters, culture, the sciences, business, industry, the professions, social or community service or the labour movement; and in making any nomination, the Special Select Committee shall have regard to the need for nominated Members to reflect as wide a range of independent and non-partisan views as possible.









4. 




1.
Whenever the seat of a nominated Member has become vacant by reason of the expiry of his term of service, the vacancy shall, as soon as practicable, be filled by the President by making an appointment on the nomination of the Special Select Committee referred to in section 1.






2.
Whenever the seat of a nominated Member has become vacant for any reason other than a dissolution of Parliament or the expiry of his term of service, the Special Select Committee may, if it thinks fit, nominate a person for the President to appoint as a nominated Member to fill the vacancy.






5. As soon as practicable after 10th September 1990, the President shall on the nomination of the Special Select Committee appoint not more than 6 persons as nominated Members of Parliament.




6. Where under section 3 the Special Select Committee has nominated less than 9 persons for appointment by the President as nominated Members, the Committee may, if it thinks fit, from time to time nominate one or more persons for the President to appoint as nominated Members but the number of persons so nominated together with the number of persons already nominated under section 3 shall not exceed 9.




7. Sections 2 and 3 (2) shall apply to any nomination made by the Special Select Committee under section 4, 5 or 6; and for the purpose of section 4 (1) the Committee may invite the general public to submit names of persons who may be considered for nomination by the Committee before the seat of the nominated Member has become vacant.



FIFTH SCHEDULE. KEY STATUTORY BOARDS AND GOVERNMENT COMPANIES (Articles 22A and 22C)



PART 1




1. Deleted by Act 24 of 2002, wef 01/10/2002.




2. Central Provident Fund Board.




3. Housing and Development Board.




4. Jurong Town Corporation.




5. Monetary Authority of Singapore.



PART 2




1. GIC Private Limited.




2. Deleted by Act 28 of 2016 wef 01/04/2017.




3. Temasek Holdings (Private) Limited.

